Exhibit 10.17

 

 

120 EAST VAN BUREN STREET

PHOENIX, ARIZONA

 

 

TURN KEY DATACENTER LEASE

Between

DIGITAL PHOENIX VAN BUREN, LLC

a Delaware limited liability company

as Landlord

and

CARBONITE, INC., a Delaware corporation

as Tenant

Dated

November 29, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

LEASE OF TENANT SPACE

     7     

1.1

  

Tenant Space

     7     

1.2

  

Condition of Tenant Space

     7     

1.3

  

Interconnections; Datacenter Connection Area

     7     

1.4

  

Relocation Right

     7     

1.5

  

Quiet Enjoyment; Access

     7     

1.6

  

Common Area

     8     

1.7

  

Tenant’s Datacenter Expansion Right

     8     

1.8

  

Determination of Prevailing Base Rent for Datacenter Expansion Area

     10     

1.9

  

Licenses and Permits

     11   

2.

 

TERM

     12     

2.1

  

Term

     12     

2.2

  

Delivery of Tenant Space

     12     

2.3

  

Extension Options

     13   

3.

 

BASE RENT AND OTHER CHARGES

     14     

3.1

  

Base Rent

     14     

3.2

  

Installation Fee

     14     

3.3

  

Payments Generally

     15     

3.4

  

Late Payments

     15     

3.5

  

Utilities

     15   

4.

 

TAXES

     16     

4.1

  

Taxes – Equipment

     16     

4.2

  

Taxes – Other

     16     

4.3

  

Taxes – Real Property

     16   

5.

 

SECURITY DEPOSIT

     17   

6.

 

PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS

     17     

6.1

  

Permitted Use

     17     

6.2

  

Datacenter Rules and Regulations

     18     

6.3

  

Compliance with Laws; Hazardous Materials

     18     

6.4

  

Electricity Consumption Threshold

     19     

6.5

  

Maximum Structural Load

     19   

 

- i -



--------------------------------------------------------------------------------

7.

 

ACCESS CONTROL; LANDLORD’S ESSENTIAL SERVICES; INTERRUPTION OF SERVICES

     19     

7.1

  

Access Control

     19     

7.2

  

Landlord’s Essential Services

     19     

7.3

  

Customer Handbook

     19     

7.4

  

Interruption of Services

     20   

8.

 

MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT’S PERSONAL PROPERTY

     20     

8.1

  

Landlord’s Maintenance

     20     

8.2

  

Tenant’s Maintenance

     21     

8.3

  

Alterations

     21     

8.4

  

Removal of Tenant’s Personal Property

     23   

9.

 

CASUALTY EVENTS; TAKINGS; INSURANCE

     23     

9.1

  

Casualty Events; Takings

     23     

9.2

  

Tenant’s Insurance

     25     

9.3

  

Landlord’s Insurance

     26   

10.

 

TRANSFERS

     26     

10.1

  

Restrictions on Transfers; Landlord’s Consent

     26     

10.2

  

Notice to Landlord

     27     

10.3

  

Landlord’s Recapture Rights

     27     

10.4

  

No Release; Subsequent Transfers

     27     

10.5

  

Colocation

     27     

10.6

  

Excess Rent

     28   

11.

 

ESTOPPEL CERTIFICATES

     28   

12.

 

SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS

     29     

12.1

  

Subordination and Attornment

     29     

12.2

  

Holder Protection

     29     

12.3

  

SNDA

     29   

13.

 

SURRENDER OF TENANT SPACE; HOLDING OVER

     30     

13.1

  

Tenant’s Method of Surrender

     30     

13.2

  

Disposal of Tenant’s Personal Property

     30     

13.3

  

Holding Over

     30     

13.4

  

Survival

     30   

14.

 

WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS

     31   

 

- ii -



--------------------------------------------------------------------------------

 

14.1

  

Waivers

     31     

14.2

  

Indemnifications

     31     

14.3

  

Consequential Damages

     33     

14.4

  

Liens

     33   

15.

 

TENANT DEFAULT

     33     

15.1

  

Events of Default By Tenant

     33     

15.2

  

Remedies

     34     

15.3

  

Limitations on Tenant’s Liability

     35   

16.

 

LANDLORD’S LIABILITY

     35     

16.1

  

Landlord Default; Tenant’s Remedies

     35     

16.2

  

Landlord’s Liability

     36     

16.3

  

Transfer of Landlord’s Interest

     36   

17.

 

MISCELLANEOUS

     37     

17.1

  

Severability

     37     

17.2

  

No Waiver

     37     

17.3

  

Attorneys’ Fees and Costs

     37     

17.4

  

Waiver of Right to Jury Trial

     37     

17.5

  

Headings; Time; Survival

     38     

17.6

  

Notices

     38     

17.7

  

Governing Law; Jurisdiction

     38     

17.8

  

Incorporation; Amendment; Merger

     38     

17.9

  

Brokers

     38     

17.10

  

Examination of Lease; Binding on Parties

     39     

17.11

  

Recordation

     39     

17.12

  

Authority

     39     

17.13

  

Successors and Assigns

     39     

17.14

  

Force Majeure

     39     

17.15

  

No Partnership or Joint Venture; No Third Party Beneficiaries

     39     

17.16

  

Access by Landlord

     40     

17.17

  

Rights Reserved by Landlord

     40     

17.18

  

Counterparts; Delivery by Facsimile or E-mail

     40     

17.19

  

Confidentiality

     41     

17.20

  

Incorporation of Schedules and Exhibits

     41     

17.21

  

Financial Statements

     41     

17.22

  

Non-Exclusive Remedies

     41   

18.

 

confidentiality

     42     

18.1

  

Definition of Confidential Information.

     42     

18.2

  

Exclusions

     42     

18.3

  

Use

     43     

18.4

  

Compelled Disclosures

     43     

18.5

  

Return of Confidential Information

     44     

18.6

  

Non-Exclusive Equitable Remedy

     45   

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE “1”

CERTAIN DEFINED TERMS

“ACM” shall mean and refer to asbestos, asbestos-containing materials or
presumed asbestos-containing materials.

“Additional Rent” shall mean and refer to all amounts (other than Base Rent)
payable by Tenant to Landlord pursuant to this Lease, whether or not denominated
as such.

“Affiliate Transfer” shall mean and refer to an assignment by Tenant of this
Lease to a Tenant Affiliate where (x) Tenant gives Landlord prior written notice
of the name of such Tenant Affiliate, and (y) the applicable Tenant Affiliate
assumes, in writing, for the benefit of Landlord, all of Tenant’s obligations
under this Lease.

“Alterations” shall mean and refer to any alterations, additions, improvements
or replacements to the Tenant Space, or any other portion of the Building or
Property performed by or on behalf of Tenant or any other Tenant Party.

“Applicable Laws” shall mean and refer to (a) all laws, ordinances, building
codes, rules, regulations, orders and directives of any governmental authority
now or hereafter having jurisdiction over the Property and the Landlord
Essential Services, (b) all covenants, conditions, laws and restrictions now or
hereafter affecting the Property or the Services, (c) all rules, orders, laws,
regulations and requirements of any applicable fire rating bureau or other
organization performing a similar function for the Property, and (d) the
Environmental Laws.

“Applicable Security Deposit Laws” shall mean and refer to laws, rules and
regulations applicable to security deposits under commercial leases in the State
in which the Property is located.

“Back-Up Power Specifications” shall mean and refer to the specific elements of
back-up power that are described in Items 2 & 3 of Exhibit “F”, Table A.

“Back-Up Power Systems” shall mean and refer to the specific equipment used by
Landlord to meet the Back-Up Power Specifications.

“Base Rent” shall mean and refer to the amounts of Base Rent set forth in Item 8
of the Basic Lease Information.

“Basic Lease Information” shall mean the information contained in Section 1 of
this Lease.

“Building” shall mean and refer to the Building described in Item 15 of the
Basic Lease Information.

“Building Systems” shall mean and refer to the Building and/or Property systems
and equipment, including all fire/life safety, electrical, HVAC, plumbing and
sprinkler, access control (including Landlord’s Access Control Systems),
mechanical, and telecommunications systems and equipment.

 

- i -



--------------------------------------------------------------------------------

“Cables” shall mean and refer to all fiber and/or copper cabling that is placed
into the Pathway by Landlord on Tenant’s behalf, or by Tenant and/or by any
other Tenant Party.

“Casualty-Complete” shall mean and refer to a Casualty Event that results in the
complete destruction of the Building or the Property.

“Casualty Event” shall mean and refer to fire, explosion or any other disaster
causing damage to the Property, the Building, or the Tenant Space.

“Casualty Repair” shall mean and refer to the repair and reconstruction of the
damaged portion(s) of the Property, the Building and/or the Tenant Space to
substantially the same condition in which they existed immediately prior to each
Casualty Event.

“Casualty Repair Notice” shall mean and refer to written notice by Landlord to
Tenant notifying Tenant of the Repair Period-Estimated.

“Chronic Outage” shall mean and refer to the occurrence of two (2) or more
Separate/Independent Interruptions of Landlord’s Essential Services within a six
(6) consecutive month period, each of which continues for eight (8) or more
consecutive hours, regardless of whether or not such Interruption of Landlord’s
Essential Services was caused by Force Majeure or any other event, other than
the fault of Tenant, or anyone claiming by, through or under Tenant.

“Chronic Outage Termination Notice” shall mean and refer to written notice from
Tenant to Landlord, delivered within five (5) business days after the occurrence
of a Chronic Outage, that Tenant thereby terminates this Lease.

“Claims” shall mean and refer to all third party claims, actions, suits and
proceedings, and all losses, damages, obligations, liabilities, penalties,
fines, costs and expenses arising from any such claims, actions, suits, or
proceedings, including reasonable attorneys’ fees, legal costs, and other costs
and expenses of defending against any such claims, actions, suits, or
proceedings.

“Colocation Activity” shall mean and refer to the installation, operation and
maintenance by a Colocation Party of such Colocation Party’s computer, switch
and/or communications equipment in the Tenant Space, and the connection of such
equipment with the equipment of other Colocation Parties within the Tenant
Space.

“Colocation Agreement” shall mean and refer to a license agreement, by and
between Tenant and a Colocation Customer, whereby Tenant provides such
Colocation Customer (and its related Colocation Parties) a license for the sole
purpose of engaging in Colocation Activities within the Tenant Space.

“Colocation Customer” shall mean and refer to a non-carrier customer of Tenant,
who desires to engage in Colocation Activities within the Tenant Space, under
and pursuant to a Colocation Agreement.

 

- ii -



--------------------------------------------------------------------------------

“Colocation Party” shall mean and refer to any person claiming, directly or
indirectly, by, through or under any Colocation Customer, together with the
officers, agents, servants and employees of each Colocation Customer.

“Commencement Date Conditions” shall mean and refer to the occurrence of the
following:

(a) Landlord has completed Landlord’s Installations; and

(b) Landlord has delivered the Tenant Space to Tenant by virtue of having
provided the Commencement Date Notice to Tenant.

Installation of the pathway from the Meet- Me Room to the Tenant Space shall not
be a Commencement Date Condition; however, Landlord shall use diligent efforts
to install such pathway as soon as reasonably possible after the Commencement
Date.

“Commencement Date Notice” shall mean and refer to a notice from Landlord to
Tenant, substantially in the form attached hereto as Exhibit “H”, which shall
(a) memorialize Landlord’s delivery of the Tenant Space to Tenant, and
(b) confirm the actual Commencement Date.

“Commissioning” shall mean and refer to the act of causing the
commissioning/turn up of the Premises’ infrastructure pursuant to the
Commissioning Criteria, so that such infrastructure has passed Level 5 of such
Commissioning Criteria, as described in Exhibit “E-1”.

“Commissioning Agent” shall mean and refer to the third party engineering firm
that performs the Commissioning.

“Commissioning Complete Letter” shall mean and refer to a letter from the
Commissioning Agent, evidencing successful commissioning of the Premises,
substantially in the form attached hereto as Attachment “1” to Exhibit “H”.

“Commissioning Criteria” shall mean and refer to the commissioning criteria set
forth on Exhibit “E-1”.

“Common Area” shall mean and refer to that part of the Property lying outside
the Premises designated by Landlord from time to time for the common use of all
tenants of the Datacenter or the Building, as applicable, including among other
facilities, the sidewalks, service corridors, curbs, truck ways, loading areas,
private streets and alleys, lighting facilities, halls, lobbies, delivery
passages, elevators, drinking fountains, meeting rooms, public toilets, parking
areas and garages, decks and other parking facilities, landscaping and other
common rooms and common facilities.

“Consequential Damages” shall mean and refer to consequential damages,
incidental damages, indirect damages, or special damages, or for loss of profit,
loss of business opportunity or loss of income.

 

- iii -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

“Continuous Outage” shall mean and refer to an Interruption of Landlord’s
Essential Services that continues for twenty (20) consecutive days, regardless
of whether or not such Interruption of Landlord’s Essential Services was caused
by Force Majeure, other than the fault of Tenant, or anyone claiming by, through
or under Tenant.

“Continuous Outage Termination Notice” shall mean and refer to written notice
from Tenant to Landlord, delivered within five (5) business days after the
occurrence of a Continuous Outage, that Tenant thereby terminates this Lease.

“Control”, as used in the definition of Tenant Affiliate, shall mean and refer
to the right to exercise, directly or indirectly, fifty percent (50%) or more of
the voting rights attributable to the controlled entity and/or the power to
elect a majority of the controlled entity’s board of directors.

“Datacenter” shall mean and refer to the Datacenter described in Item 20 of the
Basic Lease Information.

“Datacenter Connection Area” shall mean and refer to the central shared point of
pathway access in the Datacenter, as designated by Landlord.

“Datacenter Rules and Regulations” shall mean and refer to Landlord’s written
rules and regulations for the Datacenter, as same may be amended from time to
time in accordance with Section 6.2 of the Lease and that are provided, or made
available to, Tenant. The current version of the Datacenter Rules and
Regulations is available on the Internet at the following URL:

http://www.digitalrealtytrust.com/leasing/

“Datacenter Utility” shall mean and refer to a utility type for which usage is
billed on a “datacenter-by-datacenter” basis.

“Datacenter Utility Costs” shall mean and refer to the actual Datacenter Utility
costs for the entirety of the Datacenter (i.e., based on the metering equipment
that measures electrical and mechanical power [UPS, HVAC and other mechanical
power] being used by the Datacenter), as set forth on the applicable Datacenter
Utility bill(s) for the Datacenter (each such Datacenter Utility bill, a
“Datacenter Utility Bill”) for the billing period covered by such Datacenter
Utility Bill(s).

“Default Rate” shall mean and refer to an interest rate equal to the lesser of
(a) [***] percent ([***]%) per month or (b) the maximum lawful rate of interest.

“Delinquency Date” shall mean and refer to the date that is five (5) days after
the date on which any particular payment of Rent is due from Tenant to Landlord.

“Digital” shall mean and refer to Digital Realty Trust, L.P., a Maryland limited
partnership.

“ECT Default Notice” shall mean and refer to written notice from Landlord
notifying Tenant of an ECT Overage.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- iv -



--------------------------------------------------------------------------------

“ECT Overage” shall mean and refer to a situation in which the electricity
consumption in the Premises exceeds the Electricity Consumption Threshold.

“Electricity Consumption Threshold” shall mean and refer to the amount of
electrical power specified in Item 1 of Exhibit “F”, Table A.

“Electricity Specifications” shall mean and refer, collectively, to the
Electricity Consumption Threshold and the Back-Up Power Specifications.

“Environmental Laws” shall mean and refer to all now and hereafter existing
Applicable Laws regulating, relating to, or imposing liability or standards of
conduct concerning public health and safety or the environment.

“Event of Default by Tenant” shall mean and refer to the occurrence of any of
the Events of Default by Tenant described in Sections 15.1.1-15.1.5, inclusive.

“Excess Rent” shall mean and refer to any consideration in excess of the sum of
(a) the pro-rata portion of Rent applicable to the portion of the Tenant Space
subject to the assignment or sublease, less (b) the reasonable leasing costs
(i.e., tenant improvement allowances, attorneys’ fees, architectural fees, and
broker commissions) actually incurred by Tenant in connection with such sublease
or assignment.

“Financial Statements” shall mean and refer to audited annual financial
statements of the indicated entity, certified by the entity’s chief financial
officer, including (i) a balance sheet, and (ii) a profit and loss statement
(income statement), all prepared in accordance with generally accepted
accounting principles consistently applied.

“First Interruption” shall mean and refer to the first
(1st) Separate/Independent Interruption of Landlord’s Essential Services
occurring in any period of twelve (12) consecutive months.

“Force Majeure” shall mean and refer to any cause or reason beyond the
reasonable control of the party obligated to perform hereunder, including strike
(subject to the next following sentence), labor trouble (subject to the next
following sentence), governmental rule, regulations, ordinance, statute or
interpretation, or fire, earthquake, civil commotion, or failure or disruption
of a utility’s services. Notwithstanding the foregoing, strikes or labor
disputes which are directed at Landlord or its contractors (as opposed to
strikes or labor disputes of regional or national nature) shall not be
considered to be Force Majeure.

“Four-Plus Interruption” shall mean and refer to the fourth (4th), and any
subsequent, Separate/Independent Interruption of Landlord’s Essential Services
occurring in any then-current Interruption Accrual Period.

“Generator Fuel Usage” shall mean and refer to all fuel used by the element(s)
of the Back-Up Power Systems described in Item 3 of Exhibit “F”, Table A.

“Generator Fuel Payment” shall mean and refer to the actual cost of all
Generator Fuel Usage that is not Maintenance Fuel Usage.

 

- v -



--------------------------------------------------------------------------------

“Handle,” “Handled,” or “Handling” shall mean and refer to any installation,
handling, generation, storage, treatment, use, disposal, discharge, release,
manufacture, refinement, presence, migration, emission, abatement, removal,
transportation, or any other activity of any type in connection with or
involving Hazardous Materials.

“Hazardous Materials” shall mean and refer to: (1) any material or substance:
(i) which is defined or becomes defined as a “hazardous substance,” “hazardous
waste,” “infectious waste,” “chemical mixture or substance,” or “air pollutant”
under Environmental Laws; (ii) containing petroleum, crude oil or any fraction
thereof; (iii) containing PCBs; (iv) containing ACM; (v) which is radioactive;
(vi) which is infectious; or (2) any other material or substance displaying
toxic, reactive, ignitable, explosive or corrosive characteristics, and is
defined, or becomes defined by any Environmental Law.

“Holder” shall mean and refer to any mortgagee or beneficiary with a mortgage or
deed of trust encumbering the Property or any portion thereof, or any lessor of
a ground or underlying lease with respect to the Property or any portion
thereof.

“HVAC” shall mean and refer to heating, ventilation and air conditioning.

“HVAC Specifications” shall mean and refer to the specifications set forth in
Item 4(a) and (b) of Exhibit “F”, Table A.

“Interruption Accrual Period” shall mean and refer to the period of twelve
(12) consecutive months occurring from and after each First Interruption.

“Interruption Cure Completion Notice” shall mean and refer to written notice
from Landlord that a particular Interruption of Landlord’s Essential Services
has been rectified.

“Interruption – Electrical” shall mean and refer to the occurrence of a partial
or complete interruption of electricity to the PDUs supplying electrical power
to Tenant’s Personal Property within the Premises; provided that such occurrence
is not caused by any act or omission of Tenant or any other Tenant Party, nor by
a Casualty Event, nor by, or during, an ECT Overage. The foregoing
notwithstanding, if (a) Tenant fails to take advantage of the redundant
electrical design of the Premises (e.g. Tenant “single-cords” its equipment in a
scenario where “dual-cording” of Tenant’s equipment is available), (b) there
occurs an interruption of electricity to one (1) or more PDUs from which Tenant
draws electricity to power Tenant’s Personal Property, (c) such interruption
results in a power outage in one (1) or more items of Tenant’s Personal
Property, and (d) such power outage could have been avoided if Tenant had taken
proper advantage of the electrical redundancies in the Premises, then such
interruption will be deemed not to have been an Interruption – Electrical.

“Interruption – Electrical Duration Threshold” shall mean and refer to an
aggregate of six (6) minutes in any rolling twelve (12) month period.

 

- vi -



--------------------------------------------------------------------------------

“Interruption – Humidity” shall mean and refer to the occurrence of the average
relative humidity of the Premises measured at the return air vents in the
Premises being outside of the Target Humidity Range for a period of ninety (90),
or more, consecutive minutes; provided that such occurrence is not caused by any
act or omission of Tenant or any other Tenant Party, nor by a Casualty Event,
nor by, or during, an ECT Overage. For the avoidance of doubt, the duration of
each Interruption – Humidity shall commence from and after the expiration of the
ninetieth (90th) consecutive minute of the average relative humidity of the
Premises being outside of such Target Humidity Range.

“Interruption of Landlord’s Essential Services” shall mean and refer to (a) an
Interruption – Electrical; (b) an Interruption – Temperature, or (c) an
Interruption – Humidity.

“Interruption – Temperature” shall mean and refer to the occurrence of the
average temperature of the Premises measured at the return air vents in the
Premises being outside of the Target Temperature Range for a period of ninety
(90), or more, consecutive minutes; provided that such occurrence is not caused
by any act or omission of Tenant or any other Tenant Party, nor by a Casualty
Event, nor by, or during, an ECT Overage. For the avoidance of doubt, the
duration of each Interruption – Temperature shall commence from and after the
expiration of the ninetieth (90th) consecutive minute of the average temperature
of the Premises being outside of the Target Temperature Range.

“Land” shall mean and refer to the Land described in Item 14 of the Basic Lease
Information.

“Landlord” shall mean and refer to the Landlord set forth in Item 1 of the Basic
Lease Information.

“Landlord Default” shall mean and refer to the occurrence of a Landlord Default,
as described in Section 16.1.1.

“Landlord Group” shall mean and refer to Landlord and its directors, officers,
shareholders, members, employees, constituent partners, affiliates,
beneficiaries and trustees.

“Landlord’s Access Control Systems” shall mean and refer to the following: (i) a
check-in desk at the Building’s main entrance operated by Landlord twenty-four
(24) hours per day, seven (7) days per week, fifty-two (52) weeks per year,
(ii) an electronic “key card” system to control access to the Datacenter, and
(iii) a video surveillance system in the Datacenter.

“Landlord’s Essential Services” shall mean and refer to Landlord’s obligations
to meet the Electricity Specifications and the HVAC Specifications.

“Landlord’s Installations” shall mean and refer to the installations defined as
such, as set forth on Exhibit “E”, attached hereto.

“Landlord’s Lease Undertakings” shall mean and refer to each representation,
warranty, covenant, undertaking, and agreement contained in any of the Lease
Documents that is to be provided or performed by Landlord.

 

- vii -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

“Landlord’s Liability Cap” shall mean and refer to an aggregate amount of
Landlord’s interest in the Property not to exceed $5,000,000.00.

“Late Charge” shall mean and refer to a sum equal to [***] percent ([***]%) of
the amount of a particular Late Payment.

“Late Payment” shall mean and refer to any payment of Rent that Landlord has not
received from Tenant prior to the Delinquency Date.

“Late Payment Interest” shall mean and refer to interest on a particular Late
Payment at the Default Rate.

“Lease Documents” shall mean and refer to this Lease and all schedules,
exhibits, riders, amendments, and addenda to this Lease.

“Maintenance Fuel Usage” shall mean and refer to Generator Fuel Usage that is
used for the performance of Landlord’s maintenance obligations hereunder.

“Market Area” shall mean the greater Phoenix area.

“Maximum Structural Load” shall mean and refer to the Maximum Structural Load
set forth in Item 19 of the Basic Lease Information.

“Meet-Me Room” shall mean and refer to the Meet-Me Room described in Item 16 of
the Basic Lease Information.

“Metering Equipment – Tenant Space” shall mean and refer to a metering device
(or metering devices) for monitoring the utilities serving, provided to and/or
used in the Tenant Space.

“MMR Services” shall mean and refer to the services typically provided by
companies in the primary business of providing carrier-neutral interconnections,
such as Equinix, CoreSite, and Telehouse, including without limitation,
furnishing of space, racks and pathway to telecommunications carriers for the
purpose of such carriers’ placement and maintenance of computer, switch and/or
communications equipment and cross-connections by such carriers with the
communications cable and facilities of other parties in the Building.

“Noticed Holder” shall mean and refer to a Holder for which Tenant has been
notified in writing of the address of such Holder prior to the time that Tenant
is required to give a Holder the notice in question.

“Other PDU kW-hr” shall mean and refer to the number of kilowatt-hours on the
PDU(s) serving all portions of the Datacenter other than the Tenant Space during
the same billing period as the applicable Datacenter Utility Bill for the
Datacenter.

“Outage Credit” means the quotient achieved by dividing the Base Rent for the
month in which the Interruption of Landlord’s Essential Services occurred by 60.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- viii -



--------------------------------------------------------------------------------

“Outside Completion Date” shall mean and refer to the Outside Completion Date
set forth in Item 4 of the Basic Lease Information.

“Partial Month” shall, in the event of a Commencement Date that occurs on a date
that is other than the first (1st) day of a calendar month, mean and refer to
the number of calendar days (including the Commencement Date) remaining in the
month in which the Commencement Date occurs.

“Pathway” shall mean and refer to the Pathway described in Item 7 of the Basic
Lease Information.

“PCBs” shall mean and refer to polychlorinated biphenyls.

“PDUs” shall mean and refer to power distribution units.

“Periods of Premises Operation” shall mean and refer to those periods of
equipment operation within the Premises (i.e., periods during electrical power
is being drawn by Tenant’s Personal Property).

“Periods of Premises Underutilization” shall mean and refer to those periods
during which none of Tenant’s Personal Property is operating in the Premises
(i.e., periods during which there is no electrical power being drawn by Tenant’s
Personal Property).

“Permitted Transfer” shall mean and refer to:

(x) the public offering of shares of Tenant on a public exchange or issuance of
additional shares of the Tenant entity; and

(y) any of the following: (i) the transfer of a majority interest of the
outstanding shares of stock of Tenant, (ii) the merger of Tenant with another
entity or entities, and (iii) the sale of all or substantially all of Tenant’s
assets, and/or (iv) Affiliate Transfers; provided that, in any event described
under this clause (y), (a) the action is taken pursuant to a bona fide business
transaction and not principally or exclusively as a means to evade the consent
requirements under this Lease, and (b) the “Tenant” under this Lease after such
transaction has the same or better financial strength as that which Tenant had,
immediately prior to such transaction, as evidenced in a manner reasonably
acceptable to Landlord.

“Permitted Use” shall mean and refer to the placement, installation, operation,
repair and maintenance of computer, switch and/or communications equipment and
connections of such equipment (subject to the terms of Section 1.3 of the
Standard Lease Provisions), via telecommunications cables, with the facilities
and/or equipment of other tenants in the Datacenter or the Building.

“PM Activity” shall mean and refer to each of the preventative maintenance
activities contained on Landlord’s then-current PM Standards.

“PM Audit” shall mean and refer to Tenant’s inspection of the PM Books and
Records.

 

- ix -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

“PM Audit Notice” shall mean and refer to written notice of Tenant’s intent to
perform a PM Audit.

“PM Books and Records” shall mean and refer to the books and records used by
Landlord for documenting performance of the PM Activities.

“PM Change” shall mean and refer to a change to the PM Schedule requested by
Tenant.

“PM Change Cost Estimate” shall mean and refer to written notice from Landlord
to Tenant of the estimated incremental costs related to the PM Change.

“PM Change Request” shall mean and refer to written notice from Tenant to
Landlord of Tenant’s requested PM Change.

“PM Schedule” shall mean and refer to Landlord’s then-current schedule for the
performance of the PM Activities.

“PM Standards” shall mean and refer to the activities of preventative
maintenance that Landlord performs with regard to the equipment that serves the
Premises. Landlord’s current list of PM Standards is available on the Internet
at the following URL:

http://www.digitalrealtytrust.com/leasing

“Premises” shall mean and refer to the Premises described in Item 7 of the Basic
Lease Information.

“Premises PDU kW-hr” shall mean and refer to the number of kilowatt-hours on the
PDU’s serving the Premises during the same billing period as the applicable
Datacenter Utility Bill for the Datacenter.

“Projected Real Property Tax Installment” shall mean and refer to an amount
equal to [***] ([***]) of the product of (i) the positive difference (if any)
obtained by subtracting the Taxes – Real Property (Actual) applicable to the Tax
Base Year from the Taxes – Real Property (Projected) for the applicable calendar
year, multiplied by (ii) Tenant’s Proportionate Share.

“Property” shall mean and refer to the Land, the Building, the improvements on
the Land and in the Building, and Landlord’s personal property thereon or
therein.

“Rent” shall mean and refer to all Base Rent, plus all Additional Rent.

“Repair Period-Actual” shall mean and refer to the period of time that it
actually takes to repair and/or restore the Building following a Casualty Event
in order to enable Tenant’s use of the Tenant Space in the ordinary conduct of
Tenant’s business.

“Repair Period-Estimated” shall mean and refer to the period of time, which
Landlord estimates will be required for the repair and/or restoration of the
Building following a Casualty Event in order to enable Tenant’s use of the
Tenant Space in the ordinary conduct of Tenant’s business.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- x -



--------------------------------------------------------------------------------

“Second Interruption” shall mean and refer to the second
(2nd) Separate/Independent Interruption of Landlord’s Essential Services
occurring in any then-current Interruption Accrual Period.

“Security Documents” shall mean and refer to the following: (i) all ground
leases or underlying leases; (ii) the lien of any mortgage, deed, or deed of
trust; (iii) all past and future advances made under any such mortgages, deeds,
or deeds of trust; and (iv) all renewals, modifications, replacements and
extensions of any such ground leases, master leases, mortgages, deeds, and deeds
of trust.

“Separate/Independent Interruption of Landlord’s Essential Services”, and
similar phrases used herein, shall mean and refer to (a) Interruptions of
Landlord’s Essential Services that occur from separate and unrelated root
causes; or (b) a further occurrence of a particular Interruption of Landlord’s
Essential Services that occurs after Landlord has provided Tenant the
Interruption Cure Completion Notice with regard to the immediately preceding
occurrence of such Interruption of Landlord’s Essential Services.

“Shared Infrastructure Costs” shall mean and refer to the utility costs related
to all items of mechanical and electrical equipment that serve the Datacenter,
but which are commercially impractical of being separately metered to the
Premises, due to the fact that such items (and/or the utility meters monitoring
same) are designed to serve (and/or monitor) more areas of the Datacenter and/or
Building than just the Premises. Shared Infrastructure Costs shall also include
all costs related to the delivery of each utility as well as the relevant “unit
consumption costs”, including recurring network charges, subscription charges or
one-off maintenance charges imposed by the utility provider. For the avoidance
of doubt, and for the purposes of illustration, but not limitation, the Shared
Infrastructure Costs include the utility costs related to shared electrical
system equipment and shared HVAC system equipment, as well as the costs related
to the electrical power dissipation that occurs between a utility’s power meters
that monitor power consumption at the Datacenter level or the Building level and
those meters that monitor power consumption at the Premises level, such
dissipation being inherent to the total amount of electrical power required to
operate the Datacenter.

“Shared Mechanical Equipment” shall mean certain equipment within the Tenant
Space, and/or equipment located outside the Tenant Space but serving the Tenant
Space, including certain cooling equipment, that is commercially impractical of
being separately metered to the Tenant Space, because it utilizes equipment
and/or facilities designed to serve more area of the Datacenter and/or the
Building than just the Tenant Space.

“Shared Mechanical Metering Equipment” shall mean and refer to metering
equipment that separately meters utilities provided specifically to the Tenant
Space by the Shared Mechanical Equipment.

“SNDA” shall mean and refer to a subordination, non-disturbance and attornment
agreement in a form that is reasonably acceptable to Tenant, which provides
that, so long as there is no Event of Default by Tenant, Tenant may remain in
possession of the Tenant Space under the terms of this Lease, even if the Holder
should acquire Landlord’s title to the Building.

 

- xi -



--------------------------------------------------------------------------------

“Taking” shall mean and refer to the Property, or some portion thereof, having
been taken under the power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or sold to prevent the
exercise thereof.

“Target Commencement Date” shall mean and refer to the Target Commencement Date
set forth in Item 4 of the Basic Lease Information.

“Target Humidity Range” shall mean and refer to the range of relative humidity
percentages described in Item 4(b) of Exhibit “F”, Table A.

“Target Temperature Range” shall mean and refer to the range of temperatures
described in Item 4(a) of Exhibit “F”, Table A.

“Tax Base Year” shall mean and refer to calendar year 2012.

“Taxes – Equipment” shall mean and refer to all governmental fees, taxes,
tariffs and other charges levied directly or indirectly against any personal
property, fixtures, machinery, equipment, apparatus, systems, connections,
interconnections and appurtenances located in, or used by Tenant in or in
connection with, the Tenant Space.

“Taxes – Other” shall mean any excise, sales, privilege or other tax, assessment
or other charge (other than income taxes) imposed, assessed or levied by any
governmental or quasi governmental authority or agency upon Landlord on account
of (i) the Rent (and other amounts) payable by Tenant hereunder (or any other
benefit received by Landlord hereunder), including any gross receipts tax,
license fee or excise tax levied by any governmental authority, (ii) this Lease,
Landlord’s business as a lessor hereunder, and/or the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy of any
portion of the Tenant Space (including any applicable possessory interest
taxes), (iii) this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Tenant Space, or
(iv) otherwise in respect of or as a result of the agreement or relationship of
Landlord and Tenant hereunder.

“Taxes – Real Property” shall mean and refer to all taxes, assessments and
governmental charges (foreseen or unforeseen, general or special, ordinary or
extraordinary) whether federal, state, county or municipal and whether levied by
taxing districts or authorities presently taxing the Property or by others
subsequently created or otherwise, and any other taxes and assessments
attributable to the Property or its operation, and all taxes of whatsoever
nature that are imposed in substitution for or in lieu of any of the taxes,
assessments or other charges herein defined; provided, however, Taxes – Real
Property shall not include taxes paid by tenants of the Property as a separate
charge on the value of their leasehold improvements, death taxes, excess profits
taxes, franchise taxes and state and federal income taxes, except to the extent
imposed in substitution for or in lieu of all or any portion of Taxes – Real
Property, and shall not include any Taxes – Other.

“Taxes – Real Property (Actual)” shall mean and refer, with respect to each
calendar year during the Term of the Lease, to the actual Taxes – Real Property
for such year.

 

- xii -



--------------------------------------------------------------------------------

“Taxes – Real Property (Projected)” shall mean and refer, with respect to each
calendar year during the Term of the Lease, to Landlord’s reasonable projection
of Taxes – Real Property for such year. “

telx” shall mean and refer to that certain third party entity named telX –
Phoenix, LLC (together with its successors and assigns), which controls and
operates the Meet-Me Room. For the avoidance of doubt, Landlord and Tenant
hereby expressly acknowledge that telx is not an affiliate of Landlord.

“Tenant” shall mean and refer to the Tenant set forth in Item 2 of the Basic
Lease Information.

“Tenant Affiliate” shall mean and refer to any partnership, limited liability
company, or corporation or other entity, which, directly or indirectly, through
one or more intermediaries, Controls, is Controlled by, or is under common
Control with, Tenant.

“Tenant Group” shall mean and refer to Tenant and its directors, officers,
shareholders, members, employees, constituent partners, and Tenant Affiliates.

“Tenant Parties” shall mean and refer, collectively to Tenant, the other members
of the Tenant Group, Tenant’s Transferees, and their respective contractors,
clients, servants, representatives, licensees, Colocating Parties, agents, and
invitees.

“Tenant Space” shall mean and refer to the Premises together with the Pathway.

“Tenant Space Customer” shall mean and refer to each customer or other person or
entity to which Tenant, any Tenant Affiliate, any other Tenant Party, or any
Transferee, provides goods or services, which are in any way related to or
associated with the use of the Tenant Space, including those customers, persons
or entities now or hereafter conducting transactions or other operations by or
through or in connection with equipment located within the Tenant Space.

“Tenant’s Datacenter Utility Payment” shall mean and refer to Tenant’s pro rata
portion of the applicable Datacenter Utility Costs, during the same billing
period as the applicable Datacenter Utility Bill for the Datacenter, being
allocated to the Premises based on the amount of the Premises PDU kW-hr during
such billing period, as compared to the Total Datacenter PDU kW-hr during the
same billing period.

 

- xiii -



--------------------------------------------------------------------------------

“Tenant’s Personal Property” shall mean and refer, collectively, to all cable,
wiring, connecting lines, and other installations, equipment or property
installed or placed by, for, through, under or on behalf of Tenant or any Tenant
Party anywhere in the Building, the Datacenter, and/or the Tenant Space, not
including any equipment or property owned, leased or licensed by Landlord or any
other member of the Landlord Group. Additionally, for the purposes of clarity,
the parties acknowledge that “Tenant’s Personal Property” includes all equipment
or property, other than equipment or property owned, leased or licensed by
Landlord or any other member of the Landlord Group, installed and/or placed
anywhere in the Building, the Datacenter, and/or the Tenant Space by any party
specifically and solely in order to provide any service to Tenant or any Tenant
Party (e.g., data storage/archiving and data recovery type equipment that is
utilized by or for Tenant or any Tenant Party in the Tenant Space, but which is
actually owned by a third party, other than Landlord or any other member of the
Landlord Group).

“Tenant’s Proportionate Share” shall mean and refer to the Tenant’s
Proportionate Share described in Item 17 of the Basic Lease Information.
Landlord and Tenant acknowledge that Tenant’s Proportionate Share is a “deemed”
share, which has been calculated by taking into consideration the rentable
square feet of all space that is included collectively in and/or serving the
Premises.

“Tenant’s Proportionate Share of Taxes – Real Property (Actual)” shall mean and
refer, with respect to each calendar year during the Term of this Lease, to an
amount equal to the product of (i) the positive difference (if any) obtained by
subtracting the Taxes – Real Property (Actual) applicable to the Tax Base Year
from the Taxes – Real Property (Actual) applicable to such calendar year,
multiplied by (ii) Tenant’s Proportionate Share, as described in Item 17 of the
Basic Lease Information.

“Tenant’s Separately Metered Utility Payment” shall mean the actual cost of all
utilities, if any, that serve, are provided to and/or are used in, or for, the
Tenant Space, for which the costs that are applicable to the Tenant Space are
wholly and separately metered to the Tenant Space.

“Tenant’s Shared Mechanical Payment” shall mean Tenant’s Datacenter Utility
Payment.

“Tenant’s Utility Payment” shall mean and refer to each Tenant’s Shared
Mechanical Payment and each Tenant’s Separately Metered Utility Payment.

“Term”; “Term of this Lease”; and “Term of the Lease” shall mean and refer to
the period described in Item 5 of the Basic Lease Information, subject to the
terms of such Item 5.

“Third Interruption” shall mean and refer to the third
(3rd) Separate/Independent Interruption of Landlord’s Essential Services
occurring in any then-current Interruption Accrual Period.

“Total Datacenter PDU kW-hr” shall mean and refer to the number of
kilowatt-hours on the PDU(s) serving the Datacenter during the same billing
period as the applicable Datacenter Utility Bill for the Datacenter, being
represented by the sum of the Premises PDUs kW-hr plus the Other PDUs kW-hr.

 

- xiv -



--------------------------------------------------------------------------------

“Transfer” shall mean and refer to (a) a sublease of all or any part of the
Tenant Space, (b) an assignment of this Lease, and/or (c) any other agreement
(i) permitting a third party (other than Tenant’s employees and occasional
guests) to occupy or use any portion of the Tenant Space, or (ii) otherwise
assigning, transferring, licensing, mortgaging, pledging, hypothecating,
encumbering, or permitting a lien to attach to its interest under, this Lease.

“Transferee” shall mean and refer to any person or entity to whom a Transfer is
made or sought to be made.

“Transfer Notice” shall mean and refer to a written request for Landlord’s
consent to a particular Transfer, which notice shall include: (a) the name and
address of the proposed Transferee; (b) all of the principal terms of the
proposed Transfer; (c) current, certified financial statements of the proposed
Transferee, and any other information and materials reasonably required by
Landlord to enable Landlord to adequately review the financial responsibility of
the proposed Transferee; (d) such other information and materials as Landlord
may reasonably request (and if Landlord requests such additional information or
materials, the Transfer Notice shall not be deemed to have been received until
Landlord receives such additional information or materials); and (e) the form of
the proposed assignment or other Transfer documentation that will be executed by
Tenant and the proposed Transferee.

“UPS Plant” shall mean and refer to an uninterruptable power supply plant.

“UPS Room” shall mean and refer to that certain UPS room which serves (but is
located outside of) the Datacenter, approximately as indicated on Exhibit “A”,
attached hereto.

 

- xv -



--------------------------------------------------------------------------------

120 East Van Buren Street

PHOENIX, ARIZONA

TURN KEY DATACENTER LEASE

This Turn Key Datacenter Lease (this “Lease”) is entered into as of the
Effective Date specified in Item 4 of the Basic Lease Information, by and
between Landlord (as set forth in Item 1 of the Basic Lease Information, below)
and Tenant (as set forth in Item 2 of the Basic Lease Information, below):

RECITALS

A. Landlord is the owner of the Land (as set forth in Item 14 of the Basic Lease
Information, below). The Land is improved with, among other things, the Building
(as set forth in Item 15 of the Basic Lease Information, below).

B. Tenant desires to lease (i) space in the Datacenter, and (ii) certain Pathway
between the Datacenter and the Meet-Me Room.

C. Unless otherwise specifically indicated to the contrary, all initially
capitalized terms contained in this Lease shall have the meanings set forth on
Schedule “1”, attached to this Lease.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree as follows:

BASIC LEASE INFORMATION

 

1.      Landlord:

   Digital Phoenix Van Buren, LLC, a Delaware limited liability company

2.      Tenant:

   Carbonite, Inc., a Delaware corporation

3.      Tenant Addresses:

  

Tenant Address for Notices:

 

Carbonite, Inc.

177 Huntington Avenue

Boston, MA 02115

Attn: General Counsel

Phone No: (617) 587-1100

E-mail: dsheer@carbonite.com

 

With copies to:

 

Foley & Lardner LLP

111 Huntington Avenue, 26th Floor

Boston, MA 02199

Attn: Susan E. Pravda

 

- 1 -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

  

Facsimile No. 617-342-4001

Email: spravda@foley.com

 

Tenant Address for Invoice of Rent:

 

Carbonite, Inc.

177 Huntington Avenue

Boston, MA 02115 Attn: Chief Financial Officer

Phone No: (617) 587-1100

E-mail: akeenan@carbonite.com

4.       Effective Date/ Commencement Date:

  

(a)     Effective Date:

   November 29, 2011 (the “Effective Date”)

(b)     Target Commencement Date:

   February 1, 2012

(c)     Early Delivery Date:

   Not applicable.

(d)     Outside Liquidated Damages Date:

   Fifteen (15) days after the Target Commencement Date.

(e)     Outside Completion Date:

   Thirty (30) days after the Target Commencement Date.

(f)      Commencement Date:

  

The “Commencement Date” shall mean the earlier of:

 

(x) (i) the later of February 1, 2012 or (ii) satisfaction of the Commencement
Date Conditions; or

 

(y) the date Tenant commences to use the Premises for the Permitted Uses.

5.      Term:

   The “Initial Term” shall mean and refer to approximately forty-eighty (48)
full calendar months (i.e., commencing on the Commencement Date and expiring on
the last day of the forty-eighth (48th) full calendar month thereafter), unless
terminated or extended, as set forth in the Lease.

6.       Number of Tenant Extension Options:

  

First Extension Term: Three (3) years (months 49-84)

Second Extension Term: Three (3) years (months 85-120)

7.       Premises/Pathway:

 

(a)     Premises:

 

(b)     Pathway:

  

The Premises contains 1,280 square feet of caged area, as set forth on Exhibit
“A” and located within the Datacenter (Suite [***]).

 

As described in Exhibit “C”.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- 2 -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

8.       Base Rent:

  

Initial Term:

 

$[***] per month for the period commencing on the Commencement Date and expiring
on the last day of the twelfth (12th) full calendar month of the Term of the
Lease.

 

$[***] per month for months 13-24 of the Term.

 

$[***] per month for months 25-36 of the Term.

 

$[***] per month for months 37-48 of the Term.

 

First Extension Term:

 

$[***] per month for months 49 -60 of the Term.

 

$[***] per month for months 61-72 of the Term.

 

$[***] per month for months 73-84 of the Term.

 

Second Extension Term:

 

$[***] per month for months 85-96 of the Term.

 

$[***] per month for months 97-108 of the Term.

 

$[***] per month for months 109-120 of the Term.

9.       Installation Fee:

   Not Applicable.   

10.     Prepaid Rent:

   None.   

11.     Landlord’s Address for Notices:

  

Digital Phoenix Van Buren, LLC

c/o Digital Realty Trust

120 E. Van Buren

Suite 120

Phoenix, Arizona 85004

Attn: Property Manager

Facsimile No. (602) 682-2212

leaseadministration@digitalrealtytrust.com

  

With copies to:

 

Digital Realty Trust, L.P.

1100 Space Park Drive

Suite 104

Santa Clara, CA 95054-3417

Attn: Asset Manager

Facsimile No. (408) 387-8558

 

and:

 

Digital Realty Trust, L.P.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- 3 -



--------------------------------------------------------------------------------

     

451 D Street, Suite 912

Boston, MA 02210

Attn: Asset Manager

Facsimile No. (857) 366-9998

 

and:

 

Goulston & Storrs 400 Atlantic Avenue Boston, MA 02110-3333

Attn: Raymond M. Kwasnick, Esq.

 

and:

 

Stutzman, Bromberg, Esserman & Plifka, A Professional Corporation

2323 Bryan Street, Suite 2200

Dallas, TX 75201

Attention: Noah K. Hansford

Facsimile No. (214) 969-4999

E-mail: hansford@sbep-law.com

 

12.     Landlord’s Address for Payment of Rent:

   Bank:   

Bank of America NT&SA

1850 Gateway Blvd.

Concord, CA 94520-3282

   Routing Number:    121000358    Account Number:    1459242282    Account
Name:    Digital Phoenix Van Buren, LLC    Regarding/Reference:    Tenant
Account No., Invoice No.    Wire Payments:       Bank:    Bank of America NT&SA
      100 West 33rd Street       New York, NY 10001    Routing Number:   
026009593    SWIFT:    BOFAUS3N    Account Number:    1459242282    Account
Name:    Digital Phoenix Van Buren, LLC    Regarding/Reference:    Tenant
Account No., Invoice No.

 

- 4 -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

  

Check Payments:

 

Digital Phoenix Van Buren, LLC

P.O. Box 50648

Los Angeles, CA 90074-0648

 

Overnight Address:

 

Bank of America Lockbox Services

File 50648

Ground Level

1000 West Temple St.

Los Angeles, CA 90012

 

Contact Information:

 

Director of Cash Management

Digital Realty Trust

560 Mission Street, Suite 2900

San Francisco, CA 94105

P: (415) 738-6509

F: (415) 495-3687

13.    Brokers:

   None.

14.    Land/Property:

   The land located at 120 East Van Buren Street, Phoenix, Arizona.

15.    Building:

   The building located at 120 East Van Buren Street, Phoenix, Arizona. A
three-story building containing 287,514 rentable square feet.

16.    Tenant’s Proportionate Share:

   0.78%

17.    Meet-Me Room:

   Suite [***] in the Building.

18.    Maximum Structural Load:

   250 pounds of live load per square foot.

19     Datacenter:

   Suite [***] located on the [***] ([***]) floor of the Building approximately
as depicted on Exhibit “A” (the “Datacenter”).

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- 5 -



--------------------------------------------------------------------------------

20.    Press Releases:

  

After both parties have signed this Lease Tenant shall prepare and deliver to
Landlord a mutually acceptable press release (“Initial Press Release”)
announcing Tenant’s occupancy of the Premises in the Building, which Landlord
shall have the right to publish and disseminate. Any changes to any such press
release delivered by Tenant to Landlord must be mutually agreed to in writing
prior to any publication or dissemination of such press release.

 

In addition, Landlord reserves the right to post other press releases (i.e.,
other than the Initial Press Release), that discloses the fact that Landlord and
Tenant have entered into a lease; provided that same does not disclose the
location, economics or square footage related hereto, except that each such
other press release shall be subject to Tenant’s review and prior written
approval, which Tenant may grant or withhold in its sole discretion.

This Lease shall consist of the foregoing Basic Lease Information, the
provisions of the Standard Lease Provisions, below, Schedule “1”, above, and
Exhibits “A” through “H, inclusive, all of which are incorporated herein by this
reference as of the Effective Date. In the event of any conflict between the
provisions of the Basic Lease Information and the provisions of the Standard
Lease Provisions, the Basic Lease Information shall control. In the event of any
conflict between the provisions of the Exhibits and the Basic Lease Provisions,
the provisions of the Exhibits shall control.

 

- 6 -



--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

 

1. LEASE OF TENANT SPACE.

1.1 Tenant Space. In consideration of the covenants and agreements to be
performed by Tenant, and upon and subject to the terms and conditions of this
Lease, Landlord hereby leases to Tenant for the Term, (i) the Premises; and
(ii) the Pathway.

1.2 Condition of Tenant Space. Tenant has inspected the Datacenter and the
Tenant Space and, subject to Landlord’s completion of the Commencement Date
Conditions, Tenant accepts the Tenant Space in its “AS IS, WHERE IS” condition.
Tenant acknowledges and agrees that (i) except as specifically set forth herein,
no representation or warranty (express or implied) has been made by Landlord as
to the condition of the Property, the Building, the Datacenter or the Tenant
Space or their suitability or fitness for the conduct of the Permitted Use, its
business or for any other purpose, and (ii) except as specifically set forth
herein (including the requirement for Landlord to perform the Commencement Date
Conditions), Landlord shall have no obligation to construct or install any
improvements in or to make any other alterations or modifications to the
Property, Building or the Tenant Space.

1.3 Interconnections; Datacenter Connection Area.

1.3.1 Interconnections. Tenant acknowledges and agrees that all interconnections
between the systems of Tenant and those of other tenants of the Datacenter, and
all cross-connects between the systems of Tenant and those of carriers and other
telecommunications service providers in the Building, must be made in the
Meet-Me Room. Tenant acknowledges that the Meet-Me Room is not operated or
controlled by Landlord; but, rather, is operated by telx. As such, all
operations in the Meet-Me Room (including all MMR Services), and all Tenant
presences in the Meet-Me Room, including pathway, are governed and controlled by
telx; each and all of which is subject to such agreements and costs as are
mutually agreed in writing, by and between Tenant and telx.

1.3.2 Datacenter Connection Area. Tenant acknowledges that the Datacenter
connection area (approximately in the location depicted on Exhibit “A”, the
“Datacenter Connection Area”) is a Common Area in the Datacenter that will be
used by and be accessible by other tenants and their technicians as a common
pathway portal.

1.4 Relocation Right. Intentionally Deleted.

1.5 Quiet Enjoyment; Access. Subject to all of the terms and conditions of this
Lease, Tenant shall quietly have, hold and enjoy the Tenant Space in conformity
with the Permitted Use without hindrance from Landlord or any person or entity
claiming by, through or under Landlord. Subject to the terms and conditions of
this Lease, including the Datacenter Rules and Regulations and Landlord’s Access
Control Systems and Force Majeure, Tenant shall have access to the Tenant Space
twenty-four (24) hours per day, seven (7) days per week.



--------------------------------------------------------------------------------

1.6 Common Area. The Common Area shall be subject to Landlord’s sole management
and control and shall be operated and maintained in such manner as Landlord in
Landlord’s discretion shall determine, provided that changes in the Common Area
made by Landlord shall have no material adverse affect on Tenant’s use of, or
access to, the Tenant Space. Tenant, and the other Tenant Parties, shall have
the nonexclusive right to use the Common Area as constituted from time to time;
such use to be in common with Landlord, the other members of the Landlord Group,
other tenants of the Building and other persons entitled to use the same, and
subject to such reasonable written rules and regulations governing use of the
Common Areas as Landlord may from time to time prescribe; provided that in the
event of any conflict between the provisions of the Lease and the provisions of
any rule or regulation, the provisions of the Lease shall control. Landlord
agrees that rules and regulations will not discriminate against Tenant, as
compared to any similarly situated tenant, in either enforcement or effect.
Landlord agrees that Landlord may temporarily close any part of the Common Area
for such periods of time as may be necessary to prevent the public from
obtaining prescriptive rights or to make repairs or alterations; Landlord
agreeing, in effecting such closure, repairs or alterations, to use reasonable
efforts to minimize any interference with Tenant’s use of, or access to, the
Tenant Space.

1.7 Tenant’s Datacenter Expansion Right. Subject to the terms and conditions set
forth in this Section 1.7, Tenant shall have a one-time right to request that
Landlord demise to Tenant additional Datacenter space in the Building
(“Datacenter Expansion Area”) which would provide Tenant with approximately an
additional 500 KW of critical IT capacity. Tenant shall only have the right to
lease a Datacenter Expansion Area if Landlord determines, in Landlord’s sole,
but bona fide, business judgment, that a Datacenter Expansion Area and the
associated additional power capacity is available for lease to Tenant. Tenant
hereby acknowledges that the availability of any Datacenter Expansion Area
depends upon both: (i) the availability of premises in the Building for such use
by Tenant, and (ii) the availability of the additional power capacity necessary
to service such Datacenter Expansion Area, and the availability of additional
power is dependent upon Landlord’s ability to purchase such capacity from a
utility company.

1.7.1 If Tenant desires to lease a Datacenter Expansion Area, Tenant must give
written notice (“Datacenter Expansion Request”) to Landlord requesting that
Landlord advise Tenant as to whether a Datacenter Expansion Area is available
for lease to Tenant.

 

- 8 -



--------------------------------------------------------------------------------

1.7.2 Landlord shall, within fifteen (15) calendar days after Landlord receives
a Datacenter Expansion Request from Tenant, give Tenant written notice
(“Landlord’s Datacenter Offer”) advising Tenant as to whether a Datacenter
Expansion Area is available for lease to Tenant and, if so: (i) the location of
the Datacenter Expansion Area, (ii) the estimated Commencement Date with respect
to the Datacenter Expansion Area, (iii) the Base Rent and other costs which
would be payable by Tenant in connection with Tenant’s demise of the Datacenter
Expansion Area, both during the Initial Term (if applicable), the First
Extension Term, and the Second Extension Term, and (iv) and such other terms and
conditions as may be applicable to Tenant’s demise of the Datacenter Expansion
Area. The Base Rent for a Datacenter Expansion Area shall be based upon the
Prevailing Base Rent ( as defined in Section 1.8.1 below) of the Datacenter
Expansion Area, as determined by Landlord in the exercise of its bona fide
business judgment (except that Tenant shall have the right to submit Landlord’s
determination to Fair Market Rent Arbitration in accordance with Section 1.8.2);
such Base Rent and other costs shall take into account, without limitation,
costs which Landlord has incurred, or will have to incur, both capital cost and
on-going costs, in order to obtain the power capacity from a utility company
necessary to serve the Datacenter Expansion Area; and such other terms and
conditions shall be based upon the terms and conditions which are then
applicable to leases then being executed for comparable Datacenter space in the
Building. Tenant shall take the Datacenter Expansion Area in “as-is” condition
(i.e., Landlord shall have no obligation to prepare the Datacenter Expansion
Area for Tenant’s use and occupancy).

1.7.3 If Landlord advises Tenant that a Datacenter Expansion Area is available
for lease to Tenant, then: (i) Tenant may lease the Datacenter Expansion Area
offered in Landlord’s Datacenter Offer by giving written notice (“Datacenter
Expansion Exercise Notice”) to Landlord on or before the date fifteen
(15) calendar days after Tenant receives the Landlord’s Datacenter Offer,
(ii) if Tenant timely gives Landlord a Datacenter Expansion Exercise Notice,
then Tenant shall lease the Datacenter Expansion Area from Landlord for a Term
expiring contemporaneously with the expiration of the Term with respect to the
Tenant Space initially demised to Tenant, upon the terms and conditions set
forth in Landlord’s Datacenter Offer, and otherwise upon all of the same terms
and conditions applicable to Tenant’s demise of the Tenant Space initially
demised to Tenant, to the extent not inconsistent with the provisions of
Landlord’s Datacenter Offer, and Tenant shall have no further right to lease
additional Datacenter Expansion Area pursuant to this Section 1.7, and (iii) if
Tenant does not timely give Landlord a Datacenter Expansion Exercise Notice,
Tenant shall have no further right to lease additional space pursuant to this
Section 1.7.

1.7.4 If Landlord advises Tenant that a Datacenter Expansion Area is not
available for lease to Tenant, then Tenant shall have the right, from time to
time (but subject to the provisions of this Section 1.7) to give Landlord
subsequent Datacenter Expansion Exercise Notices, but not more often than one
time every three months.

 

- 9 -



--------------------------------------------------------------------------------

1.7.5 Tenant shall have the right to lease a Datacenter Expansion Area only with
respect to the entirety of such Datacenter Expansion Area. If Tenant duly
exercises its right to lease a Datacenter Expansion Area, Landlord and Tenant
shall execute an amendment reflecting such exercise. Notwithstanding anything to
the contrary herein, any attempted exercise by Tenant of its right to lease a
Datacenter Expansion Area shall, at the election of Landlord, be invalid,
ineffective, and of no force or effect if, on the date on which Tenant delivers
a Datacenter Expansion Exercise Notice, or on the Commencement Date with respect
to such Datacenter Expansion Area, either: (i) there shall be an uncured Event
of Default by Tenant under this Lease, or (ii) the Lease is no longer in full
force or effect.

1.8 Determination of Prevailing Base Rent for Datacenter Expansion Area.

1.8.1 Definition of Prevailing Base Rent. The “Prevailing Base Rent” shall be
defined as the prevailing base rent then being charged by Landlord for
comparable space in the Building for new leases (or if there are no leases of
comparable datacenter space then being entered into in the Building, then for
comparable space in the Market Area, taking into consideration all relevant
factors, including the quality, size, utility and location thereof, the length
of the term thereof, the credit standing of Tenant, the amenities provided to
Tenant, the Tax Base Year, and any economic concessions given to tenants such as
free rent and allowance.

If Tenant disagrees with Landlord’s designation of the Prevailing Base Rent set
forth in Landlord’s Datacenter Offer, then in Tenant’s Datacenter Expansion
Exercise Notice, Tenant shall request that the determination of Prevailing Base
Rent for the Datacenter Expansion Area be submitted to arbitration in accordance
with the procedure set forth below in Section 1.8.2, failing which Tenant shall
be deemed to have accepted Landlord’s designation of Prevailing Base Rent.

 

- 10 -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

1.8.2 Arbitration Procedure. Within ten (10) business days after Tenant’s
delivery to Landlord of Tenant’s Datacenter Expansion Exercise Notice, pursuant
to which Tenant elects to have Base Rent determined pursuant to Fair Market Rent
Arbitration (the “Appointment Deadline”), each party shall give written notice
to the other setting forth the name and address of the Disinterested Expert
selected by such party, who has agreed to act in such capacity, to determine the
Prevailing Base Rent for the Datacenter Expansion Area. If either party shall
fail to select a Disinterested Expert within the required time period, then the
Disinterested Expert selected by the other party shall determine the Prevailing
Base Rent. Each Disinterested Expert shall thereupon independently make its
determination of the Prevailing Base Rent within thirty calendar (30) days after
the Appointment Deadline (each, an “Initial Expert Determination”). If either
Disinterested Expert shall fail to make an Initial Expert Determination of the
Prevailing Base Rent within thirty (30) days after the Appointment Deadline,
then the Initial Expert Determination of the other Disinterested Expert (to the
extent that such Disinterested Expert makes such Initial Expert Determination
within such thirty (30) day period) shall be deemed the Prevailing Base Rent. If
the two (2) Disinterested Experts’ Initial Expert Determination are not the
same, but the higher of such two (2) values is not more than [***] percent
([***]%) of the lower of such values, then the Prevailing Base Rent shall be
deemed to be the average of the two (2) values. If, however, the higher of such
two (2) values is more than [***] percent ([***]%) of the lower of such values,
then the two (2) Disinterested Experts shall jointly appoint a third
(3rd) Disinterested Expert (the “3rd Expert”) within ten (10) days after the
second (2nd) of the two (2) Initial Expert Determinations has been rendered and
delivered to the other party. The 3rd Expert shall independently choose which of
the Initial Expert Determinations is the more accurate with regard to Prevailing
Base Rent, and the Initial Expert Determination chosen by the 3rd Expert shall
be deemed to be the Prevailing Base Rent for the Datacenter Expansion Area. The
3rd Expert shall only choose from between the Initial Expert Determinations
provided by each of the other Disinterested Experts and shall not be afforded
the opportunity to render an independent Initial Expert Determination. For the
purposes hereof, “Disinterested Expert” shall mean a broker who has been
regularly engaged in the business of datacenter leasing in the Market Area for
at least the five (5) years immediately preceding such person’s appointment
hereunder. Each party shall pay for the cost of its Disinterested Expert and
one-half of the cost of any 3rd Expert. If the Base Rent for the Datacenter
Expansion Area shall not have been determined prior to the Commencement Date
with respect to such Datacenter Expansion Area, then Tenant shall commence to
pay Base Rent with respect to such Datacenter Expansion Area based upon
Landlord’s initial determination of the Prevailing Base Rent, and after such
Base Rent is determined by arbitration, then either (i)Tenant shall, within
thirty (30) calendar days after billing, pay to Landlord any underpayment of
Base Rent, or (ii) Landlord shall credit to Tenant’s account any overpayment of
Base Rent.

1.9 Licenses and Permits. Landlord shall, at Landlord’s cost, obtain all
licenses, approvals, permits and authorizations required by applicable federal,
state, and local laws and regulations that Landlord is required to have in order
to perform the Landlord’s Essential Services and to perform Landlord’s
Installations. Landlord shall provide Tenant with all such licenses, approvals,
permits and authorizations within ten (10) business days after Landlord’s
receipt of Tenant’s request therefore.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- 11 -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

 

2. TERM.

2.1 Term. The term of this Lease, and Tenant’s obligation to pay Rent under this
Lease, shall commence on the Commencement Date and shall continue in effect for
the Term of the Lease, as the same may be extended, or earlier terminated, in
accordance with the express terms of this Lease.

2.2 Delivery of Tenant Space. Landlord shall use commercially reasonable efforts
to satisfy the Commencement Date Conditions prior to the Target Commencement
Date. Landlord and Tenant acknowledge and agree that, by virtue of Landlord’s
delivery of the Commencement Date Notice to Tenant, Landlord shall be deemed to
have delivered the Tenant Space to Tenant, and Tenant shall be deemed to have
accepted the same.

2.2.1 Failure to Meet Commencement Date Conditions. In the event that the
Commencement Date Conditions have not been completed by the Target Commencement
Date, subject to extension by virtue of Force Majeure, Landlord shall not be
deemed in default hereunder, and the Commencement Date shall be postponed, as
Tenant’s sole and exclusive alternative remedies, until the date on which the
Commencement Date Conditions have occurred. Notwithstanding the foregoing:

2.2.1.1 If the Commencement Date Conditions have not occurred prior to the
Outside Liquidated Damages Date, subject to extension by virtue of Force
Majeure, Tenant shall receive a credit (“Rent Credit”) of [***] days of Rent
(calculated using the Rent amounts which would have been payable had the Tenant
Space been timely delivered) for each day between the Outside Liquidated Damages
Date (as extended by virtue of Force Majeure) and the date on which the
Commencement Date Conditions occur, provided however that in no event shall the
amount of the Rent Credit exceed 30 days of Rent (calculated using the Rent
amounts which would have been payable had the Tenant Space been timely
delivered); or

2.2.1.2 If the Commencement Date Conditions have not occurred prior to the
Outside Completion Date, subject to extension by virtue of Force Majeure, Tenant
shall have the right to terminate this Lease, provided that:

(a) Tenant notifies Landlord of such termination prior to the earlier to occur
of: (1) completion of the Commencement Date Conditions; or (2) ten (10) business
days after the Outside Completion Date; and

(b) Landlord has not caused the Commencement Date Conditions to have been
completed within five (5) days after its receipt of such notice of termination
from Tenant.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- 12 -



--------------------------------------------------------------------------------

If (aa) the Commencement Date Conditions are completed prior to Tenant’s
exercise of the foregoing termination right, (bb) the Commencement Date
Conditions are completed within ten (10) days after Tenant’s exercise of the
foregoing termination right, or (cc) Tenant shall fail to exercise such
termination right within ten (10) days after the Outside Completion Date, then
such termination right shall, in any such event, be deemed to have expired and
shall, thereafter, be of no further force or effect.

2.3 Extension Options.

2.3.1 Subject to and in accordance with the terms and conditions of this
Section 2.3, Tenant shall have the following options (“Extension Options”) to
extend the Term of the Lease.

 

First Extension Term:    Three (3) years (months 63-99) Second Extension Term:
   Three (3) years (months 100-136)

Tenant’s right to extend the Term of the Lease with respect to any Extension
Term shall be conditioned upon Tenant having timely and properly exercised its
right to extend the Term of the Lease for all prior Extension Terms.

2.3.2 Each Extension Term shall be upon all of the same terms, conditions and
provisions applicable to the then-current Term of this Lease (except as provided
otherwise herein). Tenant shall have no further options to extend the Term,
except as expressly set forth in this Section 2.3.

2.3.3 The monthly Extension Term Base Rent payable with respect to the Tenant
Space for each Extension Term shall be as follows:

 

First Extension Term:    See Item 8 of the Basic Lease Information Second
Extension Term:    See Item 8 of the Basic Lease Information

2.3.4 With respect to the First Extension Option and the Second Extension
Option, Tenant may exercise each such Extension Option only by delivering an
Extension Option Exercise Notice to Landlord at least nine (9) calendar months
(and not more than twelve (12) calendar months) prior to the then applicable
expiration date of the Term, specifying that Tenant is irrevocably exercising
its Extension Option so as to extend the Term of this Lease by an Extension Term
on the terms set forth in this Section 2.3.

 

- 13 -



--------------------------------------------------------------------------------

2.3.5 In the event that Tenant shall duly exercise an Extension Option, the Term
shall be extended to include the applicable Extension Term (and all references
to the Term in this Lease shall be deemed to refer to the Term specified in
Item 5 of the Basic Lease Information, plus all Extension Terms properly
exercised by Tenant). In the event that Tenant shall fail to deliver an
Extension Option Exercise Notice, or an Initial Extension Option Notice, as the
case may be, within the applicable time period specified herein for the delivery
thereof, time being of the essence, at the election of Landlord, Tenant shall be
deemed to have forever waived and relinquished such Extension Option, and any
other options or rights to renew or extend the Term effective after the then
applicable expiration date of the Term shall terminate and shall be of no
further force or effect.

2.3.6 Tenant shall have the right to exercise any Extension Option only with
respect to the entire Tenant Space leased by Tenant at the time that Tenant
delivers the applicable Extension Option Exercise Notice. If Tenant duly
exercises an Extension Option, Landlord and Tenant shall execute an amendment
reflecting such exercise. Notwithstanding anything to the contrary herein, any
attempted exercise by Tenant of an Extension Option shall, at the election of
Landlord, be invalid, ineffective, and of no force or effect if, on the date on
which Tenant delivers an Extension Option Exercise Notice, Initial Extension
Option Notice, or on the date on which the Extension Term is scheduled to
commence, either: (i) there shall be an uncured Event of Default by Tenant under
this Lease, or (ii) the Lease is no longer in full force or effect.

 

3. BASE RENT AND OTHER CHARGES.

3.1 Base Rent. Tenant shall pay Base Rent to Landlord throughout the Term of
this Lease. All Base Rent shall be paid to Landlord in monthly installments in
advance on the first day of each and every calendar month throughout the Term of
this Lease; provided, however, that:

(a) if the Term of this Lease does not commence on the first day of a calendar
month, the Base Rent for the Partial Month shall (i) be calculated on a per diem
basis determined by dividing the Base Rent above by the total number of calendar
days in such Partial Month and multiplying such amount by the number of days
remaining in such Partial Month from and after (and including) the Commencement
Date, and (ii) be paid by Tenant to Landlord on the Commencement Date; and

(b) if the Term of this Lease is terminated on a date other than the last day of
a calendar month, any prepaid Base Rent and Additional Rent shall be refunded to
Tenant on a per diem and prorated basis for each day during the calendar month
after the effective date of termination for which Tenant has paid Base Rent and
Additional Rent, to the extent that such overpayment exceeds any amounts then
due from Tenant to Landlord.

Tenant shall not pay any installment of Rent more than one (1) month in advance.

3.2 Installation Fee. Intentionally Deleted.

 

- 14 -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

3.3 Payments Generally. Base Rent and all forms of Additional Rent payable
hereunder by Tenant (i) shall be payable to Landlord when due, without any prior
notice or demand therefor, in lawful money of the United States without any
abatement, offset or deduction whatsoever (except as specifically provided
otherwise herein), and (ii) shall be payable to Landlord at the address of
Landlord specified in Item 12 of the Basic Lease Information (or to such other
person or to such other place as Landlord may from time to time designate in
writing to Tenant). No receipt of money by Landlord from Tenant after the
termination of this Lease shall reinstate, continue or extend the Term of this
Lease. No partial payment by Tenant shall be deemed to be other than on account
of the full amount otherwise due, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord shall be entitled to accept such payment without
compromise or prejudice to any of the rights of Landlord hereunder or under any
Applicable Laws. In the event that the Commencement Date or the expiration of
the Term (or the date of any earlier termination of this Lease) falls on a date
other than the first or last day of a calendar month, respectively, the Rent
payable for such partial calendar month shall be prorated based on a per diem
basis.

3.4 Late Payments. Landlord and Tenant agree that if Landlord has not received
any payment of Rent on or before the Delinquency Date, Tenant shall, in addition
to Tenant’s obligation to pay the Late Payment to Landlord, also be required to
pay to Landlord, as Additional Rent, (i) a Late Charge, and (ii) Late Payment
Interest from the Delinquency Date until the date the foregoing are paid,
collectively, to cover Landlord’s additional administrative costs and damages
related to such Late Payment, which are difficult, if not impossible, to
determine. Notwithstanding the foregoing, Landlord hereby agrees to waive the
Late Charge with respect to the first late payment in any twelve-(12)-month
period. In no event, however, shall the charges permitted under this
Section 3.4, or elsewhere in this Lease, to the extent the same are considered
to be interest under Applicable Law, exceed the maximum lawful rate of interest.
Landlord’s acceptance of any Late Charge, or any Late Payment Interest, shall
not be deemed to constitute a waiver of Tenant’s default with respect to the
Late Payment, nor prevent Landlord from exercising any of the other rights and
remedies available to Landlord hereunder or under any Applicable Laws.

3.5 Utilities.

3.5.1 Tenant’s Utility Payment. Tenant shall pay the cost of all utilities
(e.g., electricity, chilled water) serving, provided to and/or used in or for
the Tenant Space (collectively, “Tenant’s Utility Payment”). Landlord and Tenant
agree that, each month, Tenant’s Utility Payment shall be a sum equal to
(a) Tenant’s actual metered utility costs for the month in question, based on
the Metering Equipment – Utility, plus (b) [***] percent ([***]%) of Tenant’s
actual metered utility costs for such month to account for those portions of
such utility costs that are not metered directly to the Premises (i.e., a total
of [***] ([***]%) of Tenant’s actual metered utility costs). Tenant shall pay
Tenant’s Utility Payment to Landlord, as Additional Rent, within thirty
(30) days after Tenant’s receipt of each Tenant’s Utility Payment invoice.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- 15 -



--------------------------------------------------------------------------------

3.5.2 Periods of Premises Underutilization. Tenant acknowledges that Shared
Infrastructure Costs will be incurred for the operation of the Building and the
Datacenter regardless of whether there is any power being drawn in the Premises.
As such, Section 3.5.1 above notwithstanding, Landlord and Tenant hereby agree
that, during Periods of Premises Underutilization, Tenant’s Utility Payment
shall be determined by virtue of a reasonable proration of the Shared
Infrastructure Costs (based on power capacity).

3.5.3 Generator Fuel Usage. Additionally, Tenant shall pay Tenant’s
proportionate share (based on power usage) of the cost of all Generator Fuel
Usage, except for the extent to which such Generator Fuel Usage represents
Maintenance Fuel Usage. Landlord shall bill Tenant not more frequently than
monthly for the amount of the Generator Fuel Payment. Tenant shall pay the
Generator Fuel Payment to Landlord, as Additional Rent, within thirty (30) days
of delivery of each Generator Fuel Payment invoice. For the avoidance of doubt,
it is the intent of the parties that this Section 3.5.3 represents a mechanism
only for Landlord’s cost recovery with regard to non-maintenance related
Generator Fuel Usage, and that there is no intent for Tenant’s Generator Fuel
Payment to include any element of profit to Landlord in connection therewith.

3.5.4 Billing Disputes and Reports. Landlord and Tenant shall exercise good
faith efforts to resolve all billing disputes to their mutual satisfaction
within thirty (30) calendar days.

 

4. TAXES.

4.1 Taxes – Equipment. Tenant shall be liable for and shall pay at least ten
(10) days before delinquency all Taxes – Equipment. If any such Taxes –
Equipment are levied or assessed against Landlord or the Property, and if
Landlord elects to pay the same, Tenant shall pay to Landlord as Additional
Rent, within thirty (30) days of Landlord’s demand therefor, that part of such
Taxes – Equipment for which Tenant is liable hereunder.

4.2 Taxes – Other. Tenant shall pay to Landlord, as Additional Rent and within
thirty (30) days of Landlord’s demand therefor, and in such manner and at such
times as Landlord shall direct from time to time by written notice to Tenant all
Taxes – Other.

4.3 Taxes – Real Property.

4.3.1 If the Taxes – Real Property (Actual) during any calendar year are greater
than the Taxes – Real Property (Actual) applicable to the Tax Base Year, Tenant
shall be obligated to pay to Landlord as Additional Rent an amount equal to
Tenant’s Proportionate Share of Taxes – Real Property (Actual).

 

- 16 -



--------------------------------------------------------------------------------

4.3.2 Beginning with the Effective Date (or as soon thereafter as reasonably
possible), Landlord shall provide to Tenant a statement of the Taxes – Real
Property (Projected) for the Property for the year in which the Effective Date
occurs. Tenant shall pay each Projected Real Property Tax Installment to
Landlord on the first day of each month during the Term of the Lease. Until
Tenant has received the statement of the Taxes – Real Property (Projected) from
Landlord, Tenant shall continue to pay Projected Real Property Tax Installments
to Landlord in the same amount (if any) as required for the last month of the
prior calendar year. Upon Tenant’s receipt of such statement of the Taxes – Real
Property (Projected), Tenant shall pay to Landlord, or Landlord shall pay to
Tenant (whichever is appropriate), the difference between the amount paid by
Tenant as Projected Real Property Tax Installments prior to receiving such
statement and the amount payable by Tenant therefor as set forth in such
statement. Landlord shall provide Tenant a statement on or before June 15 (or as
soon thereafter as reasonably possible) after the end of each calendar year,
showing Tenant’s Proportionate Share of Taxes – Real Property (Actual)
applicable to such calendar year, as compared to the total of the Projected Real
Property Tax Installments for such calendar year. If Tenant’s Proportionate
Share of Taxes – Real Property (Actual) for such calendar year exceeds the
aggregate of the Projected Real Property Tax Installments collected by Landlord
from Tenant with regard to such calendar year, Tenant shall pay to Landlord,
within thirty (30) calendar days following Tenant’s receipt of such statement,
the amount of such excess. However, if Tenant’s Proportionate Share of Taxes –
Real Property (Actual) for such calendar year is less than the aggregate of the
Projected Real Property Tax Installments collected by Landlord from Tenant with
regard to such calendar year, Landlord shall pay to Tenant, within thirty
(30) calendar days following Tenant’s receipt of such statement, the amount of
such excess. Landlord shall have the right from time to time during each
calendar year to revise the Taxes – Real Property (Projected), based upon
Landlord’s reasonable estimate of increases or decreases in Taxes – Real
Property (Projected) and provide Tenant with a revised statement thereof.
Thereafter, Tenant shall pay Projected Real Property Tax Installments on the
basis of the revised statement. If the Commencement Date is not the first day of
a calendar year, or the expiration or termination date of this Lease is not the
last day of a calendar year, then Tenant’s Proportionate Share of Taxes – Real
Property (Actual) shall be prorated. The foregoing adjustment provisions shall
survive the expiration or termination of the Term of this Lease. If Landlord
receives an abatement of Taxes – Real Property for any fiscal/tax year in
respect of which Tenant pays Tenant’s Proportionate Share of Taxes – Real
Property, then Landlord shall, within thirty (30) days after Landlord actually
receives the proceeds of such abatement, credit or pay to Tenant with Tenant’s
Proportionate Share of the net (i.e. net of the reasonable costs incurred by
Landlord in obtaining such abatement) amount of such abatement proceeds,
provided however, that in no event shall Tenant receive, with respect to any
fiscal tax year, more than the actual amount of Tenant’s Proportionate Share of
Taxes – Real Property paid by Tenant for Landlord for such fiscal tax year.

 

5. SECURITY DEPOSIT. Intentionally omitted.

 

6. PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS.

6.1 Permitted Use. Tenant shall use the Tenant Space only for the Permitted Use.
Any other use of the Tenant Space is subject to Landlord’s prior written
consent, which consent may be withheld or conditioned in Landlord’s sole and
absolute discretion.

 

- 17 -



--------------------------------------------------------------------------------

6.1.1 Limitations on Permitted Use. Tenant agrees that neither Tenant, nor any
other Tenant Party, may use the Tenant Space, or operate within the Tenant
Space, the Datacenter and/or the Building, in any manner, which: (i) causes or
is reasonably likely to cause damage to the Property, the Building, the
Datacenter, the Tenant Space or any Building System; (ii) will invalidate or
otherwise violate a requirement or condition of any fire, extended coverage or
any other insurance policy covering the Property, the Building, and/or the
Tenant Space, or the property located therein, or will increase the cost of any
of the same, unless Tenant reimburses Landlord for the amount of increase caused
by Tenant, or any Tenant Party; (iii) constitutes a nuisance and/or otherwise
interferes with other tenants’ or occupants’ use of space in the Building or
otherwise at the Property, and/or any equipment, facilities or systems of any
such tenant or occupant; (iv) interferes with the transmission or reception of
microwave, television, radio, telephone, or other communication signals by
antennas or other facilities located at the Property. Additionally, and
notwithstanding anything to the contrary contained in this Section 6.1, Tenant
agrees that neither Tenant, nor any other Tenant Party, may (a) operate a
meet-me room (i.e., a facility which has capacities and uses similar to the
Meet-Me Room) in the Tenant Space or any other portion of the Building,
(b) provide MMR Services in the Tenant Space or any other portion of the
Building, or (c) refer to the Tenant Space as a “meet-me room”. Tenant agrees to
reimburse Landlord for any losses, costs or damages caused by unauthorized
parties who gain access to the Tenant Space or the Building through access
cards, keys or other access devices provided to Tenant (or any other Tenant
Party) by Landlord. Tenant agrees to reimburse Landlord, as Additional Rent, for
any additional insurance premium charged by Landlord’s insurance carrier for any
insurance policy to the extent caused by Tenant’s failure to comply with the
provisions of this Section 6.1.1.

6.2 Datacenter Rules and Regulations. Tenant’s Permitted Use shall be subject
to, and Tenant, and all other Tenant Parties, shall comply fully with the
Datacenter Rules and Regulations. Landlord shall have the right, from
time-to-time, to change, amend and/or supplement the Datacenter Rules and
Regulations as may be deemed by Landlord, in the exercise of its sole but good
faith discretion, advisable for the safety, care and/or cleanliness of the
Tenant Space, the Datacenter, the Building and/or the Property, and/or for the
preservation of good order in any of same; provided, however, that such changes
to the Datacenter Rules and Regulations may not increase Tenant’s monetary
obligations under this Lease or unreasonably interfere with Tenant’s Permitted
Use of the Tenant Space. Landlord shall notify Tenant in writing promptly after
making any changes to the Datacenter Rules and Regulations and shall provide
Tenant with a copy of, or make available to Tenant electronically, the revised
and current version of the Datacenter Rules and Regulations. In the event of a
conflict between the Datacenter Rules and Regulations and the terms of this
Lease, the terms of this Lease shall govern. Tenant shall be responsible for
causing the other Tenant Parties to comply with the Datacenter Rules and
Regulations.

6.3 Compliance with Laws; Hazardous Materials.

6.3.1 Compliance with Laws. Tenant, at Tenant’s sole cost and expense, shall
timely take all action required to cause all Alterations and Tenant’s (and all
other Tenant Parties’) use of the Tenant Space to comply at all times during the
Term of this Lease in all respects with all Applicable Laws.

 

- 18 -



--------------------------------------------------------------------------------

6.4 Electricity Consumption Threshold. Tenant’s actual electricity consumption
for the Premises, as reasonably determined by Landlord pursuant to such
measurement method or methods as Landlord shall employ from time to time
(including the use of sub-meters and/or pulse meters, electrical surveys and/or
engineer’s estimates), shall not at any time, exceed the Electricity Consumption
Threshold. The power drawn by all of Tenant’s Personal Property shall be
included in the calculation of Tenant’s actual electricity consumption for the
Premises, except that if Tenant leases the Datacenter Expansion Area pursuant to
Section 2.6, then the Electricity Consumption Threshold shall be increased by
the additional electrical capacity provided to Tenant in connection with its
demise of the Datacenter Expansion Area. In the event that an ECT Overage
occurs, Tenant agrees to take immediate action to cause power consumption in the
Premises to be at or below the Electricity Consumption Threshold.

6.5 Maximum Structural Load. Tenant shall not place a load upon the Premises or
the Datacenter exceeding the Maximum Structural Load.

 

7. ACCESS CONTROL; LANDLORD’S ESSENTIAL SERVICES; INTERRUPTION OF SERVICES.

7.1 Access Control. Landlord will provide Landlord’s Access Control Systems
during the Term of this Lease. Landlord reserves the right, but without assuming
any duty, to institute additional access control measures in order to further
control and regulate access to the Building or any part thereof. Except as
provided in Exhibit “F”, Landlord shall not, under any circumstances, be
responsible for providing or supplying security services to the Datacenter, the
Tenant Space or any part of the Building in excess of the Landlord’s Access
Control Systems (and, unless expressly agreed in writing by Landlord, Landlord
shall not under any circumstances be deemed to have agreed to provide any access
control services in excess of the Landlord’s Access Control Systems). Tenant
acknowledges and agrees that the activities of all persons in the Datacenter are
and shall be subject to surveillance by video camera and/or otherwise by
Landlord’s agents and employees.

7.2 Landlord’s Essential Services. Landlord’s agreement to provide Landlord’s
Essential Services and Tenant’s remedies for Interruptions of Landlord’s
Essential Services, are described on Exhibit “F”, attached hereto. Landlord
shall install temperature sensors under the floor of the Tenant Space at the
either end and in the middle of each cold aisle with the Tenant Space. Landlord
shall use its best efforts to make available to Tenant results of the
temperature monitoring provided by such sensors throughout the Term of the
Lease.

7.3 Customer Handbook. Landlord agrees, throughout the Term of the Lease, to
operate the Datacenter in accordance with the Digital Realty Trust “Customer
Handbook”, Version 2.5 dated September 3, 2009 (“Handbook”), as it may be
modified by Landlord from time to time; provided that: (i) Landlord shall give
Tenant at least thirty (30) days prior written notice of any modifications to
the Handbook, and (ii) any modifications to the Handbook shall be consistent
with the then current manner of operation of the other datacenters operated by
Digital Realty Trust and its affiliates in Arizona.

 

- 19 -



--------------------------------------------------------------------------------

7.4 Interruption of Services. Landlord shall not be liable or responsible to
Tenant for any loss, damage or expense of any type which Tenant may sustain or
incur if the quantity or character of the utility-provided electric service is
changed, is no longer available, or is no longer suitable for Tenant’s
requirements for any reason other than the fault of Landlord. Additionally,
except as expressly set forth on Exhibit “F”, attached hereto, with regard to
Interruptions of Essential Services, no interruption or malfunction of any
electrical or other service to the Premises, or to any other portion of the
Building or Property, shall, in any event, (i) constitute an eviction or
disturbance of Tenant’s use and possession of the Tenant Space, (ii) constitute
a breach by Landlord of any of Landlord’s obligations under this Lease,
(iii) render Landlord liable for damages of any type or entitle Tenant to be
relieved from any of Tenant’s obligations under this Lease (including the
obligation to pay Base Rent, Additional Rent, or other charges), (iv) grant
Tenant any right of setoff or recoupment, (v) provide Tenant with any right to
terminate this Lease, or (vi) make Landlord liable for any injury to or
interference with Tenant’s business or any punitive, incidental or Consequential
Damages, whether foreseeable or not, whether arising from or relating to the
making of or failure to make any repairs, alterations or improvements, or
whether arising from or related to the provision of or failure to provide for or
to restore any service in or to any portion of the Property, the Building or the
Datacenter. In the event of the interruption of any such service, however,
Landlord shall employ commercially reasonable efforts to restore such service or
cause the same to be restored in any circumstances in which such restoration is
within the reasonable control of Landlord.

 

8. MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT’S PERSONAL PROPERTY.

8.1 Landlord’s Maintenance. Except as expressly provided in this Section 8.1,
Landlord shall have no obligation to repair and/or maintain the Tenant Space.
Landlord will maintain and keep in good repair the Pathway, the PDUs serving the
Premises, Landlord’s Access Control Systems, the HVAC system serving the
Premises, the UPS Plant serving the Premises, the Back-Up Power, the fire
suppression systems serving the Premises, the Common Area cable management
systems (comprised of ladder racks, fiber trays, under-floor cable trays and
other similar equipment located within the Common Areas that are installed for
the benefit of all tenants of the Building), all other common utility systems,
the floors and foundation of the Building, the exterior walls and windows of the
Building, the roof of the Building, the Common Areas, the Common Area HVAC
system within the Building, and all other structural portions of the Building.

8.1.1 PM Standards. Tenant acknowledges that Landlord’s PM Standards shall be
updated on at least an annual basis. Landlord shall provide Tenant with
Landlord’s PM Schedule as far in advance as is reasonably practicable. Landlord
agrees to perform the PM Activities, to substantially adhere to the then current
PM Schedule in connection with such performance, and, except in an emergency, to
give Tenant at least seven (7) calendar days’ written notice prior to any change
in the PM Schedule.

 

- 20 -



--------------------------------------------------------------------------------

8.1.2 Tenant’s PM Audit. During the Term, Tenant shall have the right, once per
rolling six (6) month period, to perform a PM Audit. Tenant shall exercise the
foregoing right by delivering its PM Audit Notice to Landlord no less than
thirty (30) days before the date upon which Tenant desires to perform its PM
Audit. The PM Audit Notice must detail the equipment for which Tenant wishes to
inspect the PM Books and Records. Any such PM Audit shall be performed during
Landlord’s normal business hours at a time and location within the Building
reasonably designated by Landlord. Landlord shall respond to Tenant’s PM Audit
Notice within five (5) business days after Landlord’s receipt of Tenant’s PM
Audit Notice with the date, time and location of Tenant’s PM Audit. If Tenant’s
PM Audit reveals that Landlord is delinquent in complying with the PM Schedule,
Tenant shall deliver written notice to Landlord of such delinquency, and
Landlord shall cure such delinquency within the time allowed pursuant to
Section 16.1.1 of this Lease.

8.1.3 PM Change. In connection with the foregoing, in the event that Tenant
desires that Landlord make a PM Change, Tenant agrees to provide Landlord a PM
Change Request no fewer than twenty (20) calendar days prior to the next
scheduled occurrence of the PM Activity to which the PM Change Request applies.
In the event that Landlord is reasonably able to accommodate the PM Change,
Landlord shall provide Tenant PM Change Cost Estimate, within three (3) business
days after Landlord’s receipt of the PM Change Request. Tenant agrees to notify
Landlord within five (5) business days after Tenant’s receipt of the PM Change
Cost Estimate as to whether or not Tenant elects to have the PM Change
implemented. If Tenant timely elects to have the PM Change implemented, Tenant
shall pay Landlord the actual incremental amount of the costs incurred by
Landlord in connection with the PM Change within thirty (30) calendar days after
Tenant’s receipt of an invoice for same from Landlord.

 

 

- 21 -



--------------------------------------------------------------------------------

8.2 Tenant’s Maintenance. During the Term of this Lease, Tenant shall, at
Tenant’s sole cost and expense, maintain the non-structural portions of the
Tenant Space and Tenant’s equipment therein in good order and condition. If
Tenant fails to maintain the non-structural portions of the Tenant Space as
required by the foregoing sentence, or if Tenant or any of Tenant’s technicians
or representatives physically damages the Property, the Building or any portion
of the Building or the Property, or the personal property of any other tenant or
occupant, or causes an interruption of services to the Premises, the Datacenter
and/or in the Building, Landlord may, but shall not be obligated to: (i) perform
the maintenance and repair which Tenant was required to perform, (ii) repair the
damage caused by Tenant or its technicians or representatives, or (iii) restore
such interruption of services, as the case may be, and any reasonable amounts
expended by Landlord in connection therewith, plus an administrative charge of
ten percent (10%) of such amounts, shall be reimbursed by Tenant to Landlord as
Additional Rent within thirty (30) calendar days after Landlord’s demand
therefor.

8.3 Alterations.

8.3.1 Except as expressly permitted under this Lease or as otherwise authorized
by Landlord in writing, Tenant shall not make or cause to be made any
Alterations to the Tenant Space, the Datacenter, or any other portion of the
Building or Property without the prior written consent and approval of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed. The
foregoing notwithstanding, Landlord’s consent shall not be required for any
usual and customary installations, repairs, maintenance, and removals of
equipment and telecommunication cables within the Tenant Space if and to the
extent that such installations, repairs, maintenance, and removals (i) are usual
and customary within the industry, (ii) are in compliance with the Datacenter
Rules and Regulations, and (iii) will not affect the Building’s structure, the
provision of services to other Building tenants, or the Building’s electrical,
plumbing, HVAC, life safety or mechanical systems. Landlord and Tenant
acknowledge and agree that (a) Landlord’s Installations and Landlord’s OS
Installations are hereby deemed to be Alterations hereunder; and (b) all
Alterations shall be left as part of the Tenant Space without any obligation on
Tenant’s part to remove the same, upon the expiration or earlier termination of
this Lease, in good and operable condition, ordinary wear and tear excepted, and
damage caused by a Casualty Event, Taking, or the default of Landlord excepted.

8.3.2 Each request for Alterations consent must contain one (1) full size hard
copy of all drawings together with one (1) full set of drawings on CD.

8.3.3 In any instance where Tenant desires to conduct Alterations, Tenant’s
contractors, laborers, material men and others furnishing labor or materials for
Tenant’s job must work in harmony, and not interfere, with any labor utilized by
Landlord, Landlord’s contractors or mechanics or by any other tenant or such
other tenant’s contractors or mechanics; and if at any time such entry by one
(1) or more persons furnishing labor or materials for Tenant’s work shall cause
disharmony or interference for any reason whatsoever without regard to fault,
the consent granted by Landlord to Tenant and/or the express or implied
permission for such persons to enter the Premises may be withdrawn at any time
upon written notice to Tenant. Additionally, all such contractors, laborers,
material men and others must obtain (and provide Landlord evidence of) such
insurance as Landlord may reasonably require, prior to any such entry; provided
that, in no event shall such insurance requirements exceed those that are
described on Exhibit “B-1”, attached hereto.

 

- 22 -



--------------------------------------------------------------------------------

8.4 Removal of Tenant’s Personal Property. Tenant agrees that, upon the
expiration, or on or before the date ten (10) calendar days prior to the earlier
termination, of the Term this Lease, Tenant shall at Tenant’s sole cost and
expense, promptly remove all of Tenant’s Personal Property, and shall restore
those portions of the Building, the Datacenter, and/or the Tenant Space damaged
by such removal of (or by the initial installation of) such Tenant’s Personal
Property to their condition existing immediately prior to the installation or
placement of such items (including the replacement of all damaged floor tiles in
the Premises), ordinary wear and tear, and damage caused by a Casualty Event,
Taking or default of Landlord excepted. If Tenant fails to promptly remove any
such Tenant’s Personal Property pursuant to this Section 8.4, Landlord shall
have the right to cause the removal of such Tenant’s Personal Property and the
restoration of those portions of the Building, the Datacenter, and/or the Tenant
Space damaged by such removal to their condition existing immediately prior to
the installation or placement of such Tenant’s Personal Property, ordinary wear
and tear, and damage caused by a Casualty Event, Taking or default of Landlord
excepted, in which case Tenant agrees to reimburse Landlord within thirty
(30) days of Landlord’s demand therefor, for all of Landlord’s reasonable costs
of removal and restoration plus an administrative fee equal to ten percent
(10%) of such costs.

 

9. CASUALTY EVENTS; TAKINGS; INSURANCE.

9.1 Casualty Events; Takings.

9.1.1 Casualty Events. If, during the Term of this Lease, any portion of the
Building, the Datacenter, or the Tenant Space shall be damaged or destroyed, in
whole or in part, by a Casualty Event, Landlord shall, subject to the terms of
this Section 9.1.1, and Sections 9.1.1.1 and 9.1.1.2, below, cause the Casualty
Repair to occur. Landlord shall provide the Casualty Repair Notice to Tenant as
soon as is reasonably practicable following the Casualty Event. For the
avoidance of doubt, however, such repair and reconstruction obligation shall not
be deemed to include any obligation on the part of Landlord with regard to any
Alteration other than Landlord’s Installations and Landlord’s OS Installations,
nor any of Tenant’s Personal Property.

9.1.1.1 Landlord’s Termination Right. Notwithstanding the foregoing, in the
event that the Repair Period-Estimated exceeds ninety (90) calendar days,
Landlord shall have the right to terminate this Lease by, and effective upon,
written notice to Tenant as part of the Casualty Repair Notice.

9.1.1.2 Tenant’s Termination Right. If (a) a Casualty Event causes damage to the
Tenant Space, or (b) a Casualty Event causes damage to the Building, such that
Tenant is prevented from accessing the Premises or the Tenant Space is unfit for
use by Tenant in the ordinary course of Tenant’s business, then Tenant shall
have the right to terminate this Lease by, and effective upon, written notice to
Landlord if (i) the Repair Period-Estimated exceeds one hundred twenty
(120) calendar days (in which case Tenant must provide written notice to
Landlord of such termination within ten (10) business days after Tenant’s
receipt of the Casualty Repair Notice), or (ii) the Repair Period-Actual exceeds
ninety (90) calendar days (in which case Tenant must provide written notice to
Landlord of such termination prior to the one hundredth (100th) calendar day of
the Repair Period-Actual).

 

- 23 -



--------------------------------------------------------------------------------

9.1.1.3 Casualty-Complete. The foregoing notwithstanding, in the event of a
Casualty-Complete, this Lease shall automatically terminate as of the date of
the Casualty-Complete.

9.1.1.4 Rent Abatement – Casualty Events. In the event that this Lease is
terminated pursuant to Sections 9.1.1.1, 9.1.1.2 or 9.1.1.3, above, Landlord
shall refund to Tenant any prepaid Base Rent, less any sum then owing to
Landlord by Tenant. If, however, this Lease is not terminated pursuant to any of
said Sections, then the Base Rent and Tenant’s Proportionate Share of Taxes –
Property payable by Tenant with respect to the Tenant Space shall be abated
proportionately during the Repair Period-Actual to the extent that the Tenant
Space (i) is unfit for use by Tenant in the ordinary conduct of Tenant’s
business, and (ii) actually is not used by Tenant.

9.1.2 Takings.

9.1.2.1 Total Taking. If all or substantially all of the Tenant Space, the
Building or the Property shall be the subject of a Taking, this Lease shall
terminate as of the date of the vesting of title in the condemning authority.

9.1.2.2 Partial Taking. If only a part of the Tenant Space, the Building or the
Property shall be the subject of a Taking, this Lease shall continue in full
force and effect, subject to the terms of Sections 9.1.2.3-9.1.2.7, below.

9.1.2.3 Landlord’s Termination Right – Partial Taking. If the part of the
Building or the Property that is taken or condemned as part of the Taking
contains a part of the Tenant Space, the Building or the Property that, in
Landlord’s reasonable discretion, is material to the operation of the Tenant
Space, Landlord may terminate this Lease by notice to Tenant given within sixty
(60) days following the date upon which Landlord received notice of such Taking.
If Landlord so notifies Tenant, this Lease shall terminate upon the date set
forth in the notice, which date shall not be more than thirty (30) days
following the giving of such notice.

9.1.2.4 Tenant’s Termination Right – Partial Taking. If, by reason of a Taking
of part of the Building or the Property Tenant no longer has reasonable means of
access to the Tenant Space, or the Tenant Space is unfit for use by Tenant in
the ordinary course of Tenant’s business, Tenant may terminate this Lease by
notice to Landlord given within sixty (60) days following the date upon which
Tenant received notice of such Taking. If Tenant so notifies Landlord, this
Lease shall terminate upon the date set forth in the notice, which date shall
not be more than thirty (30) days following the giving of such notice.

9.1.2.5 Restoration – Taking. If this Lease shall not have been terminated
pursuant to Sections 9.1.2.3 or 9.1.2.4, above, Landlord, at Landlord’s expense,
shall, as soon as is reasonably practicable, restore that part of the Tenant
Space that was not taken or condemned as part of the Taking to a self contained
rental unit substantially equivalent (with respect to character, quality,
appearance and services) to that which existed immediately prior to occurrence
of the Taking, excluding Tenant’s Personal Property; provided, however, that in
the event Tenant receives an award for Tenant’s Alterations, such amounts shall
be applied towards the restoration of such items.

 

- 24 -



--------------------------------------------------------------------------------

9.1.2.6 Rent Abatement – Taking. In the event that this Lease is terminated
pursuant to Sections 9.1.2.1, 9.1.2.3 or 9.1.2.4, above, Landlord shall refund
to Tenant any prepaid Base Rent and Tenant’s Proportionate Share of Taxes –
Property, less any sum then owing to Landlord by Tenant. If, however, this Lease
is not terminated pursuant to any of said Sections, Base Rent shall be reduced
proportionately to the extent that the Premises is reduced as a result of the
Taking.

9.1.2.7 Taking Award Rights. Landlord reserves the right to receive the entirety
of the condemning authority’s award related to a Taking of any portion of the
Property. The foregoing notwithstanding, in the event that this Lease is
terminated in connection with any Taking, Landlord expressly permits Tenant to
make a separate claim against the condemning authority, in any appropriate
proceeding, for the value of Tenant’s unamortized, but taken, leasehold
improvements or other improvements to the Tenant Space made by Tenant and for
Tenant’s moving expenses related to such Taking, but only if such claim and/or
recovery does not reduce the condemnation/taking award otherwise payable to
Landlord in connection with such Taking. If any such award that is made, or
compensation that is paid, to either party specifically includes an award or
amount for the other, the party first receiving the same shall promptly make an
accounting of same to the other.

9.1.3 Tenant’s Remedy. Tenant’s termination rights and rights to abatement of
Base Rent and Tenant’s Proportionate Share of Taxes – Property, to the extent
provided above in this Article 9, shall be Tenant’s sole and exclusive remedies
in the event of a Casualty Event or Taking. Notwithstanding anything to the
contrary contained herein, however, if any Casualty Event is caused by any act
of willful misconduct of Tenant or any Tenant Party, then Tenant shall not be
entitled to terminate this Lease under Section 9.1.1.2, and there shall be no
abatement of any Base Rent (or any other Rent or other amounts) due hereunder.

9.2 Tenant’s Insurance. Tenant shall, at Tenant’s expense, procure and maintain
throughout the Term of this Lease a policy or policies of insurance in
accordance with the terms and requirements set forth in Exhibit “B-1” to this
Lease. All of Tenant’s insurance policies with respect to the Tenant Space shall
be endorsed so as to include a waiver of subrogation in accordance with and to
the full extent of Tenant’s waiver of claims with respect to the Landlord Group
set forth in Section 14.1.1 of this Lease.

 

- 25 -



--------------------------------------------------------------------------------

9.2.1 The commercial general liability policies procured by Tenant hereunder
shall name Landlord and Landlord’s managing agent, and any Holders designated by
Landlord as additional insureds. Prior to occupying the Tenant Space, and prior
to the expiration of each such policy, Tenant shall submit to Landlord
certificates of insurance evidencing such policies (and the applicable renewals
thereof) being in effect. All insurance policies procured hereunder shall
contain a provision stating that the insurer shall endeavor to provide at least
thirty (30) days’ written notice to Landlord and all others named as additional
insureds prior to any cancellation or material modification of such policy. If
Tenant does not deliver to Landlord a certificate or other proof of renewal or
coverage from an insurance carrier at least ten (10) business days prior to the
expiration dates of each expiring policy, Landlord may, if Tenant has not cured
such default within five (5) business days after receipt of written notice from
Landlord, obtain such insurance on behalf of Tenant, and Tenant shall, within
ten (10) days after Landlord’s demand therefor, pay to Landlord an amount equal
to the cost of such insurance policies plus an administrative surcharge of ten
percent (10%).

9.3 Landlord’s Insurance. Landlord shall, at Landlord’s expense, procure and
maintain throughout the Term of this Lease a policy or policies of insurance in
accordance with the terms and requirements set forth in Exhibit “B-2” to this
Lease. Each of such insurance policies shall be endorsed so as to include a
waiver of subrogation in accordance with and to the full extent of Landlord’s
waiver of claims with respect to the Tenant Group set forth in Section 14.1.2 of
this Lease. For the avoidance of doubt, however, Landlord and Tenant acknowledge
and agree that, in no event, shall Landlord be obligated to carry any insurance
covering any of Tenant’s Personal Property, any Alteration to the Tenant Space
made by or on behalf of Tenant, or covering any Tenant Party, other than
Landlord’s Installations and Landlord’s OS Installations.

 

10. TRANSFERS.

10.1 Restrictions on Transfers; Landlord’s Consent. Except as otherwise
expressly set forth in Section 10.1.1 and Section 10.5, below, to the contrary,
Tenant shall not effect a Transfer, without Landlord’s express prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Except as otherwise expressly set forth in this Lease, no Transfer
(whether voluntary, involuntary or by operation of law) shall be valid or
effective without Landlord’s prior written consent and, at Landlord’s election,
any such Transfer or attempted Transfer shall constitute an Event of Default by
Tenant under Section 15.1.2 of this Lease.

10.1.1 Permitted Transfer. Tenant may, without the consent of Landlord (and
without being subject to Landlord’s recapture rights under Section 10.3, below)
undertake Permitted Transfers.

 

- 26 -



--------------------------------------------------------------------------------

10.2 Notice to Landlord. If Tenant desires to make any Transfer (other than a
Permitted Transfer, for which Tenant must merely notify Landlord prior to the
occurrence of same), then at least twenty (20) business days (but no more than
one hundred eighty (180) days) prior to the proposed effective date of the
Transfer, Tenant shall submit a Transfer Notice to Landlord. If, thereafter,
Tenant modifies any of the terms and conditions relevant to a proposed Transfer
specified in the Transfer Notice, Tenant agrees to re-submit such Transfer
Notice to Landlord for its consent pursuant to all of the terms and conditions
of this Article 10.

10.3 Landlord’s Recapture Rights. Except with regard to a Permitted Transfer, at
any time within twenty (20) business days after Landlord’s receipt of all (but
not less than all) of the information and documents described in Section 10.2,
Landlord shall have the right (but not the obligation), exercisable by written
notice to Tenant, to elect to cancel and terminate this Lease; provided however,
that if the proposed Transfer is a sublease or other Transfer of only a portion
of the Tenant Space and/or for a portion of the remaining Term, Landlord shall
only have the right to terminate (or suspend, as the case may be) the Lease with
respect to the portion of the Tenant Space for the portion of the remaining Term
which Tenant proposes to sublease or Transfer. If Landlord exercises its right
to terminate or suspend the Term of the Lease with respect to only a portion of
the Tenant Space, then the Base Rent and Tenant’s Proportionate Share shall be
reduced based pro-rata for the time period of such termination or suspension
based upon the reduction in the electrical capacity available to Tenant in the
remaining portion of the Tenant Space.

10.4 No Release; Subsequent Transfers. No Transfer (whether or not a Permitted
Transfer) will release the undersigned Tenant from Tenant’s obligations under
this Lease or alter the primary liability of the undersigned Tenant to pay the
Rent and to be responsible for the performance of all Tenant’s obligations
hereunder. In no event shall the acceptance of any payment by Landlord from any
other person be deemed to be a waiver by Landlord of any provision hereof.
Consent by Landlord to one Transfer will not be deemed consent to any subsequent
Transfer. In the event of breach by any Transferee in the performance of any of
the terms hereof, Landlord may proceed directly against the undersigned Tenant
without the necessity of exhausting remedies against such Transferee.

10.5 Colocation. Landlord acknowledges that the business to be conducted by the
undersigned Tenant in the Premises may require Tenant to enter into Colocation
Agreements that will permit Colocation Parties to engage in Colocation
Activities. Landlord expressly agrees that Tenant may, without Landlord’s
consent, enter into such Colocation Agreements; provided, however, that (a) the
Colocation Agreements, and each Colocation Party’s use of the Tenant Space, must
comply with the terms of this Lease (including the Datacenter Rules and
Regulations) and all Applicable Laws; (b) the Colocation Agreements, and the
Colocation Parties’ rights thereunder, shall be subject and subordinate at all
times to this Lease and all of its provisions, covenants and conditions; and
(c) in no event may the rights of any Colocation Party, vis a vis the members of
the Landlord Group, be greater than the rights of Tenant hereunder. Anything to
the contrary contained herein notwithstanding, Landlord and Tenant acknowledge
and agree that the Colocation Agreements shall not constitute, or be deemed to
be, the grant of a leasehold interest, or otherwise constitute, or be deemed to
be, a real property interest.

 

- 27 -



--------------------------------------------------------------------------------

10.6 Excess Rent. Landlord and Tenant agree that, if Tenant assigns this Lease,
or subleases any part of the Tenant Space, for any Excess Rent, then Tenant
shall pay to Landlord, as Additional Rent, fifty percent (50%) of any such
Excess Rent immediately upon Tenant’s receipt thereof.

 

11. ESTOPPEL CERTIFICATES.

11.1 Estoppel Certificate by Tenant. At any time and from time to time, within
ten (10) business days after written request by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a statement in writing certifying all
matters reasonably requested by Landlord and/or any prospective purchaser of the
Building and/or the Property and/or any Holder. Tenant acknowledges and agrees
that any statement delivered (or to be delivered) pursuant to this Article 11
may be relied upon by Landlord and any prospective purchaser of the Building
and/or the Property and by any current and/or prospective Holder, and any
assignee of any such Holder.

11.2 Estoppel Certificate by Landlord. At any time and from time to time, within
ten (10) days after written request by Tenant, Landlord shall execute,
acknowledge and deliver to Tenant a statement in writing certifying all matters
reasonably requested by Tenant or any current or prospective transferee of
Tenant’s, purchaser of Tenant or any current or prospective lender to Tenant or
such transferee, including the nature of known defaults by Tenant under the
Lease, if any. Landlord acknowledges and agrees that any statement delivered (or
to be delivered) pursuant to this Article 11 may be relied upon by any current
or prospective transferee and/or purchaser of Tenant, and/or any lender to
Tenant or such transferee.

 

- 28 -



--------------------------------------------------------------------------------

12. SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS.

12.1 Subordination and Attornment. Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
and at the election of Landlord or any Holder, this Lease will be subject and
subordinate at all times to all Security Documents, which may now exist or
hereafter be executed which constitute a lien upon or affect the Property or any
portion thereof, or Landlord’s interest and estate in any of said items.
Notwithstanding the foregoing, Landlord reserves the right to subordinate (or
cause the subordination of) any such Security Documents to this Lease. In the
event of any termination or transfer of Landlord’s estate or interest in the
Property, the Building, the Datacenter or the Tenant Space by reason of any
termination or foreclosure of any such Security Documents (and notwithstanding
any subordination of such Security Document to this Lease that may or may not
have occurred), at the election of Landlord’s successor in interest, Tenant
agrees to attorn to and become the tenant of such successor, in which event
Tenant’s right to possession of the Property will not be disturbed as long as
Tenant is not in default under this Lease. Tenant hereby waives any right under
any Applicable Law or otherwise to terminate or otherwise adversely affect this
Lease and the obligations of Tenant hereunder in the event of any termination or
transfer of Landlord’s estate or interest in the Property, the Building, the
Datacenter, or the Tenant Space by reason of any termination or foreclosure of
any such Security Documents. Tenant covenants and agrees to execute and deliver,
within ten (10) business days after receipt thereof, and in the form reasonably
required by Landlord or any Holder, any additional documents evidencing the
priority or subordination of this Lease and Tenant’s agreement to attorn with
respect to any such Security Document; provided, however, any such agreement
subordinating this Lease to such lease, mortgage or deed of trust shall contain
a non-disturbance provision that is reasonably acceptable to such Holder,
Landlord and Tenant in accordance with Section 12.3, below.

12.2 Holder Protection. Tenant agrees to give each Noticed Holder, by registered
or certified mail, a copy of any notice of default served upon the Landlord by
Tenant. Tenant further agrees that if Landlord shall have failed to cure such
default within thirty (30) days after such notice to Landlord (or if such
default cannot be cured or corrected within that time, then within such
additional time as may be necessary if Landlord has commenced such cure within
such thirty (30) days and is diligently pursuing the remedies or steps necessary
to cure or correct such default), then, prior to Tenant pursuing any remedy for
such default provided hereunder, at law or in equity, any Noticed Holder shall
have an additional thirty (30) days within which to cure or correct such default
(or if such default cannot reasonably be cured or corrected within that time,
then such additional time as may be necessary if the Noticed Holder has
commenced within such thirty (30) days and is diligently pursuing the remedies
or steps necessary to cure or correct such default).

12.3 SNDA. At any time that the Building is hereafter made subject to any
Security Document(s), Landlord shall use commercially reasonable good faith
efforts to cause the Holder to deliver an SNDA to Tenant. Notwithstanding
anything herein to the contrary, the subordination of this Lease to any Security
Document hereafter placed upon the Building, and Tenant’s agreement to attorn to
the Holder as provided in this Article 12, shall be conditioned upon the Holder
entering into an SNDA. Landlord represents to Tenant that, as of the Execution
Date of this Lease, there is no mortgage affecting the Building.

 

- 29 -



--------------------------------------------------------------------------------

13. SURRENDER OF TENANT SPACE; HOLDING OVER.

13.1 Tenant’s Method of Surrender. Upon the expiration of the Term of this
Lease, or upon any earlier termination of this Lease or the termination of
Tenant’s right to possess the Tenant Space, Tenant shall, subject to the
provisions of this Article 13 and Section 8.4, quit and surrender possession of
the Tenant Space to Landlord in good working order and clean condition, ordinary
wear and tear, and damage caused by a Casualty Event, Taking or a default of
Landlord excepted.

13.2 Disposal of Tenant’s Personal Property. If any property not belonging to
Landlord remains in the Tenant Space after the expiration of, or within fifteen
(15) calendar days after any earlier termination of, the Term of this Lease or
the termination of Tenant’s right to possess the Tenant Space, Tenant shall be
deemed to have abandoned such property and to have authorized Landlord to make
such disposition of such property as Landlord may desire without liability for
compensation or damages to Tenant or any other Tenant Party.

13.3 Holding Over. If Tenant should remain in possession of all or any portion
of the Tenant Space after the expiration of the Term of this Lease (or any
earlier termination of this Lease or the termination of Tenant’s right to
possess the Tenant Space), without the execution by Landlord and Tenant of a new
lease or an extension of the Term of this Lease, then Tenant shall be deemed to
be occupying the entire Tenant Space as a tenant-at-sufferance, upon all of the
terms contained herein, except as to term and Base Rent and any other provision
reasonably determined by Landlord to be inapplicable. During any such holdover
period, Tenant shall pay to Landlord a monthly Base Rent in an amount equal to
the Hold Over Percentage, as hereinafter defined, of the Base Rent payable by
Tenant to Landlord during the last month of the Term of this Lease and one
hundred percent (100%) of the Additional Rent payable by Tenant to Landlord
during the last month of the Term of this Lease. The “Hold Over Percentage”
shall be defined as 150% for the first sixty (60) days of hold over in the
Tenant Space by Tenant, or anyone claiming by, through or under Tenant after the
expiration of the Term of this Lease (or any earlier termination of this Lease
or the termination of Tenant’s right to possess the Tenant Space) and 200% for
any period of hold over by Tenant after the first sixty (60) days. The monthly
rent payable for such holdover period shall in no event be construed as a
penalty or as liquidated damages for such retention of possession, nor shall
such monthly rent be considered to be any form of Consequential Damages related
to such retention of possession. Neither any provision hereof nor any acceptance
by Landlord of any rent after any such expiration or earlier termination shall
be deemed a consent to any holdover hereunder or result in a renewal of this
Lease or an extension of the Term, or any waiver of any of Landlord’s rights or
remedies with respect to such holdover. As such, and notwithstanding any
provision to the contrary contained herein, Landlord expressly reserves the
right to require Tenant to surrender possession of the Tenant Space upon the
expiration of the Term of this Lease or upon the earlier termination hereof or
at any time during any holdover and the right to assert any remedy at law or in
equity to evict Tenant and collect damages in connection with any such holdover.

13.4 Survival. The provisions of this Article 13 shall survive the expiration or
early termination of this Lease.

 

- 30 -



--------------------------------------------------------------------------------

14. WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS.

14.1 Waivers.

14.1.1 Tenant hereby waives its rights against the Landlord Group with respect
to any claims, damages or losses for bodily injury to persons and/or damage to
any Tenant’s Personal Property, which are caused by or result from (i) risks
insured against under any insurance policies which are required to be obtained
and maintained by Tenant under this Lease, and were, in fact, carried by Tenant
at the time of such claim, damage, loss or injury, or (ii) risks which would
have been covered under any insurance required to be obtained and maintained by
Tenant under this Lease had such insurance been obtained and maintained as
required, including all such claims, damages and losses, which are caused by or
result from the negligence or willful misconduct of any member of the Landlord
Group. The foregoing waivers shall be in addition to, and not a limitation of,
any other waivers or releases contained in this Lease.

14.1.2 Landlord hereby waives its rights against the Tenant Group with respect
to any claims, damages or losses for bodily injury to persons and/or for damage
to the Building, the Property and/or Landlord’s equipment and fixtures, which
are caused by or result from (i) risks insured against under any insurance
policies which are required to be obtained and maintained by Landlord under this
Lease and that were, in fact, carried by Landlord at the time of such claim,
damage, loss or injury, or (ii) risks which would have been covered under any
insurance required to be obtained and maintained by Landlord under this Lease
had such insurance been obtained and maintained as required, including all such
claims, damages and losses, which are caused by or result from the negligence or
willful misconduct of any member of the Tenant Group. The foregoing waivers
shall be in addition to, and not a limitation of, any other waivers or releases
contained in this Lease.

14.2 Indemnifications.

14.2.1 Indemnification by Tenant.

14.2.1.1 To the maximum extent permitted law, but subject to Sections 9.3 and
14.1, Tenant hereby agrees to indemnify, defend, and hold harmless Landlord and
the other members of the Landlord Group from and against (and to reimburse
Landlord and the other members of the Landlord Group for) any and all Claims
arising from and/or in connection with:

(i) the use or occupancy of the Tenant Space or any portion of the Building or
the Property by Tenant or any other Tenant Party and/or any person claiming by,
through or under Tenant or any other Tenant Party, including:

(a) Claims related to any Colocation Agreement;

(b) the acts or omissions of any Colocating Party;

(c) the payment (or non-payment) of Taxes – Equipment;

(d) the malfunctioning Tenant’s Security System;

(e) Claims related to any of Tenant’s Personal Property;

(f) Claims by any Tenant Party (or any individual accessing the Tenant Space on
any Tenant Party’s behalf) for bodily injury;

 

- 31 -



--------------------------------------------------------------------------------

(g) Tenant’s failure to surrender the Tenant Space upon the expiration or any
earlier termination of this Lease or the termination of Tenant’s right to
possess the Tenant Space in accordance with the terms of this Lease (including
third party Claims for Consequential Damages related to such failure); and

(h) the removal, exercise of dominion over and/or disposition of any of Tenant’s
Personal Property that is left in the Tenant Space after the expiration of the
Term in violation of Section 13.2 (including third party Claims for
Consequential Damages related to such removal).

(ii) injuries to persons or damage to property to the extent caused by the
active gross negligence or willful misconduct of Tenant or any other Tenant
Party with respect to the Tenant Space, the Building or the Property;

(iii) any person or entity making a claim for any commission or other
compensation in connection with the execution of this Lease or the leasing of
the Tenant Space to Tenant if based on an allegation that such claimant dealt
through Tenant.

14.2.1.2 In the event that any Claim for which Landlord is entitled to
indemnification under this Lease is brought against Landlord or any other member
of the Landlord Group, Tenant, upon notice from Landlord, shall defend such
action or proceeding at Tenant’s cost and expense. Tenant agrees that no
settlement offer that involves the admission of liability by Landlord or
obligation to make payment or pay damages shall be offered or accepted by Tenant
in connection with any such indemnification and/or defense without Landlord’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed. This indemnity provision and Tenant’s obligations under this
Section 14.2 shall survive the expiration or termination of this Lease as to any
matters arising prior to such expiration or termination or prior to Tenant
vacating the Tenant Space and the Building. Notwithstanding any provision to the
contrary contained in this Section 14.2, nothing contained in this Section 14.2
shall be interpreted or used in any way to affect, limit, reduce or abrogate any
insurance coverage provided by any insurer to either Tenant or Landlord.

14.2.2 Subject to the limitations on Landlord’s liability expressly set forth in
this Lease, Landlord hereby agrees to defend, indemnify and hold harmless Tenant
and the Tenant Parties from and against (and to reimburse Tenant and any Tenant
Parties for) all third party Claims to the extent arising from, in connection
with, or in any manner relating to (or alleged to arise from, to be in
connection with, or to be in any manner related to) injuries to persons or
damage to property to the extent caused by the active gross negligence or
willful misconduct of Landlord or any member of the Landlord Group at the
Property, provided however, that the foregoing indemnification obligations
contained in this Section 14.2.2 shall not include the obligation of Landlord to
indemnify any Tenant Party to the extent that such claims are caused directly or
indirectly, by the active or passive, joint, concurrent, or comparative
negligence of any Tenant Party.

 

- 32 -



--------------------------------------------------------------------------------

14.2.2.1 In the event that any Claim for which Tenant is entitled to
indemnification under this Lease is brought against Tenant or any other member
of the Tenant Group, Landlord, upon notice from Tenant, shall defend such action
or proceeding at Landlord’s cost and expense. Landlord agrees that no settlement
offer that involves the admission of liability by Tenant or obligation to make
payment or pay damages shall be offered or accepted by Tenant in connection with
any such indemnification and/or defense without Tenant’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed. This indemnity
provision and Landlord’s obligations under this Section 14.2 shall survive the
expiration or termination of this Lease as to any matters arising prior to such
expiration or termination or prior to Tenant vacating the Tenant Space and the
Building. Notwithstanding any provision to the contrary contained in this
Section 14.2, nothing contained in this Section 14.2 shall be interpreted or
used in any way to affect, limit, reduce or abrogate any insurance coverage
provided by any insurer to either Landlord or Tenant.

14.3 Consequential Damages. Notwithstanding anything to the contrary (express or
implied) contained herein, except with regard to Tenant’s obligations to
indemnify Landlord, as expressly set forth in Section 14.2.1.1(i)(g) and
(h) above, under no circumstances whatsoever shall Landlord or Tenant ever be
liable under this Lease for first-party or third-party Consequential Damages.

14.4 Liens. Notwithstanding anything to the contrary herein, in no event shall
Tenant have any right (express or implied) to create or permit there to be
established any lien or encumbrance of any nature against the Tenant Space, the
Building or the Property or against Landlord’s or Tenant’s interest therein or
hereunder, including for any improvement or improvements by Tenant, and Tenant
shall fully pay the cost of any improvement or improvements made or contracted
for by Tenant. Tenant shall require each contractor which it engages to perform
any improvements or alterations within the Tenant Space or elsewhere in the
Building or the Property, to acknowledge and agree in writing that it is
performing its work under its agreement with Tenant solely for the benefit of
Tenant and that Tenant is not acting as Landlord’s agent. Any mechanic’s lien
filed against the Tenant Space, the Building or the Property, or any portion of
any of the above, for work claimed to have been done, or materials claimed to
have been furnished to Tenant, shall be duly discharged by Tenant, by bonding or
otherwise, within thirty (30) calendar days after the later of: (i) filing of
the lien, or (ii) Tenant being made aware of the lien.

 

15. TENANT DEFAULT.

15.1 Events of Default By Tenant. Each of the following shall constitute an
Event of Default by Tenant under this Lease:

15.1.1 Any failure or refusal by Tenant to timely pay any Rent or any other
payments or charges required to be paid hereunder, or any portion thereof,
within five (5) business days after notice that the same is due.

 

- 33 -



--------------------------------------------------------------------------------

15.1.2 Any failure by Tenant to perform or observe any other covenant or
condition of this Lease (including those contained in the Datacenter Rules and
Regulations) to be performed or observed by Tenant (other than those described
in Section 15.1.1, above or Sections 15.1.3, 15.1.4, or 15.1.5, below) if such
failure continues for a period of twenty (20) days following written notice to
Tenant of such failure; provided, however, that in the event Tenant’s failure to
perform or observe any covenant or condition of this Lease to be performed or
observed by Tenant cannot reasonably be cured within twenty (20) days following
written notice to Tenant, Tenant shall not be in default if Tenant commences to
cure same within such twenty (20) day period and thereafter diligently
prosecutes the curing thereof to completion.

15.1.2.1 Event of Default-ECT Overage. Section 15.1.2, above, notwithstanding,
it shall be an Event of Default by Tenant (i) if Tenant fails to remedy an ECT
Overage within one hundred twenty (120) hours after its receipt of an ECT
Default Notice, and/or (ii) if three (3) ECT Overages occur in any rolling
thirty (30) day period. In connection with this Section 15.1.2.1, the term
“remedy” shall mean and refer to a meaningful and relatively permanent remedy of
the condition causing the ECT Overage.

15.1.3 The filing or execution or occurrence of any one of the following: (i) a
petition in bankruptcy or other insolvency proceeding filed by Tenant, (i) a
petition in bankruptcy or other insolvency proceeding filed against Tenant which
is not dismissed within ninety (90) days of filing, (ii) a petition or answer
seeking relief under any provision of the Bankruptcy Act , (iii) an assignment
for the benefit of creditors, (iv) a petition or other proceeding by or against
Tenant for the appointment of a trustee, receiver or liquidator of Tenant or any
of Tenant’s property, (v) a proceeding by any governmental authority for the
dissolution or liquidation of Tenant, or (vi) any other instance whereby Tenant
or any general partner of Tenant or any guarantor of Tenant’s obligations under
this Lease shall cease doing business as a going concern.

15.1.4 Any failure by Tenant to execute and deliver any statement or document
described in Article 11, Section 12.1 or Section 17.21 requested to be so
executed and delivered by Landlord within the time periods specified in such
Article or Section, where such failure continues for ten (10) business days
after delivery of written notice of such failure by Landlord to Tenant.

The parties hereto acknowledge and agree that all of the notice periods provided
in this Section 15.1 are in lieu of, and not in addition to, the notice
requirements of any Applicable Laws.

15.2 Remedies. Upon the occurrence of any Event of Default by Tenant, Landlord
shall, in addition to an action for money damages, specific performance and/or
injunctive relief, have the option to pursue any one or more of the remedies
described in Section 1 of Exhibit “D” attached hereto and incorporated herein by
this reference, each and all of which shall, subject to applicable law, be
cumulative and nonexclusive.

 

- 34 -



--------------------------------------------------------------------------------

15.3 Limitations on Tenant’s Liability.

15.3.1 Liability of Certain Members of the Tenant Group. In no event shall
Tenant’s directors, officers, shareholders, members, employees, constituent
partners, or Tenant Affiliates have any personal liability or personal
responsibility of any sort with respect to any of Tenant’s obligations under the
Lease

15.3.2 Tenant’s Liability Cap.

The collective recourse of Landlord and its successors and assigns against
Tenant (and the liability of Tenant to Landlord, its successors and assigns)
with respect to (a) any actual or alleged breach or breaches by or on the part
of Tenant of any of its obligations under the Lease, and (b) any other matter
relating to Tenant’s occupancy of the Tenant Space, shall be limited, in the
aggregate, solely to an amount equal to Five Million ($5,000,000.00) Dollars,
provided that the limitations on Tenant’s liability set forth in this
Section 15.3.2 not apply to: (i) rent payments due under the Lease, (ii) claims
arising from breach of Tenant’s obligations with respect to hazardous materials,
and (iii) claims based upon claims of third parties for injuries to persons or
damages to physical property to the extent based upon the negligence or willful
misconduct of Tenant Parties.

 

16. LANDLORD’S LIABILITY.

16.1 Landlord Default; Tenant’s Remedies.

16.1.1 Landlord Default. It shall constitute a Landlord Default if: (a) Landlord
shall fail to perform or observe any of Landlord’s Lease Undertakings, and
(b) such failure continues for a period of twenty (20) days following written
notice to Landlord of such failure; provided, however, that in the event that
Landlord’s failure to perform or observe any of Landlord’s Lease Undertakings
cannot reasonably be cured within twenty (20) days following written notice to
Landlord, such failure to cure shall not be a Landlord Default if Landlord
commences its cure within such twenty (20) day period and thereafter diligently
prosecutes the curing thereof to completion.

16.1.2 Tenant’s Remedies. Except as otherwise expressly provided herein, (a) in
the event of any Landlord Default, Tenant’s sole and exclusive remedies for any
such failure shall be an action for money damages, specific performance and/or
injunctive relief, and (b) in no event shall Tenant have the right to terminate
the Lease nor shall Tenant’s obligation to pay Base Rent or other charges under
this Lease abate based upon any default by Landlord of its obligations under the
Lease. In that connection, Tenant hereby expressly waives any right conveyed to
Tenant by virtue of any law granting Tenant a lien upon the property of Landlord
and/or upon rental due to Landlord or granting Tenant a right to withhold Rent
and/or terminate this Lease.

 

- 35 -



--------------------------------------------------------------------------------

16.2 Landlord’s Liability. In consideration of the benefits accruing under this
Lease to Tenant, and notwithstanding anything to the contrary contained in the
Lease Documents, it is expressly understood and agreed by and between the
parties to this Lease that:

(i) the collective recourse of Tenant and its successors and assigns against
Landlord (and the liability of Landlord to Tenant, its successors and assigns)
with respect to (a) any actual or alleged breach or breaches by or on the part
of Landlord of any of Landlord’s Lease Undertakings, and (b) any other matter
relating to Tenant’s occupancy of the Tenant Space, shall be limited, in the
aggregate, solely to an amount equal to Landlord’s Liability Cap, provided that
the limitations on Landlord’s liability set forth in this Section 16.2(i) shall
not apply to: (x) claims based upon claims of third parties for injuries to
persons or damages to physical property to the extent based upon the negligence
or willful misconduct of the Landlord Parties, or (y) any Outage Credits,
Security/Access Credits, Full SOC 2 Credits, or Partial SOC2 Credits to which
Tenant is entitled pursuant to Exhibit “F”;

(ii) other than Landlord’s Liability Cap, Tenant shall have no recourse against
any other assets of Landlord and in the uncollected rent and proceeds of the
Building;

(iii) Tenant shall have no recourse against any assets of any member of the
Landlord Group other than Landlord;

(iv) except to the extent of Landlord’s Liability Cap, no personal liability or
personal responsibility of any sort with respect to any of Landlord’s Lease
Undertakings, or any alleged breach thereof, is assumed by, or shall at any time
be asserted or enforceable against, Landlord; and

(v) no personal liability or personal responsibility of any sort with respect to
any of Landlord’s Lease Undertakings, or any alleged breach thereof, is assumed
by, or shall at any time be asserted or enforceable against, any member of the
Landlord Group other than Landlord.

16.3 Transfer of Landlord’s Interest. Landlord (and each of Landlord’s
successors-in-interest) shall have the right, from time to time, to assign its
interest and obligations, in writing and/or by operation of law, in and under
this Lease to any third party to whom Landlord conveys its interest in the
Property. Once and if Landlord (and/or any successor to Landlord) shall convey
its interest in the Property to a third party, (a) Landlord (and each such
successor) shall be fully released from all of the obligations and liabilities
of Landlord under the Lease Documents accruing on or after the date of such
transfer of Landlord’s interest in the Property to such third party, and
(b) Tenant agrees to look solely to the successor-in-interest of Landlord for
all such obligations and liabilities accruing on or after the date of such
transfer. If any security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord shall transfer or
deliver said security, as such, to Landlord’s successor in interest and
thereupon Landlord shall be discharged from any further liability with regard to
said security.

16.3.1 Status as a Real Estate Investment Trust. Landlord shall have the right,
from time to time, to assign part of its interest and obligations in and under
this Lease to a wholly owned subsidiary of Landlord (or a wholly owned
subsidiary of Landlord’s parent company), if and to the extent that Landlord
determines such partial transfer is necessary or advisable in connection with
the status of Landlord, or any other member of the Landlord Group, as a real
estate investment trust.

 

- 36 -



--------------------------------------------------------------------------------

17. MISCELLANEOUS.

17.1 Severability. If it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable, (i) the remaining terms and provisions hereof shall
be unimpaired and shall remain in full force and effect; and (ii) the invalid or
unenforceable term or provision shall be replaced by a term or provision that is
valid and enforceable and that comes closest to effectuating the intention of
such invalid or unenforceable term or provision.

17.2 No Waiver. No failure or delay by either party to insist on the strict
performance of any obligation, covenant, agreement, term or condition of this
Lease, or to exercise any right or remedy available upon such non-performance,
will constitute a waiver thereof, and no breach or failure by either party to
perform will be waived, altered or modified, except by written instrument signed
by such party.

17.3 Attorneys’ Fees and Costs. If either Landlord or Tenant initiates any
litigation, mediation, arbitration or other proceeding regarding the
enforcement, construction or interpretation of this Lease, then the
non-prevailing party shall pay the prevailing party’s attorneys’ fees and costs
(including all expense reimbursements, expert witness fees, litigation costs,
court or arbitration tribunal costs, filing fees, exhibit fees, forensic
consultant fees, litigation support costs, expert witness fees, the costs of
appeals and attorneys’ fees and costs incurred in connection with post-judgment
collection and enforcement efforts). In addition, if it should otherwise be
necessary or proper for Landlord to consult an attorney concerning this Lease
for the review of instruments evidencing a proposed Transfer or for the purpose
of collecting Rent, Tenant agrees to pay to Landlord its actual attorneys’ fees
whether suit be brought or not to the extent such fees exceed $500.00. The
parties agree that this Section 17.3 shall survive the expiration or termination
of this Lease.

17.4 Waiver of Right to Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT EACH EXPRESSLY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
TRIAL HELD AS A RESULT OF A CLAIM ARISING OUT OF, IN CONNECTION WITH, OR IN ANY
MANNER RELATED TO THIS LEASE IN WHICH LANDLORD AND TENANT ARE ADVERSE PARTIES.
FOR THE AVOIDANCE OF DOUBT, THE FILING OF A CROSS-COMPLAINT BY ONE AGAINST THE
OTHER IS SUFFICIENT TO MAKE THE PARTIES “ADVERSE.”

 

- 37 -



--------------------------------------------------------------------------------

17.5 Headings; Time; Survival. The headings of the Articles, Sections, Schedules
and Exhibits of this Lease are for convenience only and do not define, limit or
construe the contents thereof. Words of any gender used in this Lease shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires.
Unless otherwise expressly stated, the words “herein,” “hereof,” and “hereunder”
and other words of similar import refer to this Lease as a whole and not to any
particular Section, subsection, or other subpart of this Lease. The words
“include” and “including” shall not be construed as terms of limitation and
shall, in all instances, be interpreted as meaning “including, but not limited
to.” In all instances where a party is required to pay any sum or do any act at
a particular indicated time or within an indicated period, it is understood that
time is of the essence. Any obligations of a party accruing prior to the
expiration or termination of this Lease shall survive the expiration or
termination of this Lease, and such party shall promptly perform all such
obligations whether or not this Lease has expired.

17.6 Notices. Any notice which may or shall be given under the provisions of
this Lease shall be in writing and may be delivered by (i) hand delivery or
personal service, (ii) a reputable overnight courier service which provides
evidence of delivery, (iii) facsimile (so long as a confirming copy is forwarded
by a reputable overnight courier service within twenty-four (24) hours
thereafter), or (iv) e-mail (so long as a confirming copy is forwarded by a
reputable overnight courier service within twenty-four (24) hours thereafter),
if for Landlord, to the Building office and at the address specified in Item 11
of the Basic Lease Information, or if for Tenant, at the address specified in
Item 3 of the Basic Lease Information, or at such other addresses as either
party may have theretofore specified by written notice delivered in accordance
herewith. Such address may be changed from time to time by either party by
giving notice as provided herein. Notice shall be deemed given, (a) when
delivered (if delivered by hand or personal service), (b) if sent by a reputable
overnight courier service, on the business day immediately following the
business day on which it was sent, (c) the date the facsimile is transmitted, or
(d) the date the e-mail is transmitted.

17.7 Governing Law; Jurisdiction. This Lease shall be governed by, and construed
in accordance with, the laws of the state in which the Property is located. In
addition, Landlord and Tenant hereby submit to the local jurisdiction of the
State in which the Property is located. Each party agrees that any action by the
other against such party shall be instituted in the State in which the Property
is located.

17.8 Incorporation; Amendment; Merger. This Lease, along with any schedules,
exhibits and attachments or other documents referred to herein, all of which are
hereby incorporated into this Lease by this reference, constitutes the entire
and exclusive agreement between Landlord and Tenant relating to the Tenant Space
and the Datacenter and each of the aforementioned documents may be altered,
amended or revoked only by an instrument in writing signed by the party to be
charged thereby. All prior or contemporaneous oral or written agreements,
understandings and/or practices relative to the leasing or use of the Tenant
Space are merged herein or revoked hereby.

17.9 Brokers. Each party hereto represents to the other that the representing
party has not engaged, dealt with or been represented by any broker in
connection with this Lease other than the respective broker specified in Item 13
of the Basic Lease Information.

 

- 38 -



--------------------------------------------------------------------------------

17.10 Examination of Lease; Binding on Parties. Each of the parties hereto
acknowledges that it has read and reviewed this Lease and that it has had the
opportunity to confer with counsel in the negotiation of this Lease.
Accordingly, this Lease shall be construed neither for nor against Landlord or
Tenant, but shall be given a fair and reasonable interpretation in accordance
with the meaning of its terms and the intent of the parties. This Lease shall
not be binding or effective until each of the parties hereto has executed and
delivered an original counterpart hereof to each other. No contractual or other
rights shall exist between Landlord and Tenant with respect to the Tenant Space
until both have executed and delivered this Lease, notwithstanding that Landlord
has delivered to Tenant an unexecuted copy of this Lease. The submission of this
Lease to Tenant shall not constitute the grant of an option for the Tenant to
lease, or otherwise create any interest by Tenant in, the Tenant Space. The
execution of this Lease by Tenant and return to Landlord shall not be binding
upon Landlord, notwithstanding any time interval, until Landlord has, in fact,
executed and delivered this Lease to Tenant.

17.11 Recordation. Neither Tenant nor any person or entity acting through, under
or on behalf of Tenant shall record or cause the recordation of this Lease, but
Landlord agrees to execute, acknowledge and deliver a statutory form of Notice
of Lease.

17.12 Authority. Each of Landlord and Tenant represents to the other party that
the person executing this Lease on its behalf is duly authorized to execute and
deliver this Lease pursuant to its respective by-laws, operating agreement,
resolution or other legally sufficient authority. Further, each party represents
to the other party that (i) if it is a partnership, the undersigned are all of
its general partners, (ii) it has been validly formed or incorporated, (iii) it
is duly qualified to do business in the state in which the Property is located,
and (iv) this Lease is being executed on its behalf and for its benefit.

17.13 Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon,
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives and permitted successors and assigns.

17.14 Force Majeure. Except for the extent to which a party’s obligations or
rights are expressly stated herein to apply notwithstanding the effect of Force
Majeure events, a party shall incur no liability to the other party with respect
to, and shall not be responsible for any failure to perform, any of its
obligations hereunder (other than payment obligations or obligations that may be
cured by the payment of money (e.g., maintaining insurance)) if such failure is
caused by a Force Majeure event. The amount of time for a party to perform any
of its obligations (other than payment obligations) shall be extended by the
amount of time such party is delayed in performing such obligation by reason of
any Force Majeure event.

17.15 No Partnership or Joint Venture; No Third Party Beneficiaries. Nothing
contained in this Lease shall be deemed or construed to create the relationship
of principal and agent, or partnership, or joint venturer, or any other
relationship between Landlord and Tenant other than landlord and tenant.
Landlord shall have no obligations hereunder to any person or entity other than
Tenant, and no other parties shall have any rights hereunder as against
Landlord.

 

- 39 -



--------------------------------------------------------------------------------

17.16 Access by Landlord. Landlord, Landlord’s agents and employees shall have
the right to enter upon any and all parts of the Tenant Space at any reasonable
time upon prior reasonable oral or written notice (except in the case of an
emergency when no prior notice shall be required, and except as otherwise
expressly set forth below) to examine the condition thereof, to clean, to make
any repairs, alterations or additions required to be made by Landlord hereunder,
to show the Tenant Space to prospective purchasers or prospective or current
mortgage lenders (in either case only upon forty-eight (48) hours’ prior oral or
written notice), to show the Tenant Space to prospective tenants (only during
the last nine (9) months of the Term, and only upon forty-eight (48) hours’
prior oral or written notice), to determine whether Tenant is complying with all
of its obligations under this Lease, and/or to exercise any of Landlord’s rights
or remedies hereunder. In connection with Landlord’s rights hereunder, Tenant
agrees that Landlord shall at all times have and retain a key that will unlock
all of the doors in, on or about the Tenant Space; and, in the absence of such a
key, Landlord shall have the right to use any reasonable means to open such
doors to obtain entry to the Tenant Space. Notwithstanding anything herein to
the contrary, except for emergencies, Landlord shall use reasonable efforts to
minimize disruption of Tenant’s business or occupancy during such entries.

17.17 Rights Reserved by Landlord. Except as otherwise expressly provided to the
contrary in this Lease, Landlord hereby expressly reserves all rights related to
the Premises, the Datacenter, the Building and the Property, including the
right: (i) to change the name or street address of the Building and/or the
Property; (ii) to install, affix and maintain all signs on the exterior and/or
interior of the Building and/or the Property; (iii) to change, from time to
time, the dimensions, configurations and locations of the Common Areas, and/or
to otherwise make such alterations to the Datacenter or the Building as Landlord
deems desirable; (iv) to install, operate and maintain systems which monitor, by
closed circuit television or otherwise, all persons entering or leaving the
Building, the Datacenter, and/or the Property; (v) to install and maintain
pipes, ducts, conduits, wires and structural elements located in the Datacenter
or the Tenant Space and which serve other parts or other tenants or occupants of
the Datacenter, the Building and/or the Property; (vi) to create any additional
improvements to structural and/or mechanical systems, interior and exterior
walls and/or glass; and (vii) to lease space in the Datacenter, the Building and
the Property, and to create such other tenancies in the Datacenter, the Building
and the Property as Landlord shall desire. In exercising its rights under this
Section 17.17, Landlord shall not (i) reduce the size or volume of the Tenant
Space more than a de minimus amount, (ii) except in an emergency, impact the
operation of Tenant’s business operations in any material manner, or the privacy
of Tenant’s customers in the Tenant Space without having given Tenant at least
seven (7) calendar days prior written notice, or (iii) materially affect the
visibility of Tenant’s Lobby Signage to visitors to the lobby of the Building.
In scheduling any Datacenter, Building, or Property repair or maintenance,
Landlord shall use reasonable efforts to minimize any impact on Tenant’s
operations in the Tenant Space.

17.18 Counterparts; Delivery by Facsimile or E-mail. This Lease may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same Lease. Landlord and
Tenant agree that the delivery of an executed copy of this Lease by facsimile or
e-mail shall be legal and binding and shall have the same full force and effect
as if an original executed copy of this Lease had been delivered.

 

- 40 -



--------------------------------------------------------------------------------

17.19 Confidentiality of Lease. Each party agrees that (i) the terms and
provisions of this Lease are confidential and constitute proprietary information
of the parties and (ii) it shall not disclose, and it shall cause its partners,
officers, directors, shareholders, employees, brokers and attorneys to not
disclose any term or provision of this Lease to any other person without first
obtaining the prior written consent of the other party, except that each party
shall have the right to disclose such information for valid business, legal and
accounting purposes and/or if advisable under any applicable securities laws
regarding public disclosure of business information and/or as required by
Applicable Law or any court ruling.

17.20 Incorporation of Schedules and Exhibits. All of the terms and conditions
of all of the Schedules and Exhibits to this Lease are hereby incorporated into
this Lease.

17.21 Financial Statements. Within ten (10) days after Landlord’s written
request therefore, which request shall be made only in the event that any actual
or prospective lender, mortgagee or purchaser of the Building has required same,
Tenant shall deliver Tenant’s Financial Statements to Landlord for the two
(2) fiscal years immediately preceding Landlord’s request. If Tenant does not
then have its Financial Statements audited, Tenant must forward unaudited
Financial Statements certified by Tenant’s chief financial officer as true,
complete and correct in all material respects. Landlord hereby agrees to
maintain Tenant’s Financial Statements as proprietary and confidential and
agrees not to disclose Tenant’s Financial Statements to any third party other
than any actual or prospective lender, mortgagee, or purchaser of the Building,
and Landlord’s attorneys, accountants and similar business advisors.
Notwithstanding the foregoing, this Section 17.21 shall not apply with regard to
Tenant’s Financial Statements if, as the case may be, (a) the entity named as
“Tenant” or the entity that is named as “Guarantor” under this Lease is a
publicly traded entity that is traded on a nationally recognized stock exchange,
and (b) such entity’s Financial Statements are available online at no cost to
Landlord.

17.22 Non-Exclusive Remedies. Unless expressly provided otherwise in this Lease,
no remedy which a party may have as set forth in this Lease is intended to be,
nor shall be, exclusive of, or mutually exclusive with regard to, any other
remedy which such party may have as set forth in this Lease.

 

- 41 -



--------------------------------------------------------------------------------

18. CONFIDENTIALITY.

18.1 Definition of Confidential Information. “Confidential Information” shall
mean and refer to, with respect to a party hereto, all information or material
that: (a) gives that party some competitive business advantage, gives that party
the opportunity of obtaining some competitive business advantage, or the
disclosure of which would be detrimental to the interests of that party; and
(b) is marked “Confidential,” “Restricted,” “Proprietary,” or with some other,
similar, marking. Confidential Information includes all of Tenant’s Data,
prices, trade secrets, databases, hardware, software, designs and techniques,
programs, engine protocols, models, displays and manuals, and the selection,
coordination and arrangement of the contents of such materials, and any
unpublished information concerning research activities and plans, members,
potential members, employees, customers, marketing or sales plans, product
development or time to market, sales forecasts or results of marketing efforts,
pricing or pricing strategies, costs, operational techniques, strategic plans,
and unpublished financial information, including information concerning
revenues, profits and profit margins. “Tenant’s Data” shall mean and refer to
all of Tenant’s data, records and information to which Landlord has access,
under this Lease in connection with Landlord’s provision of the Landlord’s
Essential Services and Landlord’s performance under this Lease.

18.2 Exclusions.

Confidential Information will not include any information or material, or any
element thereof, whether or not such information or material is Confidential
Information for the purposes of this Lease, to the extent any such information
or material, or any element thereof:

 

  (a) has previously become or is generally known to the public, unless it has
become generally known to the public through a breach of this Lease or a
confidentiality or non-disclosure agreement;

 

  (b) was already rightfully known to the party receiving such information (the
“Receiving Party”) prior to being disclosed by or obtained from the Party (or
its agents or affiliates) disclosing such information (the “Disclosing Party”)
as evidenced by written records kept in the ordinary course of business of or by
proof of actual use by the Receiving Party;

 

  (c) has been or is hereafter rightfully received by the Receiving Party from a
third person (other than the Disclosing Party) without restriction or disclosure
and without breach of a duty of confidentiality to the Disclosing Party; or

 

  (d) has been independently developed by the Receiving Party without access to
Confidential Information of the Disclosing Party.

 

- 42 -



--------------------------------------------------------------------------------

18.3 Use.

The parties agree to hold each other’s Confidential Information in strict
confidence during the Term of this Lease and after any termination or expiration
of this Lease. Each party recognizes the importance of the other’s Confidential
Information and recognizes and agrees that the Confidential Information of the
other party is critical to such other party’s business and that neither party
would enter into this Lease without assurance that its Confidential Information
and the value thereof will be protected as provided in this Section 18
(Confidentiality) and elsewhere in this Lease. Accordingly, each party agrees as
follows:

 

  (a) the Receiving Party will hold any and all Confidential Information it
obtains in strictest confidence and will use and permit use of Confidential
Information solely for the purposes of this Lease;

 

  (b) the Receiving Party may disclose or provide access to its responsible
employees, attorneys, auditors, affiliates, lenders, prospective lenders,
investors, prospective investors and prospective purchasers of the Property who
have a need to know such Confidential Information in the ordinary course of the
Receiving Party’s business; provided that, in any such case, the party
disclosing Confidential Information shall advise the recipient of the fact that
such information is Confidential Information under this Agreement and the
party’s obligations under this Article 18; and

 

  (c) the Receiving Party will notify the Disclosing Party of any actual or
attempted unauthorized disclosure or use of the other party’s Confidential
Information promptly after it becomes aware of such attempt or use, and will
cooperate with the Disclosing Party, in any manner which the Disclosing Party
reasonably requests and at no cost to the Receiving Party, to protect all
proprietary rights in and ownership of its Confidential Information.

18.4 Compelled Disclosures.

To the extent required by Applicable Law or by lawful order or requirement of a
court or governmental authority having competent jurisdiction over the Receiving
Party, the Receiving Party may disclose Confidential Information in accordance
with such law or order or requirement, provided that, promptly after becoming
aware of such law, order, or requirement and, if possible, prior to disclosing
Confidential Information pursuant thereto, the Receiving Party will so notify
the Disclosing Party in writing. The Receiving Party will use reasonable efforts
not to release Confidential Information pending the outcome of any measures
taken by the Disclosing Party to contest, otherwise oppose, or seek to limit
such disclosure by the Receiving Party and any subsequent disclosure or use of
Confidential Information that may result from such disclosure. The Receiving
Party will cooperate with and provide assistance to the Disclosing Party
regarding such measures in such manner as the Disclosing Party may reasonably
request, and at no cost to the Receiving Party.

 

- 43 -



--------------------------------------------------------------------------------

18.5 Return of Confidential Information.

On the Disclosing Party’s written request or upon expiration or termination of
this Lease for any reason, the Receiving Party will, promptly after written
request from the Disclosing Party, with respect to either Landlord or Tenant, as
the case may be, return or destroy, at the Disclosing Party’s option, all
tangible (the parties acknowledging that information provided in electronic
format shall not be considered “tangible” for the purposes of this Section 18.5)
originals and copies of all documents and materials it has received containing
the Disclosing Party’s Confidential Information.

 

- 44 -



--------------------------------------------------------------------------------

18.6 Non-Exclusive Equitable Remedy.

Each Party acknowledges and agrees that due to the unique nature of Confidential
Information there is no adequate remedy at law for any breach of its obligations
hereunder and that any such breach or threatened breach may result in
irreparable harm to such Party and, therefore, that upon any such breach or any
threat thereof, each Party will be entitled to seek and obtain appropriate
equitable and injunctive relief from a court of competent jurisdiction without
the necessity of proving actual loss, in addition to whatever remedies either of
them might have at law or equity.

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease on the
respective dates set forth below to be effective as of the Effective Date.

LANDLORD:

 

DIGITAL PHOENIX VAN BUREN, LLC,   a Delaware limited liability company   By:  
Digital Realty Trust, L.P.,     a Maryland limited partnership,     its Sole
Member and Manager     By:   Digital Realty Trust, Inc.,       a Maryland
corporation,       its General Partner       By:  

/s/ Richard Berk

      Print Name:  

Richard Berk

      Title:  

VP, Portfolio Management, West Region

 

Date: 11/29/11

TENANT:

 

CARBONITE, INC., a Delaware corporation By:  

/s/ Andrew Keenan

Name:  

Andrew Keenan

Title:  

Chief Financial Officer

Date: 11/21/11

 

- 45 -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

EXHIBIT “A”

DEPICTION OF DATACENTER, PREMISES, MEET-ME ROOM, AND UPS ROOM

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------

EXHIBIT “B-1”

TENANT’S INSURANCE REQUIREMENTS

Policies

 

A.   Commercial general liability insurance (including contractual liability):  
$1,000,000 single limit; $2,000,000 aggregate limit, with umbrella coverage
providing an additional $3,000,000 in excess coverage B.   “Special Peril Form”
property insurance:   Full replacement value of Tenant’s Personal Property. C.  
Workers’ compensation insurance:   In accordance with the laws of the state in
which the Property is located, and Employer’s Liability insurance with a limit
not less than $1,000,000 Bodily Injury Each Accident; $1,000,000 Bodily Injury
By Disease – Each Person; and $1,000,000 Bodily Injury By Disease – Policy
Limit. D.   Automobile liability insurance:   Primary auto liability insurance
with limits of not less than $1,000,000 per occurrence covering owned, hired and
non-owned vehicles used by Tenant or any other member of the Tenant Group. E.  
Business interruption insurance:   In such amount as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils insured against
by the property insurance described above for a period of not less than twelve
(12) months.

Requirements:

All insurance required of Tenant under this Lease shall be issued by insurers
with a “General Policyholders Rating” of at least A-, VIII, as set forth in
“Best’s Insurance Guide.” Such insurers shall be authorized to do business in
the State in which the Property is located. Tenant’s commercial general
liability policy shall be written to apply to all bodily injury (including
death), property damage and personal injury losses, and shall include
contractual liability, broad form property damage, cross liability and severance
of interest clauses.



--------------------------------------------------------------------------------

EXHIBIT “B-2”

LANDLORD’S INSURANCE REQUIREMENTS

Policies

 

A.   Commercial general liability insurance (including contractual liability):  
$1,000,000 single limit; $2,000,000 aggregate limit; with an umbrella policy
providing an additional $3,000,000 in excess coverage. B.   “Special Peril Form”
property insurance:   Full replacement value of the Building and Landlord’s
personal property installed therein. C.   Workers’ compensation insurance:   In
accordance with the laws of the state in which the Property is located, and
Employer’s Liability insurance with a limit not less than $1,000,000 Bodily
Injury Each Accident; $1,000,000 Bodily Injury By Disease – Each Person; and
$1,000,000 Bodily Injury By Disease – Policy Limit. D.   Automobile liability
insurance:   Primary auto liability insurance with limits of not less than
$1,000,000 per occurrence covering owned, hired and non-owned vehicles used by
Landlord or any other member of the Landlord Group.

Requirements:

All insurance required of Landlord under this Lease shall be issued by insurers
with a “General Policyholders Rating” of at least A-, VIII, as set forth in
“Best’s Insurance Guide.” Such insurers shall be authorized to do business in
the State in which the Property is located. Landlord’s commercial general
liability policy shall be written to apply to all bodily injury (including
death), property damage and personal injury losses, and shall include
contractual liability, broad form property damage, cross liability and severance
of interest clauses.



--------------------------------------------------------------------------------

EXHIBIT “C”

DESCRIPTION OF PATHWAY

Two (2) maxcell sleeves one from each four-inch (4”) conduit from the Premises
to Landlord’s interconnection rack in the Meet-Me Room, along pathway as
hereafter designated by Landlord (the “Original Fiber Pairs”).

Eight (8) ports, as hereafter designated by Landlord, on Landlord’s
interconnection rack in the Meet-Me Room (the “Original VIII Ports”).*

 

*

Section 1.3 of the Lease notwithstanding, but subject to the terms of
Section 6.1 of the Lease, the Original VIII Ports may be utilized by Tenant to
effect interconnections with other occupants, tenants and/or telecommunications
carriers in the Meet-Me Room without monthly recurring charges; provided,
however, that if Tenant requests that Landlord perform a cross-connection
utilizing the Original VIII Ports, Landlord or telx shall, at Tenant’s cost,
install such cross-connection, and Tenant shall pay to Landlord a non-recurring
service fee for such service at Landlord’s standard then-current rate, which
shall be set forth on the mutually-accepted order form for such
cross-connection.

From and after the Commencement Date, until the expiration of the Term of the
Lease, the “Pathway” shall mean and refer to the Original Fiber Pairs, together
with the Original VIII Ports, collectively.

Tenant, at Tenant’s sole cost and expense, shall install the fiber running from
Tenant’s Space through the Pathway to the Landlord’s Rack in the Meet-Me Room,
subject to the following:

(i) such installation shall be subject to Tenant’s obtaining Landlord’s prior
written approval of the plans therefor, which approval shall not be unreasonably
withheld, conditioned, or delayed; and

(ii) such installation shall be performed by Tenant’s contractor, subject to the
supervision of Landlord’s representative.



--------------------------------------------------------------------------------

EXHIBIT “D”

ARIZONA STATE LAW PROVISIONS

1. REMEDIES FOR EVENTS OF DEFAULT.

1.1 Landlord’s Right to Terminate Upon Tenant Default. This Lease and the Term
and estate hereby granted and the demise hereby made are subject to the
limitation that if and whenever any Event of Default shall occur, Landlord may,
at Landlord’s option, in addition to all other rights and remedies given
hereunder or by law or equity, do any one or more of the following without
notice or demand, any such notice or demand being hereby waived, to the extent
that such waiver is allowed by Applicable Laws:

1.1.1 Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Tenant Space to Landlord.

1.1.2 Enter upon and take possession of the Tenant Space and expel or remove
Tenant and any other occupant therefrom, with or without having terminated this
Lease.

1.1.3 Alter locks and other security devices at the Tenant Space.

1.1.4 Terminate any and all agreements, subleases, licenses, concessions or
other consensual arrangements for possession entered into by Tenant, with
Landlord or with third parties, and affecting the Tenant Space or any part of
the Building.

1.2 No Surrender or Merger. Exercise by Landlord of any one or more remedies
hereunder granted or otherwise available shall not be deemed to be an acceptance
of surrender of all or any part of the Tenant Space by Tenant, whether by
agreement or by operation of law, it being understood that such surrender can be
effected only by the written agreement of Landlord and Tenant. No such
alteration of security devices and no removal or other exercise of dominion by
Landlord over the property of Tenant or others on or about the Tenant Space
shall be deemed unauthorized or constitute a conversion, Tenant hereby
consenting, after any Event of Default, to the aforesaid exercise of dominion
over Tenant’s property within the Building. All claims for damages by reason of
such re-entry and/or possession and/or alteration of locks or other security
devices are hereby waived (subject to Section 1.7 of this Exhibit “D”), as are
all claims for damages by reason of any distress warrant, unlawful detainer
proceedings, sequestration proceedings or other legal process, to the extent
that such waiver is allowed by Applicable Laws. Tenant agrees that any re-entry
by Landlord may be pursuant to judgment obtained in unlawful detainer
proceedings or other legal proceedings or without the necessity for any legal
proceedings, as Landlord may elect, and Landlord shall not be liable in trespass
or otherwise.

1.3 Damages Upon Default. If Landlord elects to terminate this Lease by reason
of an Event of Default, then, notwithstanding such termination, Landlord may
hold Tenant liable for all rental and other indebtedness accrued to the date of
such termination, plus, at Landlord’s election, either:

(i) such rental and other indebtedness as would otherwise have been required to
be paid by Tenant to Landlord during the period following termination of the
Term of this Lease measured from the date of such termination by Landlord until
the expiration of the Term of this Lease (had Landlord not elected to terminate
this Lease on account of such Event of Default) diminished by any net sums
thereafter received by Landlord through reletting the Tenant Space during said
period (after deducting expenses incurred by Landlord in good faith as provided
in Section 1.5 below), or



--------------------------------------------------------------------------------

(ii) the amount (discounted to present value) by which, at the time of the
termination of this Lease (or at any time thereafter if Landlord shall have
initially elected damages under clause (i) above), (x) the aggregate of the rent
and other charges projected over the period commencing with such termination and
ending on the last day as of which the Term of the Lease would have expired, but
for such Event of Default, exceeds (ii) the aggregate projected market rental
value (including other charges) for the Tenant Space for such period.

Actions to collect amounts due by Tenant provided for in clause (i) of this
Section 1.3 may be brought from time to time by Landlord during the aforesaid
period, on one or more occasions, without the necessity of Landlord’s waiting
until the expiration of such period, and in no event shall Tenant be entitled to
any excess of rental (or rental plus other sums) obtained by reletting over and
above the rental provided for in this Lease.

1.4 Repossession of Tenant Space. If Landlord elects to repossess the Tenant
Space without terminating this Lease, Tenant shall be liable for and shall pay
to Landlord all rental and other indebtedness accrued to the date of such
repossession, plus Rent required to be paid by Tenant to Landlord during the
remainder of the Term of this Lease until the expiration of the Term of this
Lease, diminished by any net sums thereafter received by Landlord through
reletting the Tenant Space during said period (after deducting expenses incurred
by Landlord as provided in Section 1.5 below). In no event shall Tenant be
entitled to any excess of any rental obtained by reletting over and above the
rental herein reserved. Actions to collect amounts due by Tenant as provided in
this Section 1.4 may be brought from time to time, on one or more occasions,
without the necessity of Landlord’s waiting until the expiration of the Term of
this Lease.

1.5 Landlord’s Expenses. Upon an Event of Default, Tenant shall also be liable
for and shall pay to Landlord, in addition to any sum provided to be paid
pursuant to this Lease: (i) the costs and expenses of securing new tenants,
including expenses for refixturing, alterations and other costs in connection
with preparing the Tenant Space for the new tenant and any reasonable or
necessary alterations, (ii) the cost, incurred by Landlord in good faith, of
removing and storing Tenant’s or other occupant’s property, and (iii) all
reasonable expenses incurred by Landlord in enforcing Landlord’s remedies,
including reasonable attorneys’ fees. Past due rental and other past due
payments shall bear interest from maturity at the Default Rate (as defined in
Section 3.5 of this Lease) until paid.



--------------------------------------------------------------------------------

1.6 Cumulative Remedies; Equitable Relief. The specific remedies to which
Landlord may resort under the provisions of this Lease are cumulative and are
not intended to be exclusive of any other remedies or means of redress to which
it may be lawfully entitled in case of any breach or threatened breach by Tenant
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, subject to Applicable Laws, Landlord shall be entitled to a
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.

1.7 Reletting. Landlord agrees to use reasonable efforts to relet the Tenant
Space after Tenant vacates the Tenant Space in the event that the Lease is
terminated based upon a default by Tenant hereunder. Marketing of the Tenant
Space in a manner similar to the manner in which Landlord markets other premises
within Landlord’s control in the Building shall be deemed to have satisfied
Landlord’s obligation to use “reasonable efforts.” Tenant agrees that, in any
event, Landlord has no obligation to: (i) relet the Tenant Space prior to
leasing any other space within the Building; or (ii) relet the Tenant Space
(A) at a rental rate or otherwise on terms below market, as then determined by
Landlord in its sole discretion; (B) to any entity not satisfying Landlord’s
then standard financial credit risk criteria; (C) for a use (1) not consistent
with Tenant’s use prior to default; (2) which would violate then applicable law
or any restrictive covenant or other lease affecting the Building; (3) which
would impose a greater burden upon the Building’s facilities; or (4) which would
involve any use of Hazardous Materials (other than those which Tenant is
expressly permitted to use under the Lease); or (iii) solicit or entertain
negotiations with any other prospective tenants for the Tenant Space until
Landlord obtains full and complete possession of the Tenant Space, including the
final and unappealable legal right to re-let the Tenant Space free of any claim
of Tenant to occupy the Tenant Space.

1.8 Landlord’s Right to Cure. All covenants and agreements to be performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense. If Tenant should fail to make any payment (other than Base Rent) or
cure any default hereunder within the time herein permitted, Landlord, without
being under any obligation to do so, without thereby waiving such default and in
addition to and without prejudice to any other right or remedy of Landlord, may
make such payment and/or remedy such other default for the account of Tenant
(and enter the Tenant Space for such purpose), and thereupon Tenant shall be
obligated to, and hereby agrees to, pay to Landlord as Additional Rent, within
ten (10) days following Landlord’s demand therefor, all costs, expenses and
disbursements incurred by Landlord in good faith (including reasonable
attorneys’ fees) incurred by Landlord in taking such remedial action, plus an
administrative fee of ten percent (10%) of such amount.

2. CALCULATION OF CHARGES. Landlord and Tenant are knowledgeable and experienced
in commercial transactions and agree that the provisions set forth in this Lease
for determining charges, amounts and additional rent payable by Tenant
(including payments under Section 3.5) are commercially reasonable and valid
even though such methods may not state a precise mathematical formula for
determining such charges.



--------------------------------------------------------------------------------

EXHIBIT “E”

LANDLORD’S INSTALLATIONS

Landlord shall cause:

 

  •  

The installation of Metering Equipment – Tenant Space related to electrical
power.

 

  •  

Cage substantially in the lay out set forth on Exhibit “A”.

 

  •  

The installation of the Pathway described on Exhibit “C”.

 

  •  

An under floor grounding feed to be delivered to Premises.*

 

* Tenant is responsible for all individual H-taps and grounding to cabinets,
equipment and relay racks, including the cost thereof.

Landlord’s Warranty:

 

  (A) Landlord hereby warrants and represents to Tenant that (collectively
“Landlord’s Warranty”):

 

  (1) Landlord’s Installations shall be performed: (i) in a good and workmanlike
manner, and (ii) in compliance with all Applicable Laws; and

 

  (2) Landlord’s Installations will be free from defects.

 

  (B) Exclusions from Landlord’s Warranty

Landlord’s Warranty expressly excludes remedy for damage or defect caused by
abuse, modifications not executed by the Landlord, or Landlord’s agents,
employees, or contractors, improper or insufficient maintenance by Tenant or
anyone claiming by, through or under Tenant, improper operation, or normal wear
and tear and normal use.



--------------------------------------------------------------------------------

  (C) Tenant’s Remedies in the Event of Breach of Landlord’s Warranty

If, on or before the Warranty Expiration Date, as hereinafter defined, Tenant
gives Landlord written notice of any breach of Landlord’s Warranty promptly
after Tenant becomes aware of such breach, Landlord shall, at no cost to Tenant,
correct or repair such breach as soon as conditions reasonably permit and as to
which, in either case, Tenant shall have given notice to Landlord, as aforesaid.
The “Warranty Expiration Date” shall be defined as the date twelve (12) months
after the Commencement Date. Except to the extent to which Tenant shall have
given Landlord notice of respects in which Landlord has breached Landlord’s
Warranty, Tenant shall be deemed conclusively to have: (i) approved Landlord’s
construction, (ii) waived any claim that Landlord has breached Landlord’s
Warranty, and (iii) agreed that Tenant has no claim that Landlord has failed to
perform any of Landlord’s obligations with respect to Landlord’s Installations
and the Commencement Date Conditions. The provisions of this Section (C) sets
forth the Tenant’s sole remedies for any breach of the Landlord’s Warranty;
however nothing in this Section (C) shall be deemed to relieve the Landlord of
its responsibilities to perform maintenance and repairs as required pursuant to
Section 8 of the Lease.

 

  (D) Landlord hereby represents to Tenant that, as of the Effective Date,
Landlord has obtained such documentation as is customarily issued by the City of
Phoenix evidencing that the Datacenter (including the Tenant Space and the
Meet-Me Room) may be lawfully used for datacenter purposes.



--------------------------------------------------------------------------------

EXHIBIT “E-1”

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT “F”

SERVICE LEVEL

Table A.

Landlord shall provide the following:

 

1.   Electricity Consumption Threshold:    400 total kW. 2.   Target Battery
Capacity:    Six (6) minutes. 3.   Back-Up Power Specifications:   

Two (2) 2.0 MW Building generator plant supplies dedicated back-up power for the
Premises

 

Back-up power is included in all AC amperage usage.

4.   HVAC Specifications.      (a)   Target Temperature Range:    Average
temperature of the Premises, measured at the return air vents in the Premises,
between 68 degrees Fahrenheit and 78 degrees Fahrenheit.   (b)   Target Humidity
Range:    Average relative humidity of the Premises, measured at the return air
vents in the Premises, between 35% and 55%.

Service Level – Terms.

1. Landlord’s Essential Services.

A. Electricity. Landlord shall furnish electricity to the Premises sufficient to
meet the Electricity Consumption Threshold. The obligation of Landlord to
provide electricity to the Premises shall be subject to the rules, regulations
and requirements of the supplier of such electricity and of any governmental
authorities regulating providers of electricity and shall be limited, except as
expressly set forth in the next sentence, to providing power sufficient to meet
the Electricity Consumption Threshold. In addition, Landlord shall furnish
back-up power for the Premises sufficient to meet the Back-Up Power
Specifications, at all times except during maintenance operations and Force
Majeure events. Except for the Back-Up Power Specifications, Landlord shall have
no obligation to provide emergency, supplemental or back-up power systems for
use in the Premises, or otherwise in, or for, the Tenant Space.

B. HVAC. Landlord shall furnish HVAC to the Premises sufficient to cause the
average temperature and humidity of the Premises (measured at the return air
vents in the Premises) to meet the HVAC Specifications. The obligation of
Landlord to provide HVAC to the Premises shall be limited to providing HVAC
sufficient to meet the HVAC Specifications.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

2. Credits.

A. Outage Credits.

Upon the occurrence of each Separate/Independent Interruption of Landlord’s
Essential Services, Tenant shall be entitled to an Outage Credit in the amount
set forth opposite the duration of such Interruption of Landlord’s Essential
Services in Table 2.A.(1)-A and 2.A.(1)-B, below, as applicable:

Table Related to the Calculation of Outage Credits (Table 2.A.(1)-A)

 

Interruption Duration:   Tenant’s Remedy: 0-4 consecutive hours   The Level-1
Outage Credit(s) described in Table 2.A.(1)-B, below. 5-8 consecutive hours  
One (1) additional Outage Credit Each eight (8) hour period thereafter during
which such Interruption of Landlord’s Essential Services occurs or continues.  
One (1) additional Outage Credit

Table Describing the Level-1 Outage Credits (Table 2.A.(1)-B)

 

Interruption Occurrence:   Level-1 Outage Credit: Each First Interruption.   One
(1) Outage Credit. Each Second Interruption.   Two (2) Outage Credits. Each
Third Interruption   Three (3) Outage Credits. Each Four-Plus Interruption and
each Interruption after the Fourth Interruption.   Four (4) Outage Credits.

B. Security/Access Credits.

Any breach by Landlord of its obligations with respect to Security or Access, as
set forth in the then current version of the Handbook (such security and access
obligations being set forth in Section 7 of the Version 2.5 of the Handbook,
dated September 3, 2009), shall be considered to be a “Security/Access
Incident”. Tenant shall be entitled to a Credit (“Security/Access Credits”)
against Rent in the amount of $[***] for each Security/Access Incident and
$[***] for each day that any Security Access/Incident is unresolved.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------

C. SOC 2 Audit Credits.

Landlord shall cause a SOC 2 Audit of the Datacenter be performed at least once
every twelve months by a qualified independent auditor. If such audit determines
that the Datacenter is not in compliance with then current SOC 2 standards (or
equivalent successor standards) and either: (i) Tenant is unable to use the
Tenant Space for the purposes permitted under the Lease by reason of such
non-compliance for any period of time, then Tenant shall be entitled a Credit
(“Full SOC 2 Credit”) equal to 100% of the Rent payable by Tenant for each day
that Tenant is unable use the Datacenter by reason of such non-compliance, or
(ii) if, despite such non-compliance, Tenant is able to use the Tenant Space for
the purposes permitted under the Lease for a period after the date (“SOC 2 Cure
Date”) which is (20) days after Landlord receives notice from such auditor of
such non-compliance, then Tenant shall be entitled to a Credit (“Partial SOC 2
Credit”) equal to 10% of the Rent payable by Tenant for each day between SOC 2
Cure Date and the date that Landlord cures such non-compliance.

D. Procedures.

In the event that Tenant is entitled to an Outage Credit, Security/Access
Credit, Full SOC 2 Credit, or Partial SOC 2 Credit, such Credit shall be applied
as a credit towards Tenant’s Base Rent due in the immediately following month of
the Term; provided, however, in the event that a Credit accrues during the final
month of the Term, Landlord will pay to Tenant the amount of such Credit within
thirty (30) days following the expiration of the Term.

E. Limits on Credits.

The foregoing notwithstanding, (a) the total aggregate amount of Outage Credits,
Security/Access Credits, Full SOC 2 Credits, and Partial SOC 2 Credits to which
Tenant may become entitled in any calendar month shall not exceed Tenant’s total
monthly Base Rent (at the time of the event); and (b) Tenant’s entitlement to,
and accrual of, Outage Credits related to any Interruption – Electrical shall
occur only from and after the point at which the aggregate duration of all
Interruptions – Electrical during any rolling twelve (12) month period exceeds
the Interruption – Electrical Duration Threshold.

F. Cure Notices. Once Landlord has rectified a particular Interruption of
Landlord’s Essential Services, Security/Access Incident, or SOC 2
non-compliance, Landlord shall provide notice of such rectification or cure to
Tenant as soon as is reasonably practicable thereafter.

3. Termination Rights.

A. Continuous Outage Termination Right. In the event of a Continuous Outage,
Tenant may terminate this Lease by timely delivery of the Continuous Outage
Termination Notice to Landlord. Tenant’s failure to timely deliver Tenant’s
Continuous Outage Termination Notice shall automatically extinguish Tenant’s
right to terminate this Lease with respect to that particular Continuous Outage.
If Tenant exercises its termination right under this Paragraph B, then Landlord
shall reimburse Tenant for the reasonable costs incurred by Tenant in moving
Tenant’s Personal Property from the Tenant Space to a new location.



--------------------------------------------------------------------------------

B. Chronic Outage Termination Right. In the event of a Chronic Outage, Tenant
may terminate this Lease by timely delivery of the Chronic Outage Termination
Notice to Landlord. Tenant’s failure to timely deliver Tenant’s Chronic Outage
Termination Notice shall automatically extinguish Tenant’s right to terminate
this Lease with respect to that particular Chronic Outage.

4. Remedies Exclusive. Tenant agrees that Tenant’s entitlement to Outage
Credits, Security/Access Credits, Full SOC 2 Credits, and Partial SOC 2 Credits
and the termination rights set forth above, all as expressly set forth in this
Exhibit “F”, shall be Tenant’s sole and exclusive remedies with regard to each
Interruption of Landlord’s Essential Services.



--------------------------------------------------------------------------------

EXHIBIT “G”

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT “H”

COMMENCEMENT DATE NOTICE

                     , 2011

VIA [FAX/E-MAIL]: [# OR E-MAIL ADDRESS]

AND FEDERAL EXPRESS

CARBONITE, INC.

____________________    

____________________    

 

Re: That certain TURNKEY DATACENTER LEASE with an effective date of
                         , 2011 (as amended and modified from time to time, the
“Lease”), by and between CARBONITE, INC. (“Tenant”), as tenant, and
                                         (“Landlord”), as landlord, covering
certain premises more particularly described in the Lease at that certain
building located at 120 EAST VAN BUREN STREET, PHOENIX, ARIZONA. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Lease.

Ladies and Gentlemen:

Please be advised that Landlord has caused each of the Commencement Date
Conditions to occur. Accordingly, Landlord confirms the following:

 

1. The Commencement Date of the Lease is                          , 20    .

 

2. The Rent Commencement Date of the Lease is                     , 20    .

 

3. Tenant’s Base Rent schedule is as follows:

 

     $             for the period                          , 20     through
                         , 20    

(the Partial Month) [DELETE IF COMMENCEMENT DATE IS THE 1ST]

 

     $             per month for the period                          , 20    
through                          , 20    

(months 1-12 of the Term)

 

     $             per month for the period                          , 20    
through                          , 20    

(months 13-24 of the Term)

 

     $             per month for the period                          , 20    
through                          , 20    

(months 25-36 of the Term)

 

     $             per month for the period                          , 20    
through                          , 20    

(months 37-48 of the Term)



--------------------------------------------------------------------------------

Should you have any questions, please contact                      (Property
Manager) at                             , who will be glad to assist you.

 

      Sincerely,       DIGITAL PHOENIX VAN BUREN, LLC,       a Delaware limited
liability company       By:   Digital Realty Trust, L.P.,         a Maryland
limited partnership,         its Sole Member and Manager         By:   Digital
Realty Trust, Inc.,           a Maryland corporation,           its General
Partner Attest:  

 

        By:  

 

          Print Name:  

 

          Title:  

 

          Date:  

 

      CARBONITE, INC.       By:  

 

      Name:  

 

      Title:           Date:    

cc: ADDITIONAL TENANT NOTICE ADDRESSES



--------------------------------------------------------------------------------

 

 

120 EAST VAN BUREN STREET

PHOENIX, ARIZONA

 

 

OFFICE SPACE RIDER

Between

DIGITAL PHOENIX VAN BUREN, LLC

a Delaware limited liability company

as Landlord

and

CARBONITE, INC., a Delaware corporation

as Tenant

Dated

November 29, 2011



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

SCHEDULE “1”

CERTAIN DEFINED TERMS

“Building Office Standard” shall mean and refer to the type, grade, quantity and
design of materials and construction as are customarily utilized by Landlord in
the Building for the construction of “garden-variety” office uses.

“Landlord” shall mean and refer to the Landlord set forth in Item 1 of the Basic
Rider Information.

“Landlord’s OS Installations” shall mean and refer to the installations defined
as such, as set forth on Exhibit “E”, attached hereto.

“Landlord’s Repair Obligations” shall mean and refer to Landlord’s obligations
to arrange for the repair and maintenance of the foundation, exterior walls and
roof of the Building; the Common Areas within the Building; and the HVAC systems
serving the OS Premises and/or the Common Areas of the Building, and all other
common utilities serving the Building and the Common Areas.

“Lease” shall mean that certain Turnkey Datacenter Lease related to Suite [***]
in the Building, having an Effective Date of November 29, 2011 by and between
Landlord and Tenant, as amended from time to time.

“Maximum Structural Load – OS” shall mean and refer to the Maximum Structural
Load – OS set forth in Item 12 of the Basic Rider Information.

“OS Base Rent” shall mean and refer to the amounts of OS Base Rent set forth in
Item 6 of the Basic Rider Information.

“OS Commencement Date Conditions” shall mean and refer to Landlord’s completion
of Landlord’s OS Installations.

“OS Commencement Date Notice” shall mean and refer to a notice from Landlord to
Tenant, substantially in the form attached hereto as Exhibit “F”, which shall
memorialize Landlord’s delivery of the OS Tenant Space to Tenant and confirm the
actual OS Commencement Date.

“OS Demising Walls” shall mean and refer to Building Office Standard drywall
office demising walls.

“OS Electrical Metering Equipment” shall mean and refer to a Building Office
Standard electrical metering device (or electrical metering devices) compatible
with Landlord’s energy management system for separately (i.e., by either direct
meter or check meter) monitoring electricity only in the OS Tenant Space.

“OS Electricity Consumption Threshold” shall mean and refer to the amount of
electrical power specified in Item 11 of the Basic Rider Information.

“OS Partial Month” shall, in the event of an OS Commencement Date that occurs on
a date that is other than the first (1st) day of a calendar month, mean and
refer to the number of calendar days (including the OS Commencement Date)
remaining in the month in which the OS Commencement Date occurs.

“OS Permitted Use” shall mean and refer to the OS Tenant Space being used only
for general office purposes and storage purposes related to Tenant’s use of the
Tenant Space only.

“OS Power Payment” shall mean and refer to the actual cost of all electricity
provided to and/or used in the OS Tenant Space based solely upon the OS
Electrical Metering Equipment and shall exclude any fees and profit to Landlord
or any other “markup” above the actual cost of electricity charged to Landlord
by the utility company.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- i -



--------------------------------------------------------------------------------

“OS Rider Term” shall mean and refer to the period described in Item 4 of the
Basic Rider Information, subject to the terms of such Item 4.

“OS Rules and Regulations” shall mean and refer to Landlord’s written rules and
regulations for the OS Tenant Space, as same may be amended from time to time by
Landlord in Landlord’s reasonable discretion. Landlord agrees that it will not
discriminate against Tenant in the enforcement of OS Rules and Regulations as
compared to other similarly-situated tenants. The terms of the Lease shall
supersede and prevail over any inconsistent or conflicting OS Rules and
Regulations.

“OS Tenant Space” shall mean and refer to the OS Tenant Space set forth in
Item 5 of the Basic Rider Information.

“OS Tenant Work” shall mean and refer to any and all work (other than the
completion of Landlord’s OS Installations) for the OS Tenant Space that Tenant
shall be responsible for installing, at Tenant’s sole cost and expense.

“Substantial Completion” shall mean and refer to the final completion of the
Tenant Finish Work, as reasonably determined by a representative of Landlord.

“Target OS Commencement Date” shall mean and refer to the Target OS Commencement
Date set forth in Item 3 of the Basic Rider Information, subject to the terms of
Section 1.3 of the Standard Rider Provisions.

“Tenant” shall mean and refer to the Tenant set forth in Item 2 of the Basic
Rider Information.

 

- ii -



--------------------------------------------------------------------------------

120 EAST VAN BUREN STREET

PHOENIX, ARIZONA

 

 

OFFICE SPACE RIDER

This Office Space Rider (this “Rider”) is entered into as of the OS Effective
Date by and between Landlord and Tenant with reference to the following:

R E C I T A L S

A. Tenant leases Tenant Space in the Building from Landlord pursuant to the
Lease.

B. Landlord desires to lease to Tenant certain office space within the Building
and Tenant desires to lease such space, pursuant to the terms and conditions of
this Rider.

C. Unless otherwise specifically indicated to the contrary, all initially
capitalized terms contained in this Rider shall have the meanings set forth on
Schedule “1”, attached to this Rider. All initially capitalized terms contained
in this Rider not otherwise defined herein shall have the meanings ascribed to
them in the Lease.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree to the following terms of this Rider, which
shall supplement the Lease as of the OS Effective Date:

BASIC RIDER INFORMATION

 

1. Landlord:

   Digital Phoenix Van Buren, LLC, a Delaware limited liability company

2. Tenant:

   Carbonite, Inc., a Delaware corporation

3. OS Effective Date/OS

    Commencement Date:

  

a. OS Effective Date:

   November 29, 2011, being the latest of the parties’ respective dates of
execution of this Rider, as set forth on the signature page of this Rider (and
which date shall be inserted in this Item 3 by Landlord, upon Landlord’s
counter-execution of this Rider).

b. Target OS

    Commencement Date:

   February 1, 2012.

c. OS Commencement

    Date:

   Subject to the terms of Section 1.3 of the Standard Rider Provisions, the
date as of which: (x) Landlord has completed the OS Commencement Date
Conditions, (y) the Commencement Date with respect to the Tenant’s Space has
occurred, and (z) Datacenter Commencement Date has occurred

4. OS Rider Term:

   Commencing on the OS Commencement Date and continuing until the expiration or
earlier termination of the term of the Lease (as same may be extended or reduced
from time to time in accordance with the terms of the Lease), such that the OS
Rider Term shall be coterminous with the Term of the Lease.

 

- 1 -



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

5.    OS Tenant Space:

  

Approximately 288 rentable square feet in Suite [***] on the ([***]) floor of
the Building, as depicted on the diagram of the OS Tenant Space contained on
Exhibit “A”, attached hereto.

 

Tenant acknowledges that Tenant has had the opportunity to measure the OS Tenant
Space. Therefore, Landlord and Tenant hereby stipulate that notwithstanding
anything herein to the contrary, the OS Tenant Space shall be deemed to consist
of two offices, each containing 144 rentable square feet, for a total of 288
rentable square feet, and that no shortage or overage in the rentable square
feet of the OS Tenant Space purported by either party shall be the basis for
changing the number of rentable square feet herein stipulated.

6.    OS Base Rent:

   $8,640.00 per year.

7.    Intentionally Deleted.

   Intentionally Deleted.

8.    OS Installation Fee:

   None.

9.    Intentionally Deleted.

   Intentionally Deleted.

10. Intentionally Deleted.

   Intentionally Deleted.

11. OS Electricity

       Consumption Threshold:

   Three (3) watts per rentable square foot for lighting and below ceiling
convenience power.

12. Maximum Structural Load

       —OS:

   200 pounds of live load per square foot.

13. OS Rules and

       Regulations:

   The current version of the OS Rules and Regulations is attached hereto as
Exhibit “G”.

This Rider shall consist of the foregoing Basic Rider Information, and the
provisions of the Standard Rider Provisions below “Schedule 1”, above, and
Exhibits “A” through “G”, all of which are incorporated herein by this reference
as of the OS Effective Date. In the event of any conflict between the provisions
of the Basic Rider Information and the provisions of the Standard Rider
Provisions, the Basic Rider Information shall control.

[no further text on this page]

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

- 2 -



--------------------------------------------------------------------------------

STANDARD RIDER PROVISIONS

1. OS TENANT SPACE.

1.1 OS Tenant Space. Upon and subject to the terms and conditions of this Rider,
the Lease is hereby modified to reflect that Landlord does hereby lease, demise
and let unto Tenant and Tenant does hereby lease from Landlord the OS Tenant
Space, to have and to hold for the OS Rider Term, together with the
non-exclusive right to use the Common Areas of the Building (as they may be
changed from time to time by Landlord pursuant to the provisions of the Lease),
appurtenant to or necessary for the use of the OS Tenant Space.

1.2 Condition of OS Tenant Space. Tenant agrees that Tenant shall be deemed to
have accepted the OS Tenant Space in its “AS IS, WHERE IS” condition on the OS
Commencement Date. Tenant acknowledges that, aside from Landlord’s Repair
Obligations, Landlord shall have no obligation to perform any work in the OS
Tenant Space (including, without limitation, demolition of any improvements
existing therein or construction of any tenant finish-work or other improvements
therein), and Landlord shall not be obligated to reimburse Tenant or provide an
allowance for any costs related to the demolition or construction of
improvements therein. Tenant acknowledges that, except as expressly set forth
herein, no representation or warranty (express or implied) has been made by
Landlord as to the condition of the OS Tenant Space or its suitability or
fitness for Tenant’s intended purpose.

1.3 Delivery of OS Tenant Space. Landlord and Tenant acknowledge and agree that,
by virtue of Landlord’s delivery of the OS Commencement Date Notice to Tenant,
Landlord shall be deemed to have delivered the OS Tenant Space to Tenant, and
Tenant shall be deemed to have accepted the same. Landlord shall use
commercially reasonable efforts to cause Landlord’s OS Installations to be
completed prior to the Target OS Commencement Date. Upon the completion of
Landlord’s OS Installations, Landlord shall deliver the OS Commencement Date
Notice to Tenant. In the event, however, that Landlord’s OS Installations have
not been completed by the Target OS Commencement Date, Landlord shall not be
deemed in default hereunder, and the OS Commencement Date shall be postponed, as
Tenant’s sole and exclusive remedy, until the date on which Landlord’s OS
Installations have been completed and Landlord shall have delivered the OS
Commencement Date Notice to Tenant.

1.4 Rights Reserved to Landlord. Intentionally Deleted.

2. OS RIDER TERM. The term of this Rider, and Tenant’s obligation to pay OS Base
Rent and other sums due under this Rider, shall commence on the OS Commencement
Date and shall continue in effect for the OS Rider Term, unless this Rider is
earlier terminated as provided herein.

3. OS BASE RENT AND OTHER CHARGES.

3.1 OS Base Rent. Landlord hereby acknowledges receipt of all the OS Base Rent
due and payable for the entire OS Rider Term.

3.2 Intentionally Deleted.

3.3 OS Base Rent and Charges. The OS Base Rent and all other charges under this
Rider are in addition to, and not in lieu of, Base Rent and all other charges
under the Lease, and shall constitute Rent under the Lease. For the avoidance of
doubt, Tenant acknowledges and agrees that all Rent due under this Rider shall
be subject to the terms of Section 3.4 of the Standard Lease Provisions of the
Lease.

3.4. OS Installation Fee. Intentionally Deleted.

 

- 3 -



--------------------------------------------------------------------------------

3.5. Electrical Power. Landlord shall furnish electricity to the OS Tenant Space
in the amount of the Electricity Consumption Threshold set forth in Item 11 of
the Base Rider Information of this Rider. The obligation of Landlord to provide
electricity to the OS Tenant Space shall be subject to the rules, regulations
and requirements of the supplier of such electricity and of any governmental
authorities regulating providers of electricity and shall be limited to
providing the OS Electricity Consumption Threshold. Landlord shall have no
responsibility to provide Back-Up Power for use in the OS Tenant Space.

3.6. OS Electricity Consumption Threshold. Tenant’s actual electricity
consumption for the OS Tenant Space, as determined by the use of the OS
Electrical Metering Equipment shall not at any time, exceed the OS Electricity
Consumption Threshold. The electrical power draw by all equipment (belonging to
Tenant or otherwise, Landlord hereby agreeing that Landlord will not permit the
installation of any equipment in the OS Tenant Space using electricity belonging
to Landlord or other tenants/occupants of the Property) located within the OS
Tenant Space shall be included in the calculation of Tenant’s actual electricity
consumption for the OS Tenant Space. In the event that the power consumption in
the OS Tenant Space exceeds the OS Electricity Consumption Threshold, Tenant
agrees to take immediate action to cause power consumption in the OS Tenant
Space to be at or below the OS Electricity Consumption Threshold.

3.7. Maximum Structural Load—OS. Tenant shall not place a load upon the OS
Tenant Space exceeding the Maximum Structural Load—OS.

4. USE.

4.1 OS Permitted Use. The OS Tenant Space may be used only for the OS Permitted
Use. Tenant shall not use any portion of the OS Tenant Space as a datacenter or
telecommunications facility or similar use but the OS Tenant Space may be used
for purposes ancillary to Tenant’s datacenter use of the Tenant Space, provided,
however, that in no event shall Tenant install, maintain or use the datacenter
equipment in the OS Tenant Space.

4.2 OS Tenant Space Access. Subject to all of the terms and conditions of this
Rider and the Lease, Tenant shall quietly have, hold and enjoy the OS Tenant
Space without hindrance from Landlord or any person or entity claiming by,
through or under Landlord. Subject to the terms and conditions of the Lease and
this Rider (including, without limitation, the OS Rules and Regulations),
Landlord’s Access Control Systems and Force Majeure, Tenant shall have access to
the OS Tenant Space twenty-four (24) hours per day, seven (7) days per week,
fifty-two (52) weeks per year. Tenant and its Tenant Parties shall comply with
the OS Rules and Regulations. Tenant acknowledges that Landlord may revise the
OS Rules and Regulations from time to time.

4.3 Services to be Provided by Landlord. Subject to the OS Rules and
Regulations, Landlord shall furnish Tenant, at Landlord’s expense, while Tenant
is occupying the OS Tenant Space, the following services during the OS Rider
Term:

(1) Air conditioning and heating in season, Monday through Friday from 8:00 a.m.
to 6:00 p.m., and on Saturday from 9:00 a.m. to 1:00 p.m., at such temperatures
and in office-use standard amounts for the Building, but such service on
Saturday after 1:00 p.m., Sundays and holidays to be furnished only upon the
request of Tenant, who shall bear the cost thereof. Tenant acknowledges that
such service and temperature may be subject to change by local, county, state or
federal regulation. Whenever machines or equipment that generate abnormal heat
are used in the OS Tenant Space which affect the temperature otherwise
maintained by the air conditioning system, Landlord shall have the right to
install supplemental air conditioning in the OS Tenant Space, and the cost
thereof, including the cost of installation, operation, use and maintenance,
shall be paid by Tenant to Landlord as Additional Rent upon demand.

(2) Water at those points of supply provided for general use.

(3) Janitor service in and about the Building, and the OS Tenant Space, as may
in the judgment of Landlord be reasonably required; however, Tenant shall pay
the additional costs attributable to the cleaning of improvements within the OS
Tenant Space other than building standard improvements. Landlord shall provide
the janitorial services to the OS Tenant Space throughout the term of the Lease
with respect to the OS Tenant Space.

 

- 4 -



--------------------------------------------------------------------------------

(4) Elevators for ingress to and egress from the Building as may in the judgment
of Landlord be reasonably required. Landlord may reasonably limit the number of
elevators in operation after usual and customary business hours and on Saturday
afternoons, Sundays and legal holidays.

(5) Replacement of fluorescent lamps in the building standard ceiling mounted
fixtures installed by Landlord and incandescent bulb replacement in all public
areas.

4.4 Interruption of Services. Landlord shall not be liable or responsible to
Tenant for any loss, damage or expense of any type which Tenant may sustain or
incur if the quantity or character of the utility provided electric service is
changed, is no longer available, or is no longer suitable for Tenant’s
requirements. No interruption or malfunction of any electrical or other service
(including, without limitation, HVAC) to the OS Tenant Space (or to any other
portion of the Building or Property) shall, in any event, (i) constitute an
eviction or disturbance of Tenant’s use and possession of the OS Tenant Space,
(ii) constitute a breach by Landlord of any of Landlord’s obligations under the
Lease or this Rider, (iii) render Landlord liable for damages of any type or
entitle Tenant to be relieved from any of Tenant’s obligations under the Lease
or this Rider (including the obligation to pay Additional Rent, or other
charges), (iv) grant Tenant any right of setoff or recoupment, (v) provide
Tenant with any right to terminate the Lease or this Rider, or (vi) make
Landlord liable for any injury to or interference with Tenant’s business or any
punitive, incidental or consequential damages (of any type), whether foreseeable
or not, whether arising from or relating to the making of or failure to make any
repairs, alterations or improvements, or whether arising from or related to the
provision of or failure to provide for or to restore any service in or to any
portion of the OS Tenant Space, the Property, or the Building. In the event of
any interruption, however, Landlord shall employ commercially reasonable efforts
to restore such service or cause the same to be restored in any circumstances in
which such restoration is within the reasonable control of Landlord.

5. MAINTENANCE; ALTERATIONS.

5.1 Landlord’s Maintenance. Aside from Landlord’s Repair Obligations, Landlord
shall have no repair and maintenance obligations in connection with the OS
Tenant Space. Subject to Section 6 below, Landlord shall be responsible for
Landlord’s Repair Obligations, all as necessary to maintain such elements of the
Building and the OS Tenant Space in a first class, clean, and safe condition. In
the event that the OS Tenant Space becomes in need of repairs which are within
Landlord’s Repair Obligations, Tenant shall give immediate notice to Landlord of
the nature of such repair needs; and Landlord shall cause such repairs to be
completed within thirty (30) days after such request, or such additional
reasonable period of time as is reasonably necessary to repair such
condition(s).

5.2 Tenant’s Maintenance. Aside from Landlord’s Repair Obligations, during the
OS Rider Term, Tenant shall, at Tenant’s sole cost and expense, maintain the OS
Tenant Space and Tenant’s property, fixtures and equipment therein in clean,
safe and good condition, in as good condition as when Tenant took possession,
ordinary wear and tear excepted. If Tenant fails to perform its covenants of
maintenance and repair hereunder within thirty (30) days after written notice
that Tenant has failed to perform such maintenance and repair (or such longer
time as Tenant may reasonably require to perform such maintenance and repair,
provided that Tenant commences to perform such maintenance and repair within
such thirty (30) day period and thereafter diligently prosecutes such
maintenance and repair to completion), or if Tenant or any of Tenant’s
technicians or representatives physically damages the OS Tenant Space, the
personal property of any other tenant or anything else in the Building or the
Property, Landlord may, but shall not be obligated to, perform all necessary or
appropriate maintenance and repair, and any amounts expended by Landlord in
connection therewith, plus an administrative charge of ten percent (10%), shall
be reimbursed by Tenant to Landlord as Additional Rent upon demand, provided,
however, that, in an emergency, Landlord shall not be required to give Tenant
prior notice as a condition to exercising its rights under this sentence.

 

- 5 -



--------------------------------------------------------------------------------

5.3 Alterations; Fixtures.

5.3.1 Tenant will make no alteration, change, improvement, repair, replacement
or physical addition in or to the OS Tenant Space or the Building without the
prior written consent and approval of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. All materials introduced by or
for Tenant, or anyone claiming by, through, or under Tenant, into the OS Tenant
Space and/or, except as otherwise permitted pursuant to the provisions of the
Lease, the Property must be consented to in advance by Landlord. All cable
installed by or for Tenant, or anyone claiming by, through, or under Tenant, in
the OS Tenant Space and/or otherwise at the Property must be plenum rated. If
such prior written consent of Landlord is granted, the work in such connection
shall be at Tenant’s expense by workmen and contractors approved in advance in
writing by Landlord and in a manner and upon terms and conditions and at times
that are reasonably satisfactory to and reasonably approved in advance in
writing by Landlord. In any instance where Landlord grants such consent,
Landlord may grant such consent contingent and conditioned upon Tenant’s
contractors, laborers, materialmen and others furnishing labor or materials for
Tenant’s job working in harmony and not interfering with any labor utilized by
Landlord, Landlord’s contractors or mechanics or by any other tenant or such
other tenant’s contractors or mechanics; and if at any time such entry by one
(1) or more persons furnishing labor or materials for Tenant’s work shall cause
disharmony or interference for any reason whatsoever without regard to fault,
the consent granted by Landlord to Tenant may be withdrawn at any time upon
written notice to Tenant.

5.3.2 Tenant shall remove Tenant’s trade fixtures, office supplies and movable
office furniture and equipment not attached to the Building prior to the
expiration of the OS Rider Term. All other property in the OS Tenant Space and
any alteration or addition to the OS Tenant Space (including wall-to-wall
carpeting, paneling or other wall covering) and any other article attached or
affixed to the floor, wall or ceiling of the OS Tenant Space or the Building
shall, upon such expiration or termination, become the property of Landlord,
shall be surrendered in good condition, normal wear and tear and damage caused
by a Casualty Event, Taking or a Landlord breach excepted, and shall remain
upon, and be surrendered with, the OS Tenant Space or the Building, as
applicable, as part thereof at the expiration of the OS Rider Term, Tenant
hereby waiving all rights to any payment or compensation therefor; provided,
however, that Tenant shall, in any event, remove all cabling, including, without
limitation, telephone and computer cabling, installed in the OS Tenant Space
and/or the risers of the Building in connection with Tenant’s lease of the OS
Tenant Space. If, however, Landlord so requests in writing, Tenant will, prior
to the termination of this Rider, remove in a good and workmanlike manner any
and all alterations, additions, fixtures, equipment and property placed or
installed by Tenant in or about the OS Tenant Space and/or the Building in
connection with each alteration, including, without limitation, above ceiling
alterations, and will repair any damage occasioned by such removal. Landlord
agrees to make such election at the time that Landlord approves Tenant’s plans
for any such alteration, if Tenant requests in writing that Landlord make such
election at the time that Tenant request Landlord’s approval of such alteration.

6. MISCELLANEOUS.

6.1 Incorporation; Amendment; Merger. The OS Tenant Space shall be deemed to be
a part of the Tenant Space under the Lease for the purposes of Sections 2.3
(except for rent), 6.3.1, 8.1, 8.4, 9, 10, 11, 12, 13, 14, 15 and 16. This
Rider, along with any exhibits and attachments or other documents referred to
herein, all of which are hereby incorporated into this Rider by this reference,
constitutes the entire and exclusive agreement between Landlord and Tenant
relating to the OS Tenant Space, and each of the aforementioned documents may be
altered, amended or revoked only by an instrument in writing signed by the party
to be charged thereby. All prior or contemporaneous oral or written agreements,
understandings and/or practices relative to the leasing or use of the OS Tenant
Space are merged herein or revoked hereby. This Rider is hereby incorporated
into the Lease by this reference.

6.2 Effectiveness of Rider. This Rider shall not be binding or effective until
the parties have executed and delivered an original or counterpart hereof to
each other.

 

- 6 -



--------------------------------------------------------------------------------

6.3 Authority. Landlord and Tenant hereby represent to one another that the
persons executing this Rider on behalf of Landlord and Tenant are duly
authorized to execute and deliver this Rider pursuant to their respective
by-laws, operating agreement, resolution or other legally sufficient authority.
Further, Landlord and Tenant represent to one another that (i) if it is a
partnership, the undersigned are all of its general partners, (ii) it has been
validly formed or incorporated, (iii) it is duly qualified to do business in the
state in which the Property is located, and (iv) this Rider is being executed on
its behalf and for its benefit.

6.4 Counterparts; Delivery by Facsimile or E-mail. This Rider may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same Rider. Landlord and
Tenant agree that the delivery of an executed copy of this Rider by facsimile or
e-mail shall be legal and binding and shall have the same full force and effect
as if an original executed copy of this Rider had been delivered.

6.5 Confidentiality. Each party agrees that (i) the terms and provisions of this
Rider are confidential and constitute proprietary information of the parties;
and (ii) as such, the terms and provisions of this Rider are, and shall be,
subject to the terms of Section 17.19 of the Lease.

[SIGNATURES APPEAR ON NEXT PAGE]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Rider on the
respective dates set forth below to be effective as of the OS Effective Date.

LANDLORD:

 

DIGITAL PHOENIX VAN BUREN, LLC,   a Delaware limited liability company   By:  

Digital Realty Trust, L.P., a

Maryland limited partnership,

Its Sole Member and Manager

    By:  

Digital Realty Trust, Inc., a

Maryland corporation,

Its General Partner

      By:  

/s/ Richard Berk

        Name:  

Richard Berk

        Title:  

VP, Portfolio Management, West Region

 

Date:  

11/29/11

   

TENANT:

CARBONITE, INC.,

a Delaware corporation

By:  

/s/ Andrew Keenan

    Name:      

Andrew Keenan

    Title:      

CFO

 

Date:  

11/21/11

     



--------------------------------------------------------------------------------

EXHIBIT “A”

DEPICTION OF OS TENANT SPACE

See attached.



--------------------------------------------------------------------------------

 

 

LOGO [g277280g13p52.jpg]

 

- 2 -



--------------------------------------------------------------------------------

EXHIBITS “B”, “C”, and “D”

Intentionally Deleted.

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT “E”

LANDLORD’S OS INSTALLATIONS

Landlord agrees to cause:

1. The OS Demising Walls to be constructed in the OS Tenant Space, approximately
as set forth on Exhibit “A” attached hereto.*

2. The OS Demising Walls to be painted with Building Office Standard type, color
and quantity of paint.*

3. Building Office Standard carpeting to be installed in the OS Tenant Space.*

*Landlord agrees to complete Landlord’s OS Installations at Landlord’s sole cost
and expense; provided, however, in the event that Tenant requests changes to the
foregoing description of Landlord’s OS Installations (including any request for
other than “Building Office Standard” materials, design and/or quantity), Tenant
shall bear the incremental costs related to all such change requests, and shall
pay the same to Landlord within thirty (30) days after Tenant’s receipt of an
invoice therefor from Landlord.

Landlord’s Warranty, as set forth on Exhibit “E” to the Lease, shall apply to
the Landlord’s Installations with respect to the OS Tenant Space.



--------------------------------------------------------------------------------

EXHIBIT “F”

OS COMMENCEMENT DATE NOTICE

                     , 20    

VIA [FAX/E-MAIL]: [# OR E-MAIL ADDRESS]

AND FEDERAL EXPRESS

[INSERT TENANT’S ADDRESS

FOR NOTICES FROM BLI #3]

 

  Re: That certain Office Space Rider with an effective date of                 
    , 20     (as amended and modified from time to time, the “Rider”), by and
between CARBONITE, INC. (“Tenant”), as tenant, and DIGITAL PHOENIX VAN BUREN,
LLC (“Landlord”), as landlord, covering Suite          at that certain building
located at 120 EAST VAN BUREN STREET, PHOENIX, ARIZONA. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Rider.

Ladies and Gentlemen:

Please be advised that Landlord has caused each of the Commencement Date
Conditions to occur. Accordingly, Landlord confirms the following:

 

  1. The OS Commencement Date is                      , 20     .

 

  2. Tenant’s OS Base Rent schedule is as follows: $100 per year which has been
paid in full for the entire OS Rider Term.

Should you have any questions, please contact
                                         (Property Manager) at
                                        , who will be glad to assist you.

 

Sincerely, By:     Name:     Title:       On behalf of Landlord

 

cc: [INSERT ADDITIONAL NOTICE

     ADDRESSES, IF APPLICABLE]



--------------------------------------------------------------------------------

EXHIBIT “G”

OS RULES AND REGULATIONS

1. Upon termination of this Rider, Tenant agrees to return all keys to Landlord.

2. Tenant shall refer all contractors, contractor’s representatives and
installation technicians rendering any service to Tenant, to Landlord for
Landlord’s supervision, approval (not to be unreasonably withheld, delayed or
conditioned) and control, before performance of any contractual service. This
provision shall apply to all work performed in the Building, including, without
limitation, installation of telephones, telegraph equipment, electrical devices
and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows, ceilings, equipment or any other physical portion of
the Building.

3. Movement in and out of the Building of furniture, office equipment or other
bulky materials, or movement through Building entrances or lobby, or dispatch or
receipt by Tenant of any merchandise or materials which requires use of
elevators or stairways shall be restricted to hours designated by Landlord. All
such movement shall be under supervision of Landlord and in the manner agreed
between Tenant and Landlord by prearrangement before performance of any such
movement. Such prearrangements initiated by Tenant shall include determination
by Landlord, and subject to Landlord’s decision and control, of the time, method
and routing of movement, and limitations imposed by safety or other concerns
which may prohibit any article, equipment or any other item from being brought
into the Building. Tenant shall assume all risk as to damage to articles moved
and injury to persons or public engaged or not engaged in such movement,
including equipment, property and personnel of Landlord if damaged or injured as
a result of acts in connection with carrying out this service for Tenant from
the time of entering property to completion of work.

4. No signs, advertisements or notices shall be allowed in any form on windows
or doors inside or outside the OS Tenant Space or any other part of the
Building, and no signs except in uniform location and uniform styles fixed by
Landlord shall be permitted on exterior identification pylons, if any, in the
public corridors or on corridor doors or entrances to the OS Tenant Space. All
signs shall be contracted for by Landlord for Tenant at the rate fixed by
Landlord from time to time, and Tenant shall be billed and pay for such service
accordingly upon demand.

5. No draperies, shutters, or other window covering shall be installed on
exterior windows or walls or windows and doors facing public corridors without
Landlord’s written approval. Landlord shall have the right to require
installation and continued use of uniform window covering for such windows.

6. No portion of the OS Tenant Space or any other part of the Building shall at
any time be used or occupied as sleeping or lodging quarters.

7. Tenant shall not place, install or operate in the OS Tenant Space or in any
other part of the Building any machinery or conduct mechanical operations, or
place or use in or about the OS Tenant Space any explosives, gasoline, kerosene,
oil, acids, caustics or any other inflammable, explosive or hazardous materials,
fluid or substance without the prior written consent of Landlord.

8. Landlord shall not be responsible for lost or stolen personal property,
equipment, money or jewelry from the OS Tenant Space or public rooms regardless
of whether such loss occurs when any such area is locked against entry or not.

9. No birds or animals shall be brought into or kept in or about the OS Tenant
Space or any other part of the Building.

10. None of the entries, sidewalks, vestibules, elevator shafts, passages,
doorways or hallways and similar areas shall be blocked or obstructed, or any
rubbish, litter, trash or material of any nature placed, emptied or thrown into
such areas, or such areas be used at any time for any purpose except for ingress
or egress by Tenant, Tenant’s agents, employees or invitees to and from the OS
Tenant Space and for going from one to another part of the Building.



--------------------------------------------------------------------------------

11. Tenant and Tenant’s employees, agents and invitees shall observe and comply
with the driving and parking signs and markers on the premises or parking
facilities surrounding the Building.

12. Landlord shall have the right to prescribe the weight and position of safes
and other heavy equipment which shall, in all cases, in order to distribute
their weight, stand on supporting devices approved by Landlord. All damage done
to the OS Tenant Space or to the Building by placing in or taking out any
property of Tenant, or done by Tenant’s property while in the OS Tenant Space or
the Building, shall be repaired immediately at the sole expense of Tenant.

13. Plumbing fixtures and appliances shall be used only for purposes for which
constructed, and no sweeping, rubbish, rags or other unsuitable material shall
be thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant, or Tenant’s agents or employees shall be paid by Tenant,
and Landlord shall not in any case be responsible therefor.

14. Tenants on multi-tenant floors shall keep all entrance doors to the OS
Tenant Space closed at all times.

15. Landlord reserves the right to rescind any of these rules and make such
other and further reasonable rules and regulations as in Landlord’s judgment
shall from time to time be needful for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein, and the protection and comfort of its tenants, their agents,
employees and invitees, which rules when made and notice thereof given to a
tenant shall be binding upon such tenant in like manner as if originally
prescribed.